Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 1 of 120 PageID 9313
                                                                     Page 104


        1    separate agreement.

        2           Q.       Okay.   And is it still active today?

        3           A.       Yes.

        4           Q.       Okay.   And what was the-- what was the

        5    commencement date?

        6           A.       (Perusing documents.)      The commencement date

        7    of the MBC agreement is--

        8           Q.       MBC1.

        9           A.       MBC.

       10           Q.       There's-- there was an MBC Drama and MBC

       11    Kids and MBC Masr, too.        Are they all covered by this

       12    agreement or no?

       13           A.       No.

       14           Q.       Okay.   That's fine.     I just wanted to know.

       15                    So it's still active today, the MBC1, and

       16    the commencement date is?

       17           A.       The commencement date of the agreement for

       18    MBC is March 12th, 2008.

       19           Q.       Okay.   MBC Drama, is it a separate channel

       20    or is it covered by another agreement?

       21           A.       It's a separate channel.

       22           Q.       Okay.

       23           A.       And it's covered by a separate agreement.

       24           Q.       Okay.   Is it still active today?

       25           A.       Yes.


                             ASKINS COURT REPORTING, INC./TCRA
              813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 2 of 120 PageID 9314
                                                                     Page 105


        1           Q.       Okay.   When was the commencement date?

        2           A.       The commencement date of the MBC Drama

        3    agreement.      It's May 3rd, 2012.

        4           Q.       Okay.   May.

        5           A.       3rd.

        6           Q.       2012, okay.    MBC Kids.

        7           A.       Yes.

        8           Q.       Is it a separate channel?

        9           A.       It's a channel.

       10           Q.       Is it separate from the agreement that we've

       11    discussed previously?

       12           A.       It's covered by the same agreement that

       13    covers MBC Drama.

       14           Q.       Okay.   And it's still active today, right?

       15           A.       Yes.

       16           Q.       Okay.   MBC M-A-S-R, is that a separate

       17    channel or is it covered by another agreement?

       18           A.       (Perusing documents.)      It's a separate

       19    channel.

       20           Q.       Okay.

       21           A.       I'm trying to look at the agreement.

       22           Q.       Okay.   And it's still active today, right?

       23    Yes?

       24           A.       We carry it today, yes.

       25                    One second.    (Perusing documents.)


                             ASKINS COURT REPORTING, INC./TCRA
              813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 3 of 120 PageID 9315
                                                                     Page 106


        1                    What's your question?

        2           Q.       I want to know the commencement date of MBC

        3    M-A-S-R.

        4           A.       So the-- the agreement effective date,

        5    commencement date of the agreement, for MBC Masr is

        6    April 26, 2013.

        7           Q.       Okay.

        8           A.       And then I have the broadcast date of the

        9    channel.

       10           Q.       It's still active.

       11           A.       When we-- when we started to launch the

       12    channel.

       13           Q.       Okay.

       14           A.       When we actually launched the channel,

       15    launch date is May 29, 2013.

       16           Q.       All right.    Murr, M-U-R-R, TV.

       17           A.       Yes.

       18           Q.       Is that a separate channel or is that

       19    covered by another agreement?

       20           A.       It's covered by the IMD agreement.

       21           Q.       Okay.   The New TV.

       22           A.       Yes.

       23           Q.       Is that covered by another agreement?

       24           A.       It's-- it's covered by the IMD agreement.

       25           Q.       Okay.   Noursat, N-O-U-R-S-A-T.


                             ASKINS COURT REPORTING, INC./TCRA
              813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 4 of 120 PageID 9316
                                                                     Page 107


        1             A.     Yes.

        2             Q.     Is that a separate channel or is that

        3    covered by another agreement?

        4             A.     It's covered by IMD.

        5             Q.     Okay.   O-N, ONTV, you've already discussed

        6    that's terminated, right?

        7             A.     Yes.    We ceased distribution of the channel.

        8             Q.     Okay.   And OTV.

        9             A.     Yes.

       10             Q.     Is that a separate or is that covered by

       11    another agreement?

       12             A.     It's covered by IMD.

       13             Q.     Okay.   Was ONTV originally covered by IMD?

       14             A.     Yes.

       15             Q.     Okay.   Do you--

       16             A.     I'm looking at the 2014 agreement for IMD,

       17    and there was another agreement, as I mentioned, which--

       18    which we'd have to confirm the parties.

       19             Q.     Does Dish Network still have the rights to

       20    ONTV?

       21             A.     Currently?

       22             Q.     Yes.

       23             A.     We ceased distribution, no.

       24             Q.     Okay.   Okay.   OTV you already talked to me

       25    about.    That's it.     That's all of them.      We've gone


                             ASKINS COURT REPORTING, INC./TCRA
              813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 5 of 120 PageID 9317
                                                                     Page 108


        1    through all of them.

        2                    Are there any other channels besides those

        3    that I've mentioned to you that Dish Network believes

        4    that TCI or PTI broadcast?

        5           A.       I don't know how many channels TCI/PTI

        6    broadcasts, but those are the channels that-- that we

        7    filed the lawsuit for in copyrighting infringement.

        8           Q.       Okay.   So there's no other channels except

        9    for those ones.

       10           A.       I said, I don't know.

       11           Q.       Okay.   As far as you know.      Is that a yes?

       12           A.       That's yes.

       13           Q.       Okay.   Thank you.    Finally.    I'm going to

       14    mark this--

       15                    MR. FRANK:    Go ahead.

       16                    MR. LAKEL:    That's for you.     I'm going to

       17           give this to the court reporter and have her

       18           mark it as Exhibit 1.

       19                    MR. FRANK:    I got you.

       20                    MR. LAKEL:    And give it to the Deponent.

       21                    COURT REPORTER:      Defendant's 1?

       22                    MR. LAKEL:    Yes.

       23                    (Defendant's Exhibit No. 1 was marked.)

       24           Q.       (BY MR. LAKEL)     Do you recognize Invoice

       25    Number 200599?


                             ASKINS COURT REPORTING, INC./TCRA
              813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 6 of 120 PageID 9318
                                                                     Page 109


        1            A.      I-- I've seen it when reviewing documents.

        2            Q.      Okay.   Who is the invoice to?

        3            A.      I mean, you got to be more specific.

        4            Q.      What person is named as the customer in this

        5    case?

        6            A.      Kevin McMonnies.

        7            Q.      Okay.   Who is he?

        8            A.      I previously said that we-- Dish believes

        9    that he was an employee of Nagrastar.

       10            Q.      Okay.   What is this invoice for?

       11            A.      The product described on the invoice, it

       12    says, one-year extension.

       13            Q.      Okay.   What is the date of the invoice?

       14            A.      I don't see a date of the invoice.

       15            Q.      Under, order.     If you look at the top, it

       16    says, order, status, date.         Is there a date on this

       17    invoice?

       18            A.      Yes.    But it appears to be an order date.

       19            Q.      Okay.   That's what I asked you.

       20                    And the date that's there is an order date

       21    you think.

       22            A.      I don't know, but it's under order number

       23    so...

       24            Q.      And it's to Mr. McMonnies, right, customer?

       25            A.      Yes.


                             ASKINS COURT REPORTING, INC./TCRA
              813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 7 of 120 PageID 9319
                                                                     Page 110


        1           Q.       Okay.    Was Mr. McMonnies working for Dish at

        2    the time he bought this service agreement?

        3           A.       No.    I already said that we believe that he

        4    was an employee of Nagrastar.

        5           Q.       Okay.    You believe.    So you've heard of

        6    Mr. McMonnies before then.

        7           A.       What do you mean "heard of"?

        8           Q.       You've heard of.      You've heard that name

        9    before today.

       10           A.       When reviewing documents I've-- I've looked

       11    at this invoice--

       12           Q.       Okay.

       13           A.       -- and, yes.

       14           Q.       When you reviewed the documents was that the

       15    first time you heard of Kevin McMonnies?

       16           A.       Yes.

       17           Q.       Okay.    There's an e-mail on this here.       Page

       18    2 of Exhibit No. 1.       It starts with the small letter r;

       19    do you see that?

       20           A.       No.

       21           Q.       On Page 2 it goes from Keith Moon, which is

       22    pretty ironic.        That's the old drummer for The Who; do

       23    you guys know that?

       24                    And it's to--

       25           A.       I see that.


                             ASKINS COURT REPORTING, INC./TCRA
              813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 8 of 120 PageID 9320
                                                                     Page 111


        1             Q.     Okay.   Do you recognize that e-mail address?

        2             A.     To?

        3             Q.     Yes.    Rm7glSRkunAha7wC@oscid.net, o-s-c-i-d

        4    net; do you recognize that e-mail?

        5             A.     No.

        6             Q.     Okay.   Do you recognize the @oscid.net?

        7             A.     No.

        8             Q.     Okay.   Do you have any idea why

        9    Mr. McMonnies or Mr. Moon would send an e-mail to that

       10    address?

       11             A.     Nope.

       12             Q.     Okay.   It says the e-mail from UlaiTV to

       13    Mr. McMonnies, it says, subject; do you see that on Page

       14    2 of the exhibit?

       15             A.     To who?

       16             Q.     From UlaiTV to, then it goes, from UlaiTV,

       17    subject, then it says, to.

       18             A.     Yes.

       19             Q.     Okay.

       20             A.     I see that.

       21             Q.     What does-- I got that.      It says, order has

       22    been placed successfully; does that meaning anything to

       23    you or no?

       24             A.     You know, logically when reading this, that

       25    some--


                             ASKINS COURT REPORTING, INC./TCRA
              813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 9 of 120 PageID 9321
                                                                     Page 112


        1           Q.       Okay.

        2           A.       Someone placed an order and the order has

        3    been sent-- placed successfully.

        4           Q.       Okay.   So logically it means?

        5           A.       That the order has been placed.

        6                    MR. LAKEL:    Okay.   Here's Exhibit 2.

        7                    What time do you got?

        8                    MR. FRANK:    Three minutes to 1:00.

        9                    MR. LAKEL:    Okay.   How much more time is

       10           on the video?

       11                    THE VIDEOGRAPHER:     About an hour.

       12                    MR. LAKEL:    Do you want to take a break

       13           now?

       14                    DEPONENT:    I'm okay.

       15                    MR. LAKEL:    Are you good?

       16                    MR. FRANK:    Why don't we take a break.

       17           It's going to be 2:00 o'clock--

       18                    MR. LAKEL:    Why don't we take a break.

       19                    MR. FRANK:    -- otherwise.

       20                    MR. LAKEL:    Yes.    Then it will be later,

       21           that's what I figure.

       22                    THE VIDEOGRAPHER:     We're going to go off

       23           the record at 12:59.

       24                    (A luncheon recess was taken.)

       25                    THE VIDEOGRAPHER:     We are now going back


                             ASKINS COURT REPORTING, INC./TCRA
              813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 10 of 120 PageID 9322
                                                                      Page 113


        1            on the record at 1:57.

        2            Q.       (BY MR. LAKEL)     First of all, you know

        3     you're still under oath, right?

        4            A.       Yes.

        5                     MR. LAKEL:     My name is Francis Lakel,

        6            and I'm making a reference to Docket No. 96,

        7            which is an order on the protective order that

        8            counsel is assisting me today, Derrick Clarke,

        9            has reviewed the order and we'll be bound by

       10            it, okay?       There we go.

       11                     Now Exhibit-- you have 1.

       12                     COURT REPORTER:       I have 1 but I don't

       13            have 2.

       14                     MR. LAKEL:    Do you have 2 over there?

       15            No.

       16                     COURT REPORTER:       He has two of them.

       17                     MR. FRANK:    I've got two 2s.

       18                     MR. LAKEL:    You got two 2s.     One to go--

       19            mark Exhibit 2 please for the Defendants and

       20            hand it to the Deponent.

       21                     (Defendant's Exhibit No. 2 was marked.)

       22            Q.       (BY MR. LAKEL)     Would you ID that, if you

       23     can?

       24            A.       I'm sorry, what would you like me to do?

       25            Q.       Would you identify that if you're able to?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 11 of 120 PageID 9323
                                                                      Page 114


        1     What is it?

        2             A.      It's an e-mail exchange.

        3             Q.      Okay.   Did you ever see it before?

        4             A.      (Perusing document.)      I don't recall seeing

        5     that.

        6             Q.      Okay.   Do you know the-- it's-- it's sent

        7     from Keith Moon-- kmoon5742@gmail.com to an e-mail

        8     address that's rm7; did you ever see that-- and it's

        9     longer than that.       It's a much longer e-mail.

       10                     Do you recognize the e-mail address?

       11             A.      No.

       12             Q.      Okay.   Who sent that e-mail to the address

       13     rm7; can you tell from reading it?

       14             A.      From the line labeled, from, it says Keith

       15     Moon.

       16             Q.      To?

       17             A.      You asked me who sent the e-mail.

       18             Q.      And who received it?

       19             A.      To rm7glSRkunAha7wC@oscid.net.

       20             Q.      Okay.   Is that you?

       21             A.      No.

       22             Q.      No.   Do you have any knowledge if that's

       23     Dish Network L.L.C.?

       24             A.      Nope.

       25             Q.      No, it's not or no, you don't know?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 12 of 120 PageID 9324
                                                                      Page 115


        1             A.      I don't know.

        2             Q.      Okay.   Thank you.

        3                     Exhibit 3.

        4                     (Defendant's Exhibit No. 3 was marked.)

        5             Q.      (BY MR. LAKEL)     Do you recognize Exhibit 3?

        6             A.      What do you mean by recognizing it?

        7             Q.      Have you ever seen it before?

        8             A.      I'm not sure.     I would have to compare to

        9     the documents I've reviewed.

       10             Q.      Okay.   From looking at it now are they

       11     photographs of something?

       12             A.      Well, they're photographs and text.

       13             Q.      Okay.   And where did it come from; do you

       14     know?   Can you tell?

       15             A.      There's a URL on the bottom.       It's

       16     http://www/ulaitv.com/, and I can't read that.

       17     Something.      It's-- it continues.

       18             Q.      So it appears to be from online?

       19             A.      It appears to-- that it's a printout from a

       20     website.

       21             Q.      Okay.   That's what I wanted to know.

       22                     Were these items purchased by Dish Network

       23     L.L.C. from any of the Defendants?

       24             A.      Dish did not purchase any items from that

       25     website.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 13 of 120 PageID 9325
                                                                      Page 116


        1            Q.       Okay.   According to this e-mail and these

        2     photographs were any of the Defendants a seller of this

        3     receiver?

        4            A.       What e-mails?

        5            Q.       The ones that you're-- Exhibit 3 you're

        6     holding in your hand.

        7            A.       That-- this is not e-mail.

        8            Q.       Oh, okay.    It's from a website, right?

        9                     Excuse me.    Photographs from a website.

       10     It's from the internet, right?

       11            A.       Appears to be.

       12            Q.       Okay.   Which Defendant, if any, broadcasted

       13     this on the web?

       14            A.       I-- I don't understand your question.

       15            Q.       You don't under--

       16            A.       I don't understand your question.

       17            Q.       Okay.   Who-- this is a website.       Who

       18     brought-- who-- whose website is it?           Can you tell from

       19     looking at it?

       20            A.       Well, it says UlaiTV.

       21            Q.       Okay.

       22            A.       So presumably it's UlaiTV website.

       23            Q.       Okay.   Is that-- is UlaiTV named in the

       24     complaint?

       25            A.       Well, it's-- it's the website that's


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 14 of 120 PageID 9326
                                                                      Page 117


        1     operated by PTI/TCI--

        2            Q.       Okay.

        3            A.       -- and Mr. Fraifer.

        4            Q.       Okay.   What about AhlaiTV?      Is there any

        5     relationship between UlaiTV and AhlaiTV?

        6            A.       That's another website that, from reviewing

        7     documents, it's operated by-- you know, by the-- by the

        8     Defendants.

        9            Q.       Okay.   "Defendants" being TCI and PTI.

       10            A.       And Mr. Fraifer.

       11            Q.       Okay.   Does Mr. Fraifer-- you believe

       12     Mr. Fraifer operates this website.

       13            A.       I believe he does.

       14            Q.       Okay.   And on what do you base that belief?

       15            A.       I've reviewed a bunch of records that

       16     identify the-- Mr. Fraifer, and we can go back to those

       17     records that it's-- that the website is operated by--

       18     by-- by the Defendants.

       19            Q.       The Defendants TCI and PTI and Fraifer.

       20            A.       I will have to check exactly who is named on

       21     those websites, but it's one of those, if not all.

       22            Q.       Okay.   So the name on the website will

       23     determine who owns the website and who broadcasts the

       24     website, correct?

       25            A.       No.   The records that you can go and check


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 15 of 120 PageID 9327
                                                                      Page 118


        1     who operates and owns the website.

        2            Q.       Okay.   And it's your testimony that

        3     Mr. Fraifer owns and operates the website.

        4            A.       I've reviewed the records and we can go back

        5     to the records that-- that state that the Defendants,

        6     and I will have to go back and check exactly which one,

        7     is operating--

        8            Q.       When you say "Defendants"--

        9            A.       Is owning-- is-- is operating/owning the

       10     website.

       11            Q.       Okay.   So the Defendants include Fraifer to

       12     you.

       13            A.       Well, there are three Defendants in this.

       14            Q.       Well, that's right.

       15            A.       Well, they're-- there are three parties to

       16     this lawsuit, right?        There is Mr. Fraifer, PTI, and

       17     TCI, which PTI and TCI are-- are Mr. Fraifer's

       18     companies.

       19            Q.       They're companies owned by Mr. Fraifer.

       20            A.       That's right.

       21            Q.       And he's the president of those companies.

       22            A.       I would have to find whether he's a

       23     president-- I-- I believe he's a president from the

       24     records, but I would have to confirm with the records.

       25            Q.       Okay.   And so his companies run these


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 16 of 120 PageID 9328
                                                                      Page 119


        1     websites or he runs these websites?

        2                     MR. FRANK:    Objection.

        3                     Asked and answered.

        4                     MR. LAKEL:    I'm asking again.

        5            A.       Well, as I said, let's go back to the

        6     records and see.

        7            Q.       Okay.   Let's do that.     Go ahead.

        8                     What records are you relying on?

        9            A.       (Perusing documents.)      I'm relying on who is

       10     for the UlaiTV.com website.

       11            Q.       And what's it say?

       12            A.       One of them says that Mr. Gaby Fraifer is

       13     the registrant-- registered name and the registered

       14     organization is Planet Telecom, Inc.

       15            Q.       And what's the Bates Number of that?

       16            A.       PL002248 and PL002249.

       17            Q.       And 2248 and 2249.

       18            A.       Yes.

       19            Q.       Okay.   Exhibit 4.

       20                     (Defendant's Exhibit No. 4 was marked.)

       21            Q.       (BY MR. LAKEL)     Okay.   What is Exhibit 4?

       22            A.       (Perusing document.)       It's a screen shot

       23     from the website.

       24            Q.       And what does it say on it?

       25                     What is the-- what is the subject matter of


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 17 of 120 PageID 9329
                                                                      Page 120


        1     this screen shot?

        2            A.       Which one?

        3            Q.       The one you're looking at, Exhibit 4.

        4            A.       Well, I have two different ones.

        5            Q.       There's one, two, three.       That's right.

        6     There are two different ones.

        7                     One of them is called a checkout, and the

        8     other one is called the order, correct?

        9            A.       And the second one is called order info.

       10            Q.       And the first one is called?

       11            A.       Checkout.

       12            Q.       Okay.   So the first two pages, is that a

       13     checkout contract with Mr. McMonnies?

       14                     MR. FRANK:    Objection.

       15                     It calls for a legal conclusion.

       16            Q.       (BY MR. LAKEL)     Is that a document that has

       17     Kevin McMonnies' name on it?

       18            A.       Mr. Kevin McMonnies is listed under contract

       19     and under address.

       20            Q.       Okay.   So Mr. McMonnies' name and-- and

       21     address is on the checkout, right?

       22            A.       Yes.

       23            Q.       Okay.   And on the order, what name is on

       24     there, if any?

       25            A.       (Perusing document.)      Under contact


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 18 of 120 PageID 9330
                                                                      Page 121


        1     information and under billing and shipping address is

        2     Mr. Kevin McMonnies.

        3            Q.       Okay.   Now Page 2, the second page of

        4     Exhibit No. 4, at the very top is there a box there?

        5            A.       What box?

        6            Q.       At the very top of Page 2, Plaintiff's Bates

        7     Number 001162.

        8            A.       I don't see anything here.

        9            Q.       Well, let me-- what's this up here?

       10            A.       Oh, it's a checked box.

       11            Q.       Ah, it's a checked box.

       12                     Is it checked?

       13            A.       Yes.

       14            Q.       Okay.   And what's it say after the checked

       15     box?   It says, checked.

       16            A.       You want me to read it?

       17            Q.       Yes please.

       18            A.       By checking this checkbox, you accept the

       19     terms and conditions.

       20            Q.       Okay.   And that's Page 2 of Exhibit 4.

       21            A.       Page 2 of what Exhibit 4?

       22            Q.       Well, you're holding Exhibit 4.

       23                     Is that the second page?

       24            A.       Yes.

       25            Q.       Okay.   And on the first page it identifies


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 19 of 120 PageID 9331
                                                                      Page 122


        1     Mr. McMonnies, right?

        2            A.       Yes.

        3            Q.       Okay.    And on the third page it's an order

        4     to Mr. McMonnies; is that correct?

        5            A.       Yes.

        6            Q.       Okay.    So it appears-- does it appear to you

        7     from this Exhibit No. 4 that Mr. McMonnies ordered

        8     something and it was shipped to him?

        9            A.       It appears that Mr. McMonnies ordered

       10     something, but I-- I cannot depict from this whether it

       11     was shipped or not.

       12            Q.       Okay.    And in the cart item, what is

       13     described?

       14            A.       Which cart item?

       15            Q.       On Page 1 of Exhibit 4 there's-- after

       16     contact information where it has Mr. McMonnies' name, it

       17     has cart items.        What's listed there?

       18            A.       Are you talking about first order, second--

       19     I mean, I don't know what--

       20            Q.       I'm talking about page--

       21            A.       Can you--

       22            Q.       Exhibit No. 4.

       23            A.       Yes.

       24                     MR. FRANK:    Could you refer to the Bates

       25            Number, Mr. Lakel?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 20 of 120 PageID 9332
                                                                      Page 123


        1             Q.       (BY MR. LAKEL)    Page Number 1-- Bates Number

        2     001161.

        3             A.       Okay.   What was your question?

        4             Q.       What is identified in the cart item?

        5             A.       UlaiTV media player with one year

        6     maintenance service.

        7             Q.       Okay.   Is there a price there?

        8             A.       Yes.

        9             Q.       What's the price?

       10             A.       $219.99.

       11             Q.       Okay.

       12             A.       But there are two prices.      It says, shipping

       13     also.

       14             Q.       What's the shipping price?

       15             A.       $10.01.

       16             Q.       And the total cost.

       17             A.       $230.

       18             Q.       Okay.   Is there any-- any indication if it

       19     was paid?

       20                      Look at No. 4 on Bates Page Number 001161.

       21             A.       I mean, I don't-- I-- I can't tell by this.

       22             Q.       Okay.   That's good enough.

       23                      Exhibit No. 5.

       24                      MR. LAKEL:   Do you got another 5 over

       25             there?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 21 of 120 PageID 9333
                                                                      Page 124


        1                     MR. FRANK:    Yes.    There's two here.

        2                     MR. LAKEL:    Well, that's it.     That's all

        3            I got.

        4                     COURT REPORTER:      Here.

        5                     MR. FRANK:    No, there's two of them.

        6            Okay.

        7                     (Defendant's Exhibit No. 5 was marked.)

        8                     MR. LAKEL:    Is it all good?

        9                     COURT REPORTER:      Yes.

       10                     MR. LAKEL:    Okay.

       11            Q.       (BY MR. LAKEL)     What is Exhibit No. 5?

       12            A.       It's an invoice.

       13            Q.       Who is it to?

       14            A.       Kevin McMonnies.

       15            Q.       And who was it shipped to?

       16            A.       Kevin McMonnies.

       17            Q.       Okay.   And the total paid.

       18            A.       $230.

       19            Q.       Okay.   Exhibit 6.

       20                     (Defendant's Exhibit No. 6 was marked.)

       21                     MR. LAKEL:    Do you have a 6 over there?

       22                     MR. FRANK:    I just handed you two.

       23                     MR. LAKEL:    You just handed me two.

       24                     COURT REPORTER:      Okay.

       25                     MR. FRANK:    Maybe I should sit next to you.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 22 of 120 PageID 9334
                                                                      Page 125


        1            Q.       (BY MR. LAKEL)     On Exhibit No. 5 who sent

        2     that invoice to Mr. McMonnies?

        3            A.       I think it's Exhibit No. 6 we're looking at.

        4            Q.       No.   I'm giving it back.      I'm taking you

        5     back in time a little bit here.          I turned the page.

        6            A.       What-- what do you want to know?

        7            Q.       On Exhibit No. 5, I've asked you to look at

        8     that again please.

        9            A.       Okay.

       10            Q.       Who sent that invoice to Mr. McMonnies?

       11            A.       It came from Tele-Center, Inc./Planeti--

       12     PlanetiTV.      PlanetTV-- PlanetiTV.

       13            Q.       Planet.

       14            A.       Plan-- P-L-- P-L-A-N-E-T-I-T-V.

       15            Q.       Okay.   Thank you.    What was the date of that

       16     invoice?

       17            A.       July 10th, 2015.

       18            Q.       Okay.   That's it.    That's all I wanted to

       19     know from No. 5.

       20                     Now we'll go to Exhibit No. 6.        Do you

       21     recognize this e-mail?

       22            A.       I've seen this e-mail when I was preparing,

       23     while I was reviewing documents.

       24            Q.       While you were reviewing.

       25                     Did you see it before then?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 23 of 120 PageID 9335
                                                                      Page 126


        1            A.       No.

        2            Q.       Okay.   What is the date of this e-mail?

        3            A.       February 9th, 2017.

        4            Q.       And it's from whom and to whom?

        5            A.       It's to Sarah Weller, but I mean, it's

        6     really blurry.

        7            Q.       Okay.   Is it from AhlaiTV?

        8            A.       I mean, I-- unless you can give me a

        9     better-- well, I think I--

       10                     MR. FRANK:    You don't have to guess.

       11            Q.       (BY MR. LAKEL)     If you don't-- don't guess.

       12            A.       Yes.    No.

       13            Q.       I don't want you to guess it.

       14            A.       I can't--

       15            Q.       If you can't read it--

       16            A.       From this--

       17            Q.       -- that's fair.     That's fine.

       18            A.       -- document from where.

       19            Q.       Okay.   What's the amount?

       20            A.       The amount of what?

       21            Q.       Is there-- is there a sum of money that's

       22     mentioned in this e-mail?

       23            A.       It says payment amount, $100.

       24            Q.       Okay.   And what's it for?      What's that $100

       25     for according to this e-mail?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 24 of 120 PageID 9336
                                                                      Page 127


        1            A.       For an order.

        2            Q.       Of what?

        3            A.       Your subscription, one-year maintenance

        4     support.    I'm sorry.      One year support/maintenance-USA

        5     bundle only.

        6            Q.       Okay.    Was this e-mail ever given to Dish

        7     Network L.L.C. to your knowledge?

        8            A.       I don't know.

        9            Q.       Okay.    But you said you reviewed it in

       10     documents, right?

       11            A.       Yes.

       12            Q.       Where did-- how did you see it in documents?

       13                     Where did it come from?

       14            A.       It-- it came from our attorney.

       15            Q.       Your--

       16            A.       It came from our-- my-- my--

       17            Q.       The Dish Network L.L.C.'s attorney.

       18            A.       It came from the attorney who prepared me

       19     for this deposition.

       20            Q.       Okay.    That's what I wanted to know.

       21                     What does USA bundle only mean to you, if

       22     anything?

       23            A.       I can't speculate that.

       24            Q.       Okay.    That's it for Exhibit 6.

       25                     (Defendant's Exhibit No. 7 was marked.)


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 25 of 120 PageID 9337
                                                                      Page 128


        1             Q.      (BY MR. LAKEL)     What is Exhibit No. 7?

        2             A.      It looks like a printout from a website.

        3             Q.      And what does it say?

        4             A.      What-- what does it say?

        5             Q.      Well, who is it from first?

        6             A.      Well, the-- the website is ahlatv.com.

        7             Q.      A-H-L-A-I-T-V, correct?

        8             A.      No.   It's a-h-l-a-t-v-.-com.

        9             Q.      Okay.   And where did you see that?

       10             A.      On the bottom of the page.

       11             Q.      That's what I thought.

       12                     Now, at the top of the page what does it

       13     say?

       14             A.      Thank you for signing up.

       15             Q.      Okay.   What's the first-- does it-- what's

       16     the first language under-- at the very, very top of the

       17     page?

       18             A.      The very top of the page, there are three

       19     bars on the left.

       20             Q.      All right.    And in the middle of the page.

       21             A.      It says AhlaiTV--

       22             Q.      Okay.

       23             A.      -- and some additional Arabic.

       24             Q.      And then there's a line, correct?

       25             A.      There is a line that--


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 26 of 120 PageID 9338
                                                                      Page 129


        1              Q.     Okay.

        2              A.     -- that separates that from the next part of

        3     the description.

        4              Q.     And the next part, what is there in bold

        5     print?

        6              A.     AhlaiTV.

        7              Q.     Okay.   And then there's language beneath

        8     AhlaiTV; is there not?

        9              A.     Yes.

       10              Q.     What does it say?

       11              A.     Which one?

       12              Q.     The language directly beneath AhlaiTV.

       13              A.     Your payment has been successfully

       14     processed.      Order reference CJ--

       15              Q.     Don't worry about that.

       16                     Date and time of payment is?

       17              A.     February 9th, 2017, 4:59 p.m.

       18              Q.     Can you tell from this e-mail who it's sent

       19     to?

       20                     MR. FRANK:    Objection.

       21                     Mischaracterizes the document.

       22                     MR. LAKEL:    Well, I asked her if she

       23              considers it--

       24                     MR. FRANK:    It's not an e-mail.

       25                     MR. LAKEL:    Oh, okay.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 27 of 120 PageID 9339
                                                                      Page 130


        1             Q.      (BY MR. LAKEL)     Can you tell from this

        2     document who-- who it-- who they're talking when it

        3     says, your?      Who are your payment?

        4             A.      From the document I cannot say.

        5             Q.      Okay.   That's what I thought.

        6                     Is this-- does this document limit it to a

        7     USA bundle only?

        8             A.      Is what limited?

        9             Q.      Does it say-- does it say under,

       10     subscription/product title; what does it say beneath,

       11     subscription/product title?

       12             A.      One year support/maintenance - USA bundle

       13     only.

       14             Q.      Okay.   What does USA bundle only mean to

       15     you?

       16             A.      As I said before, I can't speculate.

       17             Q.      Okay.

       18             A.      I didn't write that.

       19             Q.      Is "only" in all capital letters or is it in

       20     small letters?

       21             A.      All capital letters.

       22             Q.      Okay.   At the bottom of the-- of the

       23     document it says, description, and then once again it

       24     says what?

       25             A.      One year support/maintenance - USA bundle


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 28 of 120 PageID 9340
                                                                      Page 131


        1     only.

        2             Q.      Okay.   "Only" is in all capitals, correct?

        3             A.      Yes.

        4             Q.      Okay.   And then beneath that is there

        5     something else written?

        6             A.      Yes.

        7             Q.      Is it written in small letters or capital

        8     letters?

        9             A.      Capital letters.

       10             Q.      And what does it say?

       11             A.      Customers must have set-top box purchased -

       12     some channels might not be accessible under this plan.

       13             Q.      Okay.   Some channels might not be accessible

       14     under this plan; what does that mean to you?

       15             A.      That some channels are not covered by this

       16     plan.

       17             Q.      Okay.   Thank you.    Exhibit No. 8.

       18                     (Defendant's Exhibit No. 8 was marked.)

       19             Q.      (BY MR. LAKEL)     Are you looking at-- at

       20     Exhibit No. 8?

       21             A.      Yes.

       22             Q.      Okay.   It's from whom to whom?

       23             A.      At the top it says from PayPal, to Sarah

       24     Weller.

       25             Q.      Okay.   Is there another name on this


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 29 of 120 PageID 9341
                                                                      Page 132


        1     document, on this e-mail?

        2              A.     (Perusing document.)      There are two names on

        3     this e-mail.

        4              Q.     Okay.   And what is--

        5              A.     In addition there's Joseph H. Boyle.

        6              Q.     Okay.

        7              A.     And then on the next page is Tele-Center,

        8     Inc.

        9              Q.     Okay.   Is Tele-Center, Inc. a person?

       10              A.     It's a company.

       11              Q.     Okay.   Is Joseph H. Boyle a person?

       12              A.     Yes.

       13              Q.     Do you recognize that name?

       14              A.     Yes.

       15              Q.     Who is it?

       16              A.     He's an attorney.

       17              Q.     Okay.   Is that the Boyle of Hagan Noll &

       18     Boyle?

       19              A.     Yes.

       20              Q.     Okay.   Why did Mr. Boyle make this PayPal

       21     payment for Ms. Weller?

       22              A.     You have to ask him.      I don't know.

       23              Q.     You don't know.

       24              A.     No.

       25              Q.     Okay.   That's fair.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 30 of 120 PageID 9342
                                                                      Page 133


        1                     What's the date of the purchase?

        2            A.       February 9th, 2017.

        3            Q.       February 9th, 2017, is that what I-- what

        4     you said?

        5            A.       Yeah.   That's what it says here.

        6            Q.       Okay.   Is there other language on there

        7     about USA?      On the Page 1, Bates Number 1144.

        8            A.       Under details there is one year

        9     support/maintenance - USA bundle only.

       10            Q.       USA bundle only, okay.

       11                     I'll-- I'll ask you again, is there any--

       12     does that have any meaning to you, USA bundle only?

       13            A.       I don't know.

       14                     MR. FRANK:    Objection.

       15                     Asked and answered.

       16                     MR. LAKEL:    Well, it's a new exhibit.

       17            A.       No.   As I stated, I didn't write it.

       18            Q.       Okay.

       19            A.       So I'm not going to speculate.

       20            Q.       Exhibit 9.    That's fair.

       21                     (Defendant's Exhibit No. 9 was marked.)

       22            Q.       (BY MR. LAKEL)     What is Exhibit 9?

       23            A.       What it is?

       24            Q.       Yeah.   What is it?

       25            A.       It appears to be screen shot from a website.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 31 of 120 PageID 9343
                                                                      Page 134


        1            Q.       Okay.   And whose website is it?

        2                     What is the website?

        3            A.       Planetitv.com.au.

        4            Q.       Okay.   Is it the same website that you

        5     looked at before?

        6            A.       No.

        7            Q.       Okay.

        8            A.       Well, the first page is not.

        9                     The second page it appears to be the same

       10     website that I looked before.

       11            Q.       Okay.   And that is what?

       12            A.       I'm sorry?

       13            Q.       What's the other website you looked at

       14     before?

       15            A.       Ahlatv.com.

       16            Q.       Thank you.    And there's Bates Numbers on

       17     this, right?

       18            A.       I'm sorry?

       19            Q.       Are there Bates Numbers at the bottom of

       20     Exhibit 9?

       21            A.       Yes.

       22            Q.       What are they?

       23            A.       PL001146 and PL001147.

       24            Q.       Okay.   At the bottom of 1146 is that a

       25     complete sentence or is that an unfinished sentence?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 32 of 120 PageID 9344
                                                                      Page 135


        1            A.       Which one?

        2            Q.       Where it says, AhlaiTV has no control over,

        3     is not; do you see it at the very, very bottom right at

        4     the end corner?

        5            A.       AhlaiTV has no control over, is not.

        6            Q.       Right.   Then you turn to the next page.

        7                     Is-- is that a page that should follow it?

        8     Is that normal?       Does that complete-- does 001147

        9     complete 001146?

       10                     MR. FRANK:    Objection.

       11                     Calls for speculation.

       12            A.       Just from looking at this, they're two

       13     different websites.       So the logical explanation is that,

       14     no.

       15            Q.       Okay.    Thank you.   And what is shown in this

       16     Exhibit 9?      What is it a picture of, Page 001146?

       17            A.       It's really blurry on my copy so-- do you

       18     have a better copy I can identify?

       19            Q.       This is my copy.

       20            A.       Yeah.    It's the same.

       21            Q.       The same.    Yeah, that's what I would guess.

       22     It's probably the same.        All right.    If you don't know,

       23     if you can't read it, you can't read it.

       24                     Exhibit 10.

       25                     (Defendant's Exhibit No. 10 was marked.)


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 33 of 120 PageID 9345
                                                                      Page 136


        1             Q.      (BY MR. LAKEL)     What is this?

        2             A.      What?

        3             Q.      What is this?     Exhibit 10 is a pick-- is a

        4     what?   What is it, a picture of something or a website

        5     or an e-mail?      What is it?

        6             A.      It appears to be a screen-- two screen shots

        7     from the website.

        8             Q.      Okay.   It's two pages.     Are we talking about

        9     two pages long?

       10             A.      I have two screen shots in front of me.

       11             Q.      Okay.   Are they the same-- from the same

       12     website?

       13             A.      It looks like.

       14             Q.      How can you tell that?

       15                     What makes you think that?

       16             A.      By the https address on the bottom.

       17             Q.      Okay.   That's what I thought.       Okay.

       18                     Is this a set-top box from Ahlai?

       19                     Does it reference that?

       20                     This is not a set-top box from Ahlai.

       21             A.      Which page?

       22             Q.      Page 001148.     Does that reference a set-top

       23     box from AhlaiTV, AhlaiTV?

       24             A.      Line 1 says, Ahla two-- $220-- $224.99

       25     AhlaTV set-top box with one year.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 34 of 120 PageID 9346
                                                                      Page 137


        1                     And then underneath it says, one year

        2     subscription slash-- one year subscription plus set-top

        3     box.

        4             Q.      Okay.   And is there a shipping cost?

        5             A.      Yes.

        6             Q.      And what's the shipping cost?

        7             A.      $10.01.

        8             Q.      Is Page 2 of this exhibit a repeat of Page

        9     1?

       10             A.      (Perusing document.)      It appears to be, but

       11     there are some additional writings on it so...

       12             Q.      And what-- what is this-- what's the

       13     additional writing?

       14             A.      Subscription terms, $235 for one day, which

       15     is not included in the other web page.

       16             Q.      Okay.   And who logged in for this Page 2

       17     here?

       18             A.      Logged in as Sarah Weller.

       19             Q.      At where?    What's the address up there?

       20             A.      Sarah.weller@hnbic.com.

       21             Q.      Do you recognize that website or that e-mail

       22     address?

       23             A.      I mean, do I-- I mean, it appears to be the

       24     e-mail for Sarah-- for Sarah Weller.

       25             Q.      And what is the address?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 35 of 120 PageID 9347
                                                                      Page 138


        1                     Does that tell you anything or no?

        2            A.       I'm-- I'm not sure what you're asking.

        3                     What address?

        4            Q.       Sarah.weller@hnbllc.com, is that just her?

        5            A.       Well, that's her e-mail address.

        6            Q.       Okay.   What's hnbllc.com mean to you, if

        7     anything?

        8            A.       It's our law firm.

        9            Q.       Oh, which law firm?

       10            A.       The HNB law firm.

       11            Q.       The law firm of Dish Network.

       12            A.       That's right.

       13            Q.       Okay.   Thank you.    One second.     I got

       14     cramps.     That's the reason I'm moving my hands.

       15                     THE VIDEOGRAPHER:     We're going to go off

       16            the record at 2:37.

       17                     (A recess was taken.)

       18                     THE VIDEOGRAPHER:     We're now going back

       19            on the record at 2:38.

       20                     (Defendant's Exhibit No. 11 was marked.)

       21            Q.       (BY MR. LAKEL)     Would you look at Exhibit

       22     No. 11 please?

       23            A.       (Perusing document.)      Yes.

       24            Q.       Okay.   Is that a PayPal e-mail to

       25     Ms. Weller?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 36 of 120 PageID 9348
                                                                      Page 139


        1            A.       It's an e-mail from PayPal to Ms. Weller.

        2            Q.       Okay.   Who made the payment here?

        3            A.       Well, it says here, thanks for using PayPal,

        4     Joseph H. Boyle.

        5            Q.       Okay.   Who is Joseph H. Boyle?

        6            A.       He's an attorney.

        7            Q.       With what firm?

        8            A.       HN-- HNB.

        9            Q.       Okay.   Is that a firm related to or that

       10     represents Dish Network L.L.C.?

       11            A.       Yes.

       12            Q.       Okay.   Thank you.    What is the amount of

       13     this payment?

       14            A.       Total amount?

       15            Q.       Yes.

       16            A.       $235.

       17            Q.       And what does that consist of according to

       18     this PayPal?

       19            A.       Shipping of $10.01.

       20                     I cannot read the second line, but it's

       21     $224.99.

       22            Q.       Okay.   And the date of the PayPal payment.

       23            A.       November 22nd, 2016.

       24            Q.       To your knowledge why did Mr. Boyle make the

       25     payment instead of Ms. Weller?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 37 of 120 PageID 9349
                                                                      Page 140


        1            A.       I don't know.

        2            Q.       Okay.

        3                     (Defendant's Exhibit No. 12 was marked.)

        4                     MR. FRANK:    Before you ask about this,

        5            Mr. Lakel, was the Bates Number taken off of

        6            this document?

        7                     MR. LAKEL:    No.   Not by me.    It might

        8            have just been missed in a copy.

        9            Q.       (BY MR. LAKEL)      What is this Exhibit No. 12?

       10            A.       A picture.

       11            Q.       Of what?

       12            A.       It's very blurry, but it says Ahlai--

       13     AhlaiTV.    It appears to be a set-top box.

       14            Q.       Is that what a set-top box looks like is

       15     Exhibit 12?

       16            A.       I mean, I need to have a better image.

       17            Q.       Yeah, I understand that it's blurry.

       18            A.       What was your question?

       19            Q.       Is that what a set-top box looks like?

       20            A.       What set-top box?

       21            Q.       The far left where it says, AhlaiTV, that

       22     white thing there?

       23            A.       A set-top box, I mean, depending on what

       24     you're asking me.

       25            Q.       I'm asking you, does that look like a


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 38 of 120 PageID 9350
                                                                      Page 141


        1     set-top box to you?

        2            A.       There are a variety of set-top boxes on the

        3     market.

        4            Q.       Okay.   Is that part of one of the varieties?

        5            A.       Well, it says AhlaiTV.      I'm assuming that

        6     it's a set-top box for that service.

        7            Q.       Okay.   Thank you.    Do you have any idea what

        8     that's a photograph of all those items together?

        9            A.       I can't depict what-- from this what's the

       10     second image.

       11                     The third image appears to be I think a-- I

       12     don't know, a remote control, but I got to see better

       13     images here.

       14            Q.       Okay.   Good enough.     Is it correct to say

       15     that you can't-- you can't read it because it's too

       16     blurry for you?

       17            A.       I-- I've read the first name--

       18            Q.       Yes.

       19            A.       -- from the first box, but on the next three

       20     items, I-- I can't read from the next three items from

       21     this image.

       22            Q.       Okay.   That's fair.     How did-- how did Dish

       23     Network L.L.C.-- L.L.C. first learn about AhlaiTV?

       24            A.       So Dish learned from Nagra's-- Nagrastar's

       25     reports that AhlaiTV was broadcasting Dish's channels


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 39 of 120 PageID 9351
                                                                      Page 142


        1     that Dish has the exclusive rights to.

        2            Q.       Okay.   So your answer is Nagrastar is where

        3     they are first heard about it.

        4            A.       From the reports that Nagrastar had--

        5            Q.       Generated.

        6            A.       Generated.

        7            Q.       Okay.   When did Dish Network L.L.C. engage

        8     Nagrastar?

        9            A.       What do you mean?

       10            Q.       Just what I said.     When-- at what time?

       11                     MR. FRANK:    Objection.

       12                     You're assuming that Dish actually

       13            engaged Nagrastar.       You haven't established

       14            that.

       15            Q.       (BY MR. LAKEL)     Did Dish ever engage

       16     Nagrastar for any investigative purposes?

       17            A.       No.

       18            Q.       No.   Okay.   So didn't you just testify that

       19     the first thing you got was a report, "you" being Dish--

       20            A.       Uh-huh.

       21            Q.       That they got a report from Nagrastar.

       22            A.       That we got the report.      So Nagrastar was

       23     monitoring-- was monitoring variety of boxes.            As part

       24     of their monitoring procedure, they-- they put reports

       25     together.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 40 of 120 PageID 9352
                                                                      Page 143


        1                      The reports are then sent to our law firm,

        2     and then the law firm sends the--

        3              Q.      The report.

        4              A.      No.   The law firm sends the copyright

        5     infringement notices to entities who broadcasted the

        6     channels that Dish has the exclusive rights for, and

        7     that's how because the-- the law firm sends it on behalf

        8     of Dish.

        9                      For example, that's how we know that the

       10     AhlaiTV, whatever the question was.

       11              Q.      Okay.   So does the-- does Dish Network

       12     L.L.C. authorize the law firm to send the alleged

       13     copyright infringements?

       14              A.      They-- the-- the law firm is-- is, say, it

       15     acts on behalf of Dish, and not only on behalf of Dish,

       16     it acts on behalf of IBCAP as well or the members of

       17     IBCAP.

       18              Q.      So my question, is-- does Dish-- before the

       19     cease and desist letter is sent out by the law firm,

       20     does Dish authorize them to send-- authorize them, being

       21     the law firm, to send out the order, the letter?

       22              A.      So the-- the law firm has the copies of the

       23     contracts that Dish signs with channels for their

       24     rights.       And if-- if according to Nagrastar's

       25     monitoring, any channel that appears or any boxes or any


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 41 of 120 PageID 9353
                                                                      Page 144


        1     set-top boxes, and it appears on those set-top boxes

        2     are-- you know, and-- and Dish has the exclusive rights

        3     for those channels, yes, then-- then according to the

        4     report that Nagra tabulates, then it's then forwarded to

        5     the lawyers to send the copyright infringement notices.

        6            Q.       Forwarded by Nagra to the lawyers or by Dish

        7     to the lawyers?

        8            A.       By Nagrastar.

        9            Q.       Okay.    Does Dish see the letter and

       10     authorize the law firm to send out the letter before

       11     it's sent?

       12                     MR. FRANK:    Objection.

       13                     Compound.

       14            A.       I don't know if Dish sees the letter before

       15     it goes out.      I don't believe so, but I can't confirm it

       16     right now.

       17            Q.       Okay.    That's fair.    Did Nagrastar or

       18     Nagravision have direct contact with anyone at Dish

       19     Network L.L.C.?

       20            A.       What do you mean by "direct contact"?

       21            Q.       Did they pick up the phone and call anyone

       22     at Dish ever?

       23            A.       Maybe.   I don't know.

       24            Q.       Okay.    Did they pick up the phone, "they"

       25     being Nagrastar or Nagravision L.L.C.-- Nagravision,


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 42 of 120 PageID 9354
                                                                      Page 145


        1     S.A. and Nagrastar L.L.C. I believe; isn't-- is that

        2     correct?

        3            A.       I would have to check.

        4            Q.       Okay.   But there's two different entities.

        5     There's Nagrastar and Nagravision, correct?

        6            A.       Yes.

        7            Q.       Okay.   Does anyone from either of those

        8     companies call directly to Dish?

        9            A.       I don't know if they call.       They might be--

       10     they might.      They might not.

       11            Q.       Okay.   Did anyone from either of those

       12     companies call Dish about Ahlai or Ulai?

       13            A.       I don't know if they called.

       14            Q.       Okay.   When did Dish Network L.L.C. receive

       15     the Nagrastar report?

       16                     MR. FRANK:    Objection.

       17                     You haven't established that Dish Network

       18            has received the Nagrastar report.

       19                     MR. LAKEL:    Yes, they did.

       20                     MR. FRANK:    The witness has testified

       21            that the reports went to my office.

       22                     MR. LAKEL:    Uh-huh.

       23            Q.       (BY MR. LAKEL)     So did Dish ever get a

       24     report from Nagrastar ever?

       25            A.       I don't believe so.      As I-- as I-- as I


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 43 of 120 PageID 9355
                                                                      Page 146


        1     said, the reports from Nagrastar come to the law office,

        2     and then the law office sends the copyright infringement

        3     notices--

        4            Q.       Okay.

        5            A.       -- on Dish's behalf or IBCAP's behalf or

        6     member of IBCAP's behalf, other member of IBCAP.

        7                     MR. LAKEL:    All right.    I've just been

        8            notified we have five minutes to go.           So we'll

        9            take a little break right here and you can

       10            change the disk.

       11                     THE VIDEOGRAPHER:     This will mark the end

       12            of Videotape Number 2.        We're now going off the

       13            record at 2:48.

       14                     (A recess was taken.)

       15                     THE VIDEOGRAPHER:     This will mark the

       16            beginning of Videotape Number 3.          We're now

       17            going back on the record at 2:54.

       18            Q.       (BY MR. LAKEL)     Was seller-- Sarah Weller a

       19     purchasing agent of Dish?

       20            A.       No.

       21            Q.       Was Mason Morcos a purchasing agent of Dish

       22     Network L.L.C.?

       23            A.       I don't know who that is.

       24            Q.       Okay.   Was Kevin McMonnies a purchasing

       25     agent of Dish Network L.L.C.?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 44 of 120 PageID 9356
                                                                      Page 147


        1             A.      No.

        2             Q.      Was Gary Palka a purchasing agent of Dish?

        3             A.      No.

        4             Q.      Okay.   Did any of those people, Sarah

        5     Weller, Mason Morcos, Kevin McMonnies or Gary Palka to

        6     your knowledge buy an STB from Dish?

        7             A.      No.

        8             Q.      No.   You don't know.

        9             A.      No.

       10             Q.      Okay.   Once-- was an STP-- STB ever

       11     purchased on behalf of Dish from Ulai or Ahlai?

       12             A.      No.

       13             Q.      Say that again.

       14             A.      No.

       15             Q.      No, okay.    Did Dish Network L.L.C. ever

       16     investigate the STBs that were sold by Ulai or Ahlai?

       17             A.      No.

       18             Q.      So if Dish Network-- how did Dish Network

       19     come to decide that these channels that Dish claims to

       20     have exclusive rights to were broadcast by Ahlai or

       21     Ulai?

       22             A.      I think I spoke several times on that

       23     already, but I'll repeat.

       24             Q.      Okay.   Please do.

       25             A.      It's through the monitoring process by


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 45 of 120 PageID 9357
                                                                      Page 148


        1     Nagrastar and the corresponding reports that Nagra sent

        2     to the law firm that I-- that Nagra identified the

        3     channels that Dish has the exclusive rights to are being

        4     broadcast by those set-top boxes.

        5             Q.      Okay.   And Dish never saw those reports

        6     ever.

        7             A.      Well, as part of this preparation I saw the

        8     reports.

        9             Q.      Okay.   So did Dish ever receive those

       10     reports prior?

       11             A.      I-- I already said that-- that Nagrastar was

       12     forwarding those reports to the law firm.

       13             Q.      I got that part.

       14             A.      And the law firm was acting on Dish's,

       15     IBCAP, and it's members behalf.

       16             Q.      So did Dish-- did Dish ever receive those

       17     reports that were formed, created, by Nagrastar?

       18                     MR. FRANK:    Objection.

       19                     Asked and answered.

       20                     She just testified that she looked at the

       21             reports.

       22                     MR. LAKEL:    No.   I'm asking-- she hasn't

       23             told me whether she got the-- whether Dish ever

       24             got those reports or not.        That's what I'm

       25             trying to find out.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 46 of 120 PageID 9358
                                                                      Page 149


        1             A.      Well, as part of this preparation, yes, I

        2     looked at the reports.

        3             Q.      Okay.   And you represent Dish.

        4             A.      Yes.

        5             Q.      So Dish did get the reports at some point.

        6             A.      Just prior-- I reviewed them while I was

        7     preparing for this deposition.

        8             Q.      And that's the first time you saw those

        9     reports?

       10             A.      Yes.

       11             Q.      And that's the first time that Dish saw

       12     those reports?

       13             A.      I believe so.

       14             Q.      Okay.   That's what I wanted to know.

       15                     What-- who generated those reports;

       16     Nagrastar, right?

       17             A.      Yes.

       18             Q.      Do you have any knowledge how they generated

       19     those reports?

       20                     What means they-- they-- they followed?

       21             A.      Well, there is a-- a big expert report that

       22     was produced that outlines the process of how they do

       23     that.

       24             Q.      And what do you understand about that?

       25             A.      I'm not a technical person.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 47 of 120 PageID 9359
                                                                      Page 150


        1            Q.       So you don't-- you're like me.        You just--

        2     it's just, you got the report, you read the report.

        3            A.       Nagra-- Nagrastar outlines the-- the steps

        4     that they are using and technically describing how

        5     they're doing it.

        6            Q.       What steps did they follow that you

        7     understood?

        8            A.       I mean, do we want to go to the--

        9            Q.       I wanted to know what you know.        That's what

       10     I want to know.

       11            A.       They have the box in their facility.         They

       12     power the box.      They look through the-- let's say, an

       13     Ahlai-- Ahlai box, EPG.        They identified the-- through

       14     their EPG the channels that are affected that Dish has

       15     the exclusive rights for, and they click on the EPG.

       16            Q.       What's an EPG, excuse me?

       17            A.       It's an electronic programming guide.

       18                     But then they click on the EPG that-- to

       19     verify that the channel is actually working, meaning

       20     it's playing.

       21            Q.       Right.

       22            A.       Then they-- they capture-- in some instances

       23     they capture the--

       24            Q.       The pictures.

       25            A.       The images, the corresponding URLs from


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 48 of 120 PageID 9360
                                                                      Page 151


        1     where they are playing, and-- and then they put it in a

        2     report.

        3              Q.     And send it to their attorneys.

        4              A.     Yes.

        5              Q.     Okay.

        6              A.     That's my understanding of how the process

        7     works.

        8              Q.     Okay.    So the STB as far as you know was

        9     never actually physically violated, broken into, gone

       10     into.

       11              A.     You mean like inside the set-top box?

       12              Q.     Yes.

       13              A.     No.

       14              Q.     Okay.    But the channel selection of the STB

       15     was monitored by Nagrastar as far as you know.

       16              A.     What do you mean "channel selection"?

       17              Q.     Well, the E-- what's that called, the

       18     electronic what?        Program guide, an EPG, was monitored

       19     by Nagrastar, right?

       20              A.     Well, the EPG lists the channels that are

       21     available on that particular set-top box.

       22              Q.     Okay.    And to get that they had to turn on

       23     the box, right?

       24              A.     Yes, which I said before, that the first

       25     step is they turn on the box.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 49 of 120 PageID 9361
                                                                      Page 152


        1            Q.       I know.   Thank you.     Did-- how is-- did

        2     Nagrastar-- were they able to determine if customers

        3     used any of those channels that were monitored by them?

        4            A.       I'm not sure I understand.

        5            Q.       Did Nagrastar make a determination as to

        6     whether any of the people that purchased the STB

        7     actually used those channels that were exclusively

        8     licensed to Dish?

        9            A.       Like how-- I don't know.       I mean, I have

       10     no-- no idea.

       11            Q.       Okay.   Who would know?

       12            A.       Who would know whether--

       13            Q.       From Dish.

       14            A.       No one.

       15            Q.       No one, okay.

       16            A.       It's rather that Ahlai-- AhlaiTV or Ulai,

       17     Mr. Fraifer, should know what's the usage of his set-top

       18     box.

       19            Q.       Yes.    And so should Dish, right?

       20            A.       We don't own the AhlaiTV set-top box.

       21            Q.       But you own the exclusive rights to the

       22     channels; is that correct?

       23            A.       We own, but we don't know which channels are

       24     being viewed on another box.

       25            Q.       Ever.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 50 of 120 PageID 9362
                                                                      Page 153


        1             A.      Not that I know of.

        2             Q.      Okay.   To your knowledge did Dish work with

        3     IBCAP in the investigation of the customers' use of the

        4     channels of the STB?

        5             A.      So as I mentioned before, IBCAP hired a

        6     vender, Nagrastar, to conduct investigation of-- to

        7     monitor those channels that Dish is a member of IBCAP,

        8     so are the other programmers.

        9             Q.      Okay.   Do you or does Dish know how many

       10     channels were on the STB that were sold, total number of

       11     channels, that were on the STB sold by Ulai or Ahlai?

       12             A.      I don't know how many total channels there

       13     were.

       14             Q.      Who would know that?

       15             A.      Maybe Nagra could know by flipping through

       16     the EPG and scrolling down and counting those channels

       17     maybe, but the-- you know, the company, Mr. Fraifer, who

       18     operates this, should know as well.

       19             Q.      Okay.   I've asked a lot of these questions

       20     before so I'm not going to go over it again.            So excuse

       21     me while I'm shortcutting towards the end.

       22                     The Kudelski Group worked with-- I just want

       23     to be clear on those guys, they worked with Nagravision?

       24             A.      Well, as I mentioned before, I don't know

       25     the entire corporate structure.          I know that Kudelski


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 51 of 120 PageID 9363
                                                                      Page 154


        1     has an ownership of Nagravision.           I don't know what's

        2     the percentage.

        3            Q.       Okay.   I didn't ask you that.

        4                     Did Kudelski work on this case-- on the

        5     investigation of Ahlai and Ulai?

        6            A.       So I believe I already also responded to

        7     that and said, you know, because of the corporate

        8     structure, because of-- you know, if Kudelski has an

        9     ownership part in Nagravision, then Nagrastar is an

       10     affiliate of-- of Nagravision, then by definition, by

       11     logical deduction, you know-- you know, it-- yes, but

       12     whether they directly, you know, Kudelski as Kudelski

       13     Group did it, I don't know.

       14            Q.       Okay.   Does Pascal Metral work for Kudelski

       15     or--

       16            A.       I believe he works for Nagravision.         I think

       17     it was identified in one of those--

       18            Q.       Okay.

       19            A.       On one of our answers.

       20            Q.       I want to show you Exhibit 13.

       21                     (Defendant's Exhibit No. 13 was marked.)

       22            Q.       (BY MR. LAKEL)     Okay.    Did you ever see this

       23     before?

       24            A.       No.

       25            Q.       Okay.   Did you ever see the user agreement


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 52 of 120 PageID 9364
                                                                      Page 155


        1     for AhlaiTV before?

        2            A.       No.

        3            Q.       Okay.   Why not?

        4            A.       I didn't get it from our attorney as part of

        5     the preparation for this deposition.

        6            Q.       Okay.   And you never got it from Dish

        7     either, right?

        8            A.       No.

        9            Q.       Okay.   I'll go to Exhibit 14.

       10                     (Defendant's Exhibit No. 14 was marked.)

       11            Q.       (BY MR. LAKEL)     Did you ever see this

       12     agreement?

       13            A.       No.

       14            Q.       So you never reviewed a user agreement for

       15     Ahlai or Ulai?

       16            A.       No.

       17            Q.       Okay.   Why not?

       18            A.       As I said, I did not get those documents

       19     from our attorney as part of the preparation for this

       20     deposition.

       21            Q.       Okay.   And you didn't get it from Dish

       22     either.

       23            A.       No.

       24            Q.       Okay.   So it's fair for me to conclude that

       25     you've never read this agreement.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 53 of 120 PageID 9365
                                                                      Page 156


        1            A.       That's correct.

        2            Q.       Okay.    This is Exhibit 15 to the deposition.

        3                     (Defendant's Exhibit No. 15 was marked.)

        4            Q.       (BY MR. LAKEL)     Did you ever see that

        5     before?

        6            A.       Can I look through this?

        7            Q.       Yes.    Yes.

        8            A.       (Perusing document.)      Yes.

        9            Q.       Yes, what?     You have seen it before?

       10            A.       Yes.

       11            Q.       Okay.    That's what I-- okay.     Within the

       12     opening paragraph, opening of Paragraph 1 of the amended

       13     complaint, Dish Network L.L.C., the Plaintiff, states

       14     that it is, quote, Defendants are capturing broadcasts

       15     of television channels exclusively licensed to Dish,

       16     closed-quote; do you see that language in there?

       17            A.       I see the part of-- yes, what--

       18            Q.       Okay.

       19            A.       -- what is part of a larger sentence, but--

       20            Q.       That's right.     What basis does-- to your

       21     knowledge, does Dish Network L.L.C. have to make that

       22     statement?

       23            A.       The Defendants are capturing the broadcasts

       24     of television channels exclusively licensed to Dish?

       25            Q.       Right.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 54 of 120 PageID 9366
                                                                      Page 157


        1             A.      Well, for one we have agreements that grant

        2     Dish the exclusive rights in the US territory to

        3     broadcast those channels.

        4             Q.      Okay.

        5             A.      And so by definition of exclusive rights, no

        6     other party can really broadcast the channels except for

        7     Dish.

        8             Q.      You said exclusive rights, right?

        9             A.      That's right.

       10             Q.      In the USA, right?

       11             A.      Yes.

       12             Q.      Okay.

       13             A.      The US, the territory, it's possessions with

       14     regard to--

       15             Q.      Yes.    Everything in the United States.

       16             A.      That's right.

       17             Q.      Okay.   Got it.    Is there anything else that

       18     Dish has besides those agreements that claim that basis

       19     to make that statement of fact that the Defendants are

       20     capturing broadcasts of television channels exclusively

       21     licensed to Dish?

       22             A.      What are you referring to?

       23                     Exclusively licensed to Dish or broadcasts

       24     of the-- I mean, I don't know.

       25             Q.      It says there-- it says, I'm quoting you,


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 55 of 120 PageID 9367
                                                                      Page 158


        1     you're--

        2              A.     Right.

        3              Q.     -- Dish Network.     It says, Defendants are

        4     capturing broadcasts of television channels exclusively

        5     licensed to Dish.

        6                     I asked you--

        7              A.     Uh-huh.

        8              Q.     -- and you agreed that that language is

        9     there.

       10                     I asked you what basis does Dish have to

       11     make this statement of fact.

       12                     You told me the contracts for all of-- all

       13     the USA and territories and everything that belongs to

       14     the USA.

       15              A.     Uh-huh.

       16              Q.     I asked you again just now, if there-- is

       17     there anything else besides those contracts that you're

       18     relying upon to make that statement of fact, "you" being

       19     Dish Network L.L.C.?

       20              A.     I mean, I need to break this apart because I

       21     can't-- I can't answer this question like that.

       22                     So exclusively licensed to Dish.        So, I

       23     mean, there is--

       24              Q.     No.   Let's start with the beginning.

       25                     The Defendants are broad-- capturing


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 56 of 120 PageID 9368
                                                                      Page 159


        1     broadcasts of television channels exclusively licensed

        2     to Dish.

        3             A.      Okay.    So let's take one at a-- one at a

        4     time.

        5             Q.      No.    Let's take that sentence because if

        6     they're capturing broadcasts of television channels;

        7     they're allowed to do that, right?

        8             A.      No.    If we-- if Dish has exclusive rights.

        9             Q.      That's-- that's the rest of that.        That's--

       10     that's correct.

       11                     But that's the rest of the sentence.         So if

       12     they capture channels exclusively licensed to Dish, you

       13     have cited to me the contracts.

       14                     Okay.    I hear you.

       15             A.      Right.

       16             Q.      What else, if any?

       17             A.      That prove that-- I don't understand your

       18     question.    Well, that prove that Dish has the exclusive

       19     rights?

       20             Q.      No.    The proof that they broadcast.

       21             A.      Well, I've-- I've talked about this multiple

       22     parts-- times by now.        It-- it-- it was clear from

       23     Nagrastar's reports.

       24             Q.      The reports.

       25             A.      Yes.    That-- that they are broadcasting the


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 57 of 120 PageID 9369
                                                                      Page 160


        1     channels.

        2            Q.       So now we got the reports and the contracts.

        3                     Anything else?

        4            A.       Yes.    In fact, I review a website that also

        5     advertises some of the channels that we have the

        6     exclusive rights to.

        7            Q.       Website.    You have personally reviewed this

        8     website.

        9            A.       I have reviewed the screen shots from the

       10     website.

       11            Q.       The what?

       12            A.       I've reviewed the screen shots from the

       13     website.

       14            Q.       Okay.   And what website is that?

       15            A.       Can I go back and check?

       16            Q.       Yes.    Feel free.

       17            A.       (Perusing documents.)      Yes.

       18            Q.       Yes.    So you said that you saw some screen

       19     shots from a website.

       20            A.       Yes.

       21            Q.       That shows the violation of the exclusivity

       22     of the Dish Network L.L.C. claims, according to the

       23     contracts and the reports.

       24                     So what website and what shots?

       25            A.       So this is the Bates Number PL002254.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 58 of 120 PageID 9370
                                                                      Page 161


        1            Q.       002254, okay.

        2            A.       And it's an ulaitv.com website.

        3            Q.       Okay.

        4            A.       On the-- on the right-hand side it shows a

        5     TV.   Well, it's a picture of a TV with a bunch of logos.

        6            Q.       Uh-huh.

        7            A.       And it's says, best Arabic channels, UlaiTV

        8     HD receiver, and it points from the set-top box of

        9     UlaiTV points to the screen.

       10            Q.       Right.

       11            A.       And there are a variety of logos listed

       12     including, for example, MBC, LBC, Al Jazeera, and so--

       13     ONTV and so on and so forth that we-- that Dish has

       14     exclusive rights to, and yet Ulai is advertising that.

       15            Q.       Okay.    So that website on that screen,

       16     there's logos on that screen, and that is one of the

       17     facts that you point to, right?

       18            A.       Well, it's an advertising of Ulai.

       19            Q.       I hear you.    What else, if anything else?

       20                     Is there any other?      Is that it?    From the

       21     website, that's the only thing.

       22                     MR. FRANK:    Mr. Lakel, she just testified

       23            that there's--

       24                     MR. LAKEL:    She test--

       25                     MR. FRANK:    -- Nagra reporting.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 59 of 120 PageID 9371
                                                                      Page 162


        1                     MR. LAKEL:    Go ahead.

        2                     MR. FRANK:    You're misconstruing her

        3            testimony.

        4                     DEPONENT:    I said it's exclusive rights,

        5            program, to retail it.        Exclusive programming

        6            rights that Dish holds.

        7            Q.       (BY MR. LAKEL)     Yes.   I got that part.     The

        8     contracts.

        9            A.       The website advertising.

       10            Q.       And what-- and that's it.

       11            A.       No.   What do you mean "that's it"?

       12            Q.       From the website.     That that is-- that-- is

       13     there anything else on the website other than the logos

       14     on that television screen in that picture that connotes

       15     to you or denotes to you that Ulai or Ahlai is violating

       16     your claimed contract rights under-- under those

       17     agreements?

       18            A.       I mean, they're displaying the logos that we

       19     have exclusive rights to.

       20            Q.       That's it.    I mean, is there anything else?

       21     I hear you.      I understand what you're telling me.

       22     You're claiming the logos on that screen are in

       23     violation of your-- of the agreements; isn't that what

       24     you're saying?

       25            A.       That's right.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 60 of 120 PageID 9372
                                                                      Page 163


        1            Q.       Is there anything else on the website

        2     besides that?

        3            A.       I mean, when reviewing the websites, I did

        4     not come across a-- a screen shot like that.            So that

        5     was, you know, what I could depict.

        6            Q.       Okay.   Did you see any lists of channels

        7     that included your exclusive rights channels?

        8            A.       Except for those images of the logos I have

        9     not seen one while reviewing the documents.

       10            Q.       Thank you.    In Paragraph 6 of the amended

       11     complaint--

       12            A.       I'm sorry, that's mine?

       13            Q.       Yes.    That's for you to look at.

       14                     Paragraph 6, it's on Page 2.

       15                     Dish states that Fraifer, Mr. Fraifer,

       16     receives, quote, direct financial benefits from the

       17     infringing activities of TCI and PTI, end-quote.

       18                     What facts does Dish rely on that Fraifer

       19     receives direct financial benefits?

       20            A.       So that-- the record-- records, reports,

       21     that show that Mr. Fraifer, I'm sorry.

       22            Q.       Fraifer.

       23            A.       Mr. Fraifer is the-- operates and owns those

       24     companies, and I've already demonstrated before to

       25     show-- well, I-- I think I was talking about the


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 61 of 120 PageID 9373
                                                                      Page 164


        1     websites, but we can go back to the reports and-- and

        2     show.

        3                     But there' a second thing that when the

        4     set-top boxes were purchased, then the invoices as we've

        5     reviewed invoices, they came from TCI/Planeti.

        6             Q.      All right.

        7             A.      So that-- that's-- that's the basis that,

        8     you know, TCI was collecting the money for the sale of

        9     the set-top boxes on their respective websites.

       10             Q.      Okay.   So the TCI collection are the direct

       11     financial benefits to Mr. Fraifer.

       12             A.      Yes.

       13             Q.      Okay.   Paragraph 7.     Dish Network L.L.C.

       14     states that TCI and PTI are alter egos.

       15                     Are egos of what?     Each other?

       16             A.      I-- I believe it's a-- a legal term, but

       17     it-- it says that they are-- they're one and the same.

       18             Q.      Okay.   Paragraph 12 of the amended

       19     complaint.       We've already gone over that ad nauseam,

       20     but I want to make sure I got everything.

       21                     Dish makes no claim for copyright protection

       22     under the federal statutes outside of the United States;

       23     is that correct?

       24             A.      What are you reading?

       25             Q.      I'm-- I'm looking at-- I'm asking a


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 62 of 120 PageID 9374
                                                                      Page 165


        1     question.

        2            A.       Oh.    I'm sorry.

        3            Q.       I'm asking you under-- under 12, and we

        4     already went through all this so I'm not going to do it

        5     again to you, okay?

        6                     But there's a list of channels in 12, okay?

        7                     So my end question for you, after all of

        8     that, and I understand that you've testified extensively

        9     about that, okay, does Dish make any claim-- Dish is

       10     making-- it's my understanding that Dish is making no

       11     claim for copyright protection for those channels

       12     outside of the United States; is that correct?

       13            A.       Yes.

       14            Q.       Thank you.    Paragraph 13 of the amended

       15     complaint Dish states in there they entered into signed,

       16     written agreements with networks.          We've already talked

       17     about that.      Okay, I won't ask you about that again.

       18                     In Paragraph 13, somewhere in there, which

       19     I'll-- if-- if it's unclear, I'll go look, you talk

       20     about or "you" being Dish Network L.L.C. talks about an

       21     unregistered copyright work.

       22            A.       You mean unregistered or registered?

       23            Q.       It says unregistered.      That's what I'm

       24     looking for.      Not registered.     Unregistered.

       25                     Yes.   There we go.     A vast number of


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 63 of 120 PageID 9375
                                                                      Page 166


        1     additional unregistered copyrighted works are also aired

        2     on their protected channels; what does that mean?

        3            A.       Well, looking at the Paragraph 13, there

        4     were four-- four programs that were-- that had a

        5     copyright registration.

        6            Q.       Right.

        7            A.       But the channel-- the channels do not

        8     consist of only four programs.         So they-- they consist

        9     of a variety of programs.        So, you know, what it says

       10     here that-- you know, that there were four programs that

       11     were registered, but, you know, the-- there are a bunch

       12     of other programs that are unregistered that comprise

       13     the channels.

       14            Q.       Okay.    And is Dish making a claim for the

       15     unregistered channels, too?

       16            A.       For unregistered channels?

       17            Q.       Well, the ones that are referenced right

       18     here, a vast number of additional unregistered

       19     copyrighted works also aired on their protected

       20     channels.

       21            A.       Well, those are our exclusive rights.         We

       22     have the rights to them.

       23            Q.       You have the rights to the channel.

       24                     So everything that's broadcast on-- I'm

       25     trying to understand this.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 64 of 120 PageID 9376
                                                                      Page 167


        1            A.       Yes.

        2            Q.       Everything that's broadcast on the channel,

        3     you guys are claiming that's yours.

        4            A.       If the contract confirms it, yes.

        5            Q.       Okay.    And-- and an example of the

        6     unregistered copyrighted work would be any program

        7     that's on the copyrighted channel; is that correct?

        8            A.       Wait.    I'm not sure I understand the

        9     copyrighted channel.

       10            Q.       I'm not sure we need it, okay.

       11                     I'm back to the unregistered copyrighted

       12     work, okay, and I'm trying to figure out what claims you

       13     guys are making, okay?

       14                     And you say that-- I've read it before, but

       15     I'll read it again, a vast number of additional

       16     unregistered copyrighted works also aired on their

       17     protected channels.

       18                     And protected channels are channels that you

       19     have contracts for.

       20            A.       The protected channels are listed in

       21     Paragraph--

       22            Q.       Yes, 12.

       23            A.       -- 12.

       24            Q.       Right.

       25            A.       And we have the contracts for.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 65 of 120 PageID 9377
                                                                      Page 168


        1            Q.       Yes.    Now-- but you don't have contracts for

        2     the unregistered copyrighted works or you do?

        3            A.       Well, as I mention, the channel comprises

        4     of content.      And it's a-- the channel is 24/7, right, 24

        5     hours a day, 7 days a week, right?

        6            Q.       Right.    Got it.

        7            A.       We are-- there were four programs registered

        8     in the copyright office.         The remaining, let's say, just

        9     to give you an example, four, you know, let's say each

       10     show is one hour.        That's four hours out of 24/7.

       11            Q.       There 20--

       12            A.       Right?

       13            Q.       There's 20 hours.

       14            A.       So that's 20 hours of content that has not

       15     been registered or whatever it is depending on the

       16     length.

       17            Q.       That's not copyrighted.

       18            A.       That-- that has not been registered under

       19     the copyright, you know, in the-- in the US.

       20            Q.       Okay.

       21            A.       Right.    Yes.   But, as I said, you will have

       22     to refer back to the contracts to see whether all of

       23     this content Dish has exclusive rights.

       24            Q.       Okay.    Got it.    In several paragraphs of the

       25     amended complaint Dish states that the registration for


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 66 of 120 PageID 9378
                                                                      Page 169


        1     TCI-Direct.com, UlaiTV.com was hidden through use of

        2     privacy protection.

        3                     Was this privacy protection a standard

        4     protection or was the privacy protection specifically

        5     used by TCI and/or PTI to your knowledge?

        6            A.       I don't know, but from the records it says,

        7     proxy, but I-- I don't know if it's standard or--

        8            Q.       Or not, okay.     In Paragraph 18 you claim--

        9     Dish Network L.L.C. claims that Ulai and AlhaiTVs

       10     provide hundreds of Arabic-language channels for their

       11     customers.

       12                     Does Dish have copyright for all these

       13     hundreds of Arabic-language channels?

       14            A.       Well, the-- the subject of this lawsuit are

       15     the protected channels listed, and those are the

       16     channels that we are talking about.

       17            Q.       Right.

       18            A.       Does Dish have other channels that broadcast

       19     on-- on--

       20            Q.       On other--

       21            A.       -- on its network?      Yes.

       22                     But are they on UlaiTV, are we talking, or

       23     AlaiTV, are we talking about the-- the list of protected

       24     channels in Paragraph 12?

       25            Q.       Right.   That's what I thought.       Okay.   I


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 67 of 120 PageID 9379
                                                                      Page 170


        1     just wanted to make sure.

        2                     In Paragraph 19, and if this is asked and

        3     answered, it's okay with me, but I just wanted to know,

        4     Dish claims that the so-called protected channels were

        5     observed during testing of the services.

        6                     Please describe the testing that Dish

        7     completed under this paragraph.

        8                     MR. FRANK:    Objection.

        9                     It does not state that Dish did any

       10            testing in that paragraph.         You're

       11            misconstruing the document.

       12                     MR. LAKEL:    I'm just asking if Dish did.

       13                     MR. FRANK:    That's not the question you

       14            asked.

       15            Q.       (BY MR. LAKEL)     Well, did Dish do any-- Dish

       16     claims, Number 19, the Plaintiff, Dish Network L.L.C.,

       17     and the Plaintiff says the Defendants are unlawfully

       18     transmitting their protected channels to their customers

       19     in the United States through the services.

       20                     The protected channels were observed during

       21     testing of the services.

       22                     Did Dish-- it says right there, the

       23     protected channels were observed during testing of the

       24     services.

       25                     Is there-- is this the Nagrastar we're


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 68 of 120 PageID 9380
                                                                      Page 171


        1     talking about again or is there other-- are there other

        2     observations that occurred?

        3             A.      Well, it's Nagrastar and Nagravision.         There

        4     were-- as I said, there were test-- you know, they were

        5     testing the channels.        They were sending the reports.

        6     Capturing the screen shots when-- when available, and--

        7             Q.      Okay.   So you've already testified about

        8     that.   There is nothing that I don't already-- you

        9     haven't already said.

       10             A.      That's correct.

       11             Q.      Okay.   In Paragraph 21 Dish uses the word

       12     transcoded.      What does Dish mean by transcoded?

       13             A.      I'm not an engineering person.

       14             Q.      Okay.

       15             A.      But it means-- you know, in layman's term I

       16     would describe this as, you know, kind of reformatting

       17     them so then they can be-- you know, they can-- they can

       18     be used for streaming over the internet.

       19             Q.      Transcoding means reformatting.

       20             A.      In layman's terms that's what--

       21             Q.      Okay.   I'm not an engineer either.        I'm just

       22     trying to get a grasp of this whole thing.

       23                     So they've reformed-- Dish is saying in

       24     Paragraph 21, and let me read it.          Retransmit the

       25     services, retransmit the protected channels, everything


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 69 of 120 PageID 9381
                                                                      Page 172


        1     to users in real time, nearly simultaneous with the

        2     original authorized transmission.          Upon information and

        3     belief, Defendants capture live broadcast signals of the

        4     protected channels, transcode these signals into a

        5     format used for streaming over the internet.

        6                     That's what you're talking about.        That's

        7     what I'm asking you about and that's what you're--

        8            A.       Yes.

        9            Q.       Okay.   And what you're saying is that Ahlai

       10     and Ulai transcode and make something new that they

       11     could transmit broadcasts over their STB; is that

       12     correct?

       13            A.       That's correct.

       14            Q.       Okay.   Is that active transcoding a

       15     violation of your agreements?

       16                     MR. FRANK:    Objection.

       17                     Calls for a legal conclusion.

       18            Q.       (BY MR. LAKEL)     To your knowledge.

       19            A.       I'll have to check the contracts, but I-- I

       20     believe the rights cover the transcoding as well, but

       21     I'll have to check contract by contract.

       22            Q.       Okay.   That's fair.     In Paragraph 23 Dish

       23     states the Defendants have actual knowledge that their

       24     services infringed Dish's copyrights.

       25                     What sort of proof does Dish have of this


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 70 of 120 PageID 9382
                                                                      Page 173


        1     actual knowledge of infringing any Dish copyrights by

        2     Ulai-- by PTI and TCI or Fraifer?

        3            A.       Well, number one, we filed a lawsuit.         So

        4     they were notified that they're infringing the channels.

        5            Q.       Right.    What else?

        6            A.       Number two, we've sent numerous copyright

        7     infringement notices.        Well, the-- the law firm did.

        8            Q.       Okay.

        9            A.       Saying that they're violating the rights.

       10            Q.       Right.

       11            A.       And demanding that they'll cease

       12     broadcasting of the-- that they cease the-- their

       13     transmissions of the signal.

       14            Q.       So the fact that-- is there anything else?

       15                     So the fact that TCI and PTI continue to

       16     broadcast after receiving these notices, if they did

       17     receive the notices, but the allegations are made that

       18     there were numerous notices sent out by Dish, okay?

       19            A.       Well, we state in the complaint and--

       20            Q.       I know.   I know.

       21            A.       And in Paragraph 23 we sent them at least 67

       22     notices.

       23            Q.       Right.    Right.    So that's your testimony,

       24     that one-- if they received those notices, they have

       25     actual knowledge; is that it?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 71 of 120 PageID 9383
                                                                      Page 174


        1            A.       Well, that-- they're put on notice that they

        2     are infringing on the rights that Dish have-- that Dish

        3     have for those channels-- that Dish has for those

        4     channels exclusively.

        5            Q.       Okay.   So you're stating that your cease and

        6     desist letters, yours being Dish Network L.L.C., are

        7     imputing to place Defendants with the actual knowledge

        8     of a believed infringement?

        9            A.       Absolutely.    A couple of issues so that--

       10     that the infringement notices, I have to go back to

       11     them, but they came from our legal firm on behalf of

       12     Dish and IBCAP in certain instances.

       13                     What was the other part of your question?

       14            Q.       Do you state that your cease and desist

       15     letters that were sent by Hagan, the law firm, Dish's

       16     law firm, and IBCAP are imputed to place Defendants with

       17     actual knowledge of the believed infringement?            That's

       18     what you're telling me, right?

       19            A.       Well, yeah.    I mean, if you look at the

       20     infringement notices, and I'm just speaking from the

       21     head right now because I would have to look at the

       22     documents, the-- their infringement notices sent listing

       23     the channels that are being infringed.

       24                     There's another, you know, let's say

       25     follow-up infringement sent showing that there were


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 72 of 120 PageID 9384
                                                                      Page 175


        1     fewer channels, for example.         So the channels

        2     disappeared and then the channels came back, and the

        3     channels disappeared.        So someone had the knowledge

        4     because those channels, and we believe that the-- that

        5     the Defendants have the knowledge obviously because

        6     those were sent to the Defendants because they were

        7     removing the channels and putting them back.            So they're

        8     acting on our infringement notices.

        9            Q.       Okay.   Did Dish send any notices of Ulai--

       10     of PTI and TCI's alleged infringement to anyone else

       11     besides TCI and PTI, to any other companies?

       12            A.       So our law firm, on-- on behalf of Dish

       13     and/or IBCAP, depending on the situation, right, sends

       14     the notices.      Did-- did Dish send notices to any other--

       15            Q.       Company.

       16            A.       -- companies?

       17            Q.       About TCI and PTI.

       18            A.       Yes.

       19            Q.       Who?

       20            A.       The-- a variety of internet services

       21     provider-- I'm sorry, internet service providers.

       22            Q.       Okay.

       23            A.       And there were also CDMs.

       24            Q.       How did Dish determine to send it to those

       25     CDMs internet service providers?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 73 of 120 PageID 9385
                                                                      Page 176


        1            A.       So as I mentioned, it was the-- the law firm

        2     that did it on behalf of Dish.

        3            Q.       Okay.

        4            A.       And/or IBCAP.

        5            Q.       So Dish has no idea how the law firm came up

        6     with that-- the list of IPS and CDMs that--

        7            A.       I didn't say that.

        8            Q.       Okay.    I'm asking you.

        9            A.       The-- the-- the Nagra reports.

       10            Q.       Okay.

       11            A.       We have to rely on the Nagra reports that

       12     identified that.

       13            Q.       Okay.    Got it.   In Paragraph 30 of the

       14     amended complaint Dish states that alleged copyright

       15     infringement is willful, malicious, intentional,

       16     purposeful, and in disregard of and with indifference to

       17     the rights of Dish.

       18                     What proof or what facts do you have as Dish

       19     Network L.L.C. that any act by the Defendants was

       20     willful, if any?

       21            A.       Well, one, we sent copyright infringement

       22     notices that were time and time ignored, disregarded,

       23     ignored, the channels continued to be broadcast.

       24            Q.       Right.

       25            A.       We sued the Defendants.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 74 of 120 PageID 9386
                                                                      Page 177


        1              Q.     You what?

        2              A.     We sued the Defendants, and they continue to

        3     broadcast our channels.

        4              Q.     Are they still broadcasting them today?

        5              A.     To the-- to the best of my knowledge, no.

        6              Q.     No.   They're not.

        7              A.     They're not.

        8              Q.     Okay.    What else do you have?

        9                     Do you have any other facts about the

       10     malicious in-- or willful, malicious, intentional

       11     purposeful acts in disregard of and with indifference to

       12     the rights of Dish performed by PTI or TCI?

       13              A.     Well, for example, when I talked about the

       14     website advertising on Ulai, right, the--

       15              Q.     Right.

       16              A.     The screen shot.     I'm just looking from

       17     there.    It was taken in June of 2017, which we send the

       18     copyright infringement notices prior to that, and, you

       19     know, they-- they continue to advertise those channels

       20     that we had the exclusive rights to.

       21              Q.     Right.   Okay.

       22              A.     And disregarded everything.

       23              Q.     Okay.    And their advertisements are the

       24     logos on that screen that you-- that you pointed out

       25     earlier.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 75 of 120 PageID 9387
                                                                      Page 178


        1             A.      That's right.

        2             Q.      Okay.   Malicious.    Do you have any facts

        3     besides what you've told me about malicious intent of

        4     TCI or PTI?

        5             A.      I mean, they go-- the word for malicious is

        6     the same because it's acting in bad faith.

        7             Q.      Okay.   How do you know-- I believe you just

        8     told me that to the best of your knowledge that TCI and

        9     PTI are not broadcasting those channels now in the

       10     United States; how do you know that?

       11             A.      During my preparation I was advised of that

       12     fact.

       13             Q.      Okay.   By whom?    Anyone from Dish?

       14             A.      By our attorney.

       15             Q.      Okay.   Well, that's your business; not mine.

       16                     Now we're-- this is Exhibit 16.        You've seen

       17     this before, but you may not have.

       18                     (Defendant's Exhibit No. 16 was marked.)

       19             Q.      (BY MR. LAKEL)     Did you ever see this

       20     before?

       21             A.      No.

       22             Q.      Okay.   Do you want to read it or are you

       23     good?   It's up to you.

       24                     MR. FRANK:    Are you going to ask her

       25             questions?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 76 of 120 PageID 9388
                                                                      Page 179


        1                     MR. LAKEL:    I want to ask her questions

        2            about it.

        3                     DEPONENT:    If you're going to ask me

        4            questions, I got to read it.

        5                     MR. LAKEL:    That's why I figured.      That's

        6            why I'm telling you go ahead and do it.           It's

        7            not very long, I don't think.

        8                     MR. FRANK:    Mr. Lakel, do you want her to

        9            read the entirety of this document?

       10                     MR. LAKEL:    No.    No, I don't.

       11                     MR. FRANK:    Can you direct her to the

       12            proper section so we--

       13                     MR. LAKEL:    I read-- I think you should

       14            read the first 12 paragraphs-- no, not-- that's

       15            not true.

       16                     The first three paragraphs and then Count

       17            3.   That's it.      You don't have to read the

       18            whole thing.

       19                     DEPONENT:    You mean, 1, and 2 and-- point

       20            1, 2, and 3?

       21                     MR. LAKEL:    No.

       22                     DEPONENT:    Okay.   I don't know what you

       23            want me to read.

       24                     MR. LAKEL:    There's the-- the paragraphs

       25            are numbered.      Paragraphs 1 and 2, which are


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 77 of 120 PageID 9389
                                                                      Page 180


        1              just allegations of jurisdiction.

        2                     And then Count 3, the breach of contract

        3              count, right?

        4                     DEPONENT:    Oh, Count 3, I'm sorry.

        5                     MR. LAKEL:    Yes.   I'm sorry.

        6                     DEPONENT:    (Perusing document.)      Okay.

        7              Q.     (BY MR. LAKEL)     Okay.   To your knowledge did

        8     a Dish representative ever enter into the website of

        9     Defendants?

       10              A.     Look at the website?

       11              Q.     Yes.

       12              A.     If any Dish employee look at the website.

       13              Q.     To your knowledge did anyone from Dish ever

       14     enter into the website of Ulai or--

       15              A.     Not to my knowledge, but I-- we have 16,000

       16     employees.

       17              Q.     But your answer is, not to your knowledge,

       18     right?

       19              A.     Uh-huh.

       20              Q.     To your knowledge did any employee or

       21     representative of Dish Network L.L.C. ever enter the

       22     website for the purpose of buying an STB?

       23              A.     No.

       24              Q.     Okay.    Did a Dish Network L.L.C.

       25     representative take delivery of the STB-- of an STB to


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 78 of 120 PageID 9390
                                                                      Page 181


        1     your knowledge?

        2            A.       No.

        3            Q.       Okay.   You've testified extensively about

        4     the reports from Nagra that Dish relied upon.

        5                     Did Defendants to your knowledge, being the

        6     representative of Dish here today, did Defendants own

        7     URLs employed or used or broadcast or whatever term you

        8     prefer to use on the STB?

        9            A.       Yes.    They've operated/owned.

       10            Q.       The Defendants owned them.

       11            A.       Operated.    Controlled.

       12            Q.       Okay.   Did Defendants own the URLs on the

       13     STB sold by-- well, strike that.

       14                     It's getting late.

       15                     MR. FRANK:    I understand.

       16                     MR. LAKEL:    Okay.   This is my last

       17            exhibit, Exhibit No. 17.

       18                     (Defendant's Exhibit No. 17 was marked.)

       19            Q.       (BY MR. LAKEL)     Did you ever see this

       20     before?

       21            A.       I need to look through this.

       22            Q.       Okay.   Go ahead.

       23            A.       (Perusing document.)      No.

       24            Q.       Okay.   What is this, if you're able to

       25     identify it?


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 79 of 120 PageID 9391
                                                                      Page 182


        1            A.       From the title it says, Plaintiff's answer

        2     to Defendants' amended counterclaim.

        3            Q.       And your testimony is you've never seen this

        4     before now.

        5            A.       That's correct.

        6            Q.       Okay.   If you turn the page, it has the

        7     first affirmative defense it's there; do you see it?

        8            A.       Yes.

        9            Q.       What is the factual basis known to you for

       10     the immunity claimed by Dish in this first affirmative

       11     defense?

       12            A.       I need to read it.

       13            Q.       Okay.   Feel free and read them all because

       14     I'm going to ask you about them all, all the affirmative

       15     defenses or you can read them one at a time, whichever

       16     you prefer.

       17            A.       (Perusing document.)      Okay.   What's your

       18     question to the first?

       19            Q.       On the first affirmative defense, what is

       20     the factual basis known to you for the immunity claimed

       21     by Dish Network L.L.C. in its-- this first affirmative

       22     defense?

       23                     MR. FRANK:    Objection.

       24                     This-- this is a legal question.

       25                     If she doesn't--


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 80 of 120 PageID 9392
                                                                      Page 183


        1                       MR. LAKEL:   I'm asking for factuals.

        2                       MR. FRANK:   But if she doesn't know what

        3              the legal doctrine is, she can't give you a

        4              factual basis for it.

        5                       MR. LAKEL:   She knows what immunity

        6              means.

        7              Q.       (BY MR. LAKEL)    Do you know what immunity

        8     means?

        9              A.       I don't understand--

       10              Q.       Do you know what immunity means?

       11              A.       I mean, of what context immunity, I mean?

       12              Q.       What does immunity mean to you?

       13              A.       That you are not subject to it.

       14              Q.       Okay.   Are there any facts that you know of

       15     that gives Dish immunity in this lawsuit?

       16                       If not; say, no.

       17              A.       I don't even understand what the

       18     Noerr-Pennington immunity is.

       19              Q.       I didn't ask you about that, did I?

       20                       I asked you about immunity.      If there are

       21     any facts that you know of.

       22              A.       I-- you're asking me some--

       23                       MR. FRANK:   The same objection.

       24                       This is premised on a legal principle.

       25              If she does not understand the legal premise--


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044     813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 81 of 120 PageID 9393
                                                                      Page 184


        1                     MR. LAKEL:    I asked her for facts.

        2                     MR. FRANK:    -- she can't give you a

        3            factual basis for it.

        4                     MR. LAKEL:    If she gives me facts, that's

        5            good.     If she doesn't know, she can tell us--

        6            she can say she doesn't know.         I'm not going to

        7            argue-- argue with that.

        8            A.       I don't understand what you're asking me.

        9            Q.       Okay.   In the second affirmative defense do

       10     you know of any factual basis for litigation privilege

       11     claimed by Dish in this second affirmative defense?

       12                     MR. FRANK:    The same objection.

       13                     It's calling for a legal conclusion.

       14                     MR. LAKEL:    Okay.

       15            A.       I'm not familiar with the Florida litigation

       16     privilege.      I can't answer that.

       17            Q.       Okay.   In the third affirmative defense, do

       18     you-- you, as Dish Network L.L.C., know of any factual

       19     basis for a preemption claim?

       20                     MR. FRANK:    The same objection.

       21                     If she doesn't understand the legal

       22            principles, she cannot give you a factual basis

       23            for it.

       24                     It calls for a legal conclusion.

       25                     MR. LAKEL:    I'm asking for facts.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 82 of 120 PageID 9394
                                                                      Page 185


        1              A.     I can't answer that.

        2              Q.     Okay.    That's what I want to know.

        3                     The fourth affirmative defense do you know

        4     of any factual basis for the Dish claim that user

        5     agreement is illegal and against public policy?

        6                     MR. FRANK:    The same objection.

        7                     If she doesn't understand the legal

        8              concept of illegality of a contract, she cannot

        9              give you facts to support it.       It's a legal

       10              question.

       11              Q.     (BY MR. LAKEL)     Do you know what illegal

       12     means?

       13              A.     Yes.    It's the opposite of legal.

       14              Q.     Okay.    There you go.

       15                     And do you know what public policy means?

       16              A.     I can't explain it.

       17              Q.     Okay.    That's fair.    So do you know of any

       18     facts that makes this contract not legal?

       19                     MR. FRANK:    Objection.

       20                     Vague.

       21                     What-- what contract are you referring

       22              to?

       23                     MR. LAKEL:    I'm referring to the contract

       24              in our counterclaim between--

       25                     DEPONENT:    I have not seen the contract.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 83 of 120 PageID 9395
                                                                      Page 186


        1                     MR. LAKEL:    Okay.   I-- okay.

        2              Q.     (BY MR. LAKEL)      So you don't know.     That's

        3     the answer to that question.

        4              A.     I can't answer that if I have not seen

        5     something.

        6              Q.     The fifth affirmative--

        7                     MR. FRANK:    Do you-- would you like her

        8              to look at the contract?

        9                     MR. LAKEL:    No.   I gave it to her, the

       10              13th and the 14th, and she said she didn't know

       11              them so we're letting it go.

       12                     MR. FRANK:    Do you want to take a moment

       13              and have her read them?

       14                     MR. LAKEL:    No, I don't.

       15              Q.     (BY MR. LAKEL)      The fifth affirmative

       16     defense.      What is the factual basis for the Dish claim

       17     that the agreement associated with the purchase of the

       18     STB is unconscionable, if you know what unconscionable

       19     means?

       20                     MR. FRANK:    Objection.

       21                     It calls for a legal conclusion.

       22                     Unconscionability is a legal concept.         If

       23              she doesn't understand it, she cannot give you

       24              a factual basis.

       25              A.     No, I do not understand the concept.


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 84 of 120 PageID 9396
                                                                      Page 187


        1            Q.       Okay.   Sixth affirmative defense.       The same

        2     question, what is the factual basis for Dish's claim the

        3     Defendants lack standing to bring the breach of contract

        4     to the counterclaim?

        5                     MR. FRANK:    Same objection.

        6                     Calls for a legal conclusion.

        7                     Standing is a legal concept.

        8                     MR. LAKEL:    Okay.

        9            A.       It's the same answer.      I can't answer that.

       10                     MR. LAKEL:    Yes, I know.     I figured as

       11            much.

       12                     No more questions.      I'm done.

       13                     MR. FRANK:    Let's-- let's take a quick

       14            break and then we'll wrap up.

       15                     MR. LAKEL:    Okay.

       16                     THE VIDEOGRAPHER:     We're going to go off

       17            the record at 3:57.

       18                     (A recess was taken.)

       19                     THE VIDEOGRAPHER:     We're now going back

       20            on the record at 4:10.

       21                     MR. FRANK:    I don't have any additional

       22            questions for the witness, though, I do want to

       23            address a few matters concerning this

       24            deposition today on the record.

       25                     The first concerns a subpoena that was


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 85 of 120 PageID 9397
                                                                      Page 188


        1            received on February 19th, and it was

        2            unexecuted at the time without the attachment.

        3            On February 21 a complete subpoena was

        4            received.

        5                     That subpoena asked Dish to bring

        6            documents to this deposition today.           Objections

        7            were served to that subpoena.

        8                     I understand from yesterday, Mr. Lakel,

        9            that the Defendants are not pursuing that

       10            subpoena.

       11                     MR. LAKEL:    No.   Well, if the subpoena

       12            was improperly-- I gave you a notice with an

       13            attachment to it, and I'll ask you about it.

       14                     Did you produce it-- did you bring any of

       15            those records with you?

       16                     But the subpoena, no.

       17                     MR. FRANK:    Thank you.

       18                     The second matter I wanted to address was

       19            the scope of the deposition.         At the outset

       20            there was no notice introduced for this

       21            deposition, which I understand was being

       22            conducted under Rule 30(b)(6).

       23                     I'd like to offer as an exhibit -- are we

       24            at 18?

       25                     COURT REPORTER:     That would be


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 86 of 120 PageID 9398
                                                                      Page 189


        1            Defendant's 18.

        2                     MR. FRANK:    So--

        3                     COURT REPORTER:      Do you want it marked

        4            Plaintiff's 1?

        5                     MR. FRANK:    So Plaintiff's Exhibit 1.

        6                     COURT REPORTER:      Yes.

        7                     (Plaintiff's Exhibit No. 1 was marked.)

        8                     MR. FRANK:    I'd like to offer as

        9            Exhibit 1 e-mail correspondence between myself

       10            and defense counsel concerning the scope of

       11            this deposition today.

       12                     You'll see in that correspondence that

       13            Dish agreed to make a witness available for

       14            purposes of addressing the factual allegations

       15            in the amended complaint and accordingly that

       16            is what was prepared for today.

       17                     The last point I want to talk about is

       18            the handling of the transcript, specifically

       19            issues regarding the protective order.           Today

       20            we discussed some documents that were marked

       21            confidential by Dish under the protective

       22            order.

       23                     Under our protective order the transcript

       24            itself is automatically deemed confidential for

       25            a period of 30 days.        That's set forth in


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 87 of 120 PageID 9399
                                                                      Page 190


        1            Paragraph 6.

        2                     MR. LAKEL:    Okay.

        3                     MR. FRANK:    One additional item regarding

        4            the protective order is that I noticed that a

        5            lot of people were taking notes today regarding

        6            some of those contracts, including parties,

        7            start dates, items of that nature.

        8                     Those notes containing information from

        9            these confidential documents would also have to

       10            be treated as confidential under that

       11            protective order.

       12                     MR. LAKEL:    What about the facts that you

       13            supposedly produced those for us, right?

       14                     MR. FRANK:    I'm sorry.

       15                     MR. LAKEL:    You supposedly produced that

       16            stuff and the--

       17                     MR. FRANK:    With a confidential

       18            designation on it under the protective order.

       19                     MR. LAKEL:    Okay.   So we're able to use

       20            the stuff that is Bates marked.

       21                     MR. FRANK:    You're able to use it in

       22            accordance with the terms of the protective

       23            order.

       24                     MR. LAKEL:    Okay.

       25                     MR. FRANK:    So you can't publicly


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 88 of 120 PageID 9400
                                                                      Page 191


        1            disclose it.      You can't use it for purposes--

        2                     MR. LAKEL:    No problem with that.

        3                     MR. FRANK:    -- other than this case.

        4                     MR. LAKEL:    I'm thinking about it.

        5                     MR. FRANK:    The protective-- yes.      The

        6            protective order lays out what you can and

        7            cannot do with that information.

        8                     MR. LAKEL:    Okay.

        9                     MR. FRANK:    My point is simple.      If

       10            information was discussed today and it came

       11            from confidential documents--

       12                     MR. LAKEL:    It doesn't--

       13                     MR. FRANK:    -- it's been put into notes,

       14            it is equally confidential.

       15                     MR. LAKEL:    No problem.

       16                     Are you going to read or are you going to

       17            waive?

       18                     MR. FRANK:    We would definitely request

       19            an opportunity to review the transcript.

       20                     MR. LAKEL:    Okay.   So how do you want to

       21            handle that?

       22                     MR. FRANK:    Well, I think it's only fair

       23            that we would agree to the agreement we reached

       24            during the prior days' depositions.

       25                     So that was two weeks from the time the


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 89 of 120 PageID 9401
                                                                      Page 192


        1            transcript is available.

        2                     MR. LAKEL:    Okay.   Sure.

        3                     MR. FRANK:    Okay.

        4                     MR. LAKEL:    And the transcript will be

        5            available.

        6                     MR. FRANK:    That is up to you.      We will--

        7            we will end up acquiring a copy of it

        8            ourselves.

        9                     MR. LAKEL:    Okay.   Okay.

       10                     MR. FRANK:    So we don't need to have it

       11            made available here.

       12                     MR. LAKEL:    Okay.   All right.     So

       13            you'll-- you'll deliver a copy of the errata

       14            sheet to me.

       15                     MR. FRANK:    Once I receive the transcript

       16            from the court reporter--

       17                     MR. LAKEL:    And after-- after the--

       18                     MR. FRANK:    -- we will--

       19                     MR. LAKEL:    If there are any comments.

       20                     MR. FRANK:    That's right.     If we have

       21            anything for an errata sheet, I would send it

       22            to you within two weeks upon receiving the

       23            transcript.

       24                     MR. LAKEL:    That's fair.

       25                     MR. FRANK:    I suggest so that we're all


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 90 of 120 PageID 9402
                                                                      Page 193


        1            on the same page regard receiving the

        2            transcript, when it becomes available, if

        3            Mr. Lakel has ordered a copy and I have ordered

        4            a copy or at a minimum, if you're sending it to

        5            me, copy him on it so he knows what date I

        6            received it.

        7                     THE VIDEOGRAPHER:     Are you ready to

        8            conclude?

        9                     MR. LAKEL:    We're done.

       10                     MR. FRANK:    I'm done.

       11                     MR. LAKEL:    I'm done.

       12                     THE VIDEOGRAPHER:     This will conclude

       13            this videotaped deposition at 4:15.

       14                     (This deposition was concluded at 4:15

       15            p.m.)

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 91 of 120 PageID 9403
                                                                      Page 194


        1                          CERTIFICATE OF OATH

        2

        3     STATE OF FLORIDA                    :

        4     COUNTY OF HILLSBOROUGH              :

        5

        6                     I, Kathy H. Hoy, Notary Public, State

        7     of Florida, certify that Izabela Slowikowska

        8     personally appeared before me on the 1st day of

        9     March, 2018 and was duly sworn.

       10

       11                 Signed this 22nd day of March, 2018.

       12

       13

       14

       15

       16                               KATHY H. HOY
                               Notary Public, State of Florida
       17                        My Commission No. GG 22237
                                    Expires: 09/23/2020
       18

       19

       20

       21

       22

       23

       24

       25


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 92 of 120 PageID 9404
                                                                      Page 195


        1                          CERTIFICATE OF REPORTER

        2

        3

        4     STATE OF FLORIDA                      :

        5     COUNTY OF HILLSBOROUGH                :

        6

        7                 I, Kathy H. Hoy, do hereby certify
              that I was authorized to and did stenographically
        8     report the deposition of Izabela Slowikowska; that
              a review of the transcript was requested; and that
        9     the foregoing transcript, pages 1 through 196, is
              a true record of my stenographic notes.
       10
                          I FURTHER CERTIFY that I am not a
       11     relative, employee, or attorney or counsel of any
              of the parties, nor am I a relative or employee of
       12     any of the parties' attorney or counsel connected
              with the action, nor am I financially interested
       13     in the action.

       14                     DATED this 22nd day of March, 2018.

       15

       16
                                        Kathy H. Hoy
       17                      Notary Public, State of Florida

       18

       19

       20

       21

       22

       23

       24

       25


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 93 of 120 PageID 9405
                                                                      Page 196


        1                                 ERRATA SHEET

        2     Instructions: Please read the original transcript
              of your deposition, and make note of any errors in
        3     the transcription on this page. DO NOT mark on
              the original transcript itself. Please sign and
        4     date this sheet.

        5    Deponent: IZABELA SLOWIKOWSKA
             Case Reference: Dish vs. Fraifer
        6                    March 1, 2018
             REPORTED BY: Kathy H. Hoy, Court Reporter/Notary
        7    Public

        8     Page/Line/Error or Amendment and Reason for Change

        9      -------------------------------------------------------

       10      -------------------------------------------------------

       11      -------------------------------------------------------

       12      -------------------------------------------------------

       13      -------------------------------------------------------

       14      -------------------------------------------------------

       15      -------------------------------------------------------

       16      -------------------------------------------------------

       17      -------------------------------------------------------

       18      -------------------------------------------------------
                           Under penalties of perjury, I declare that
       19      I have read the original transcript and, except for any
               corrections and/or amendments noted above, I hereby
       20      subscribe to the transcript as an accurate record
               of the statements made by me.
       21

       22
               Signature of Deponent:___________________________
       23                            IZABELA SLOWIKOWSKA

       24      Date:   _____________

       25


                              ASKINS COURT REPORTING, INC./TCRA
               813.233.0044    813.233.0032(FAX) D_ASKINS@TAMPACOURTREPORTING.NET
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 94 of 120 PageID 9406
                                                                      Page 1

                            $                    14th [1] - 186:10                       2:48 [1] - 146:13
                                                 15 [3] - 4:21, 156:2, 156:3             2:54 [1] - 146:17
                                                 16 [3] - 4:22, 178:16, 178:18           2nd [4] - 2:15, 95:22, 96:11, 97:7
          $10.01 [3] - 123:15, 137:7, 139:19     16,000 [1] - 180:15                     2s [2] - 113:17, 113:18
          $100 [2] - 126:23, 126:24              17 [3] - 4:23, 181:17, 181:18
          $219.99 [1] - 123:10                   18 [3] - 169:8, 188:24, 189:1                              3
          $220 [1] - 136:24                      19 [2] - 170:2, 170:16
          $224.99 [2] - 136:24, 139:21           19th [1] - 188:1
          $230 [2] - 123:17, 124:18                                                      3 [17] - 4:6, 65:16, 67:4, 67:15,
                                                 1:00 [1] - 112:8
          $235 [2] - 137:14, 139:16                                                       68:16, 71:8, 71:20, 80:20, 115:3,
                                                 1:57 [1] - 113:1
                                                                                          115:4, 115:5, 116:5, 146:16,
                                                 1st [8] - 5:4, 61:1, 95:12, 96:4,
                                                                                          179:17, 179:20, 180:2, 180:4
                             '                    97:13, 97:14, 102:25, 194:8
                                                                                         30 [5] - 23:20, 23:21, 24:17, 176:13,
                                                                                          189:25
          '16 [1] - 43:17                                            2                   30(b)(6) [1] - 188:22
                                                                                         3569 [1] - 56:9
                            0                    2 [37] - 4:4, 54:16, 54:23, 55:18,      3:57 [1] - 187:17
                                                  56:24, 58:10, 65:15, 67:4, 67:14,      3rd [2] - 105:3, 105:5
                                                  68:15, 71:7, 75:13, 77:19, 80:20,
          001146 [2] - 135:9, 135:16
          001147 [1] - 135:8
                                                  92:12, 100:24, 101:12, 110:18,                            4
                                                  110:21, 111:14, 112:6, 113:13,
          001148 [1] - 136:22
                                                  113:14, 113:19, 113:21, 121:3,
          001161 [2] - 123:2, 123:20                                                     4 [23] - 4:7, 65:17, 67:4, 67:16,
                                                  121:6, 121:20, 121:21, 137:8,
          001162 [1] - 121:7                                                              68:17, 68:18, 79:16, 80:6, 80:20,
                                                  137:16, 146:12, 163:14, 179:19,
          002254 [1] - 161:1                                                              80:23, 119:19, 119:20, 119:21,
                                                  179:20, 179:25
          002766 [1] - 56:4                                                               120:3, 121:4, 121:20, 121:21,
                                                 20 [3] - 168:11, 168:13, 168:14
          002772 [1] - 74:13                                                              121:22, 122:7, 122:15, 122:22,
                                                 2000 [2] - 7:7, 10:4
          002799 [1] - 74:23                                                              123:20
                                                 2001 [1] - 14:16
          002897 [1] - 68:9                                                              41 [1] - 54:13
                                                 2002 [2] - 7:9, 14:12
          002940 [2] - 65:7, 68:10                                                       4:10 [1] - 187:20
                                                 200599 [1] - 108:25
                                                                                         4:15 [2] - 193:13, 193:14
                                                 2008 [5] - 71:12, 79:16, 79:17,
                            1                     101:12, 104:18
                                                                                         4:59 [1] - 129:17
                                                                                         4th [1] - 79:17
                                                 2011 [8] - 73:21, 73:23, 96:24, 97:4,
          1 [45] - 1:25, 3:12, 4:3, 30:12,        97:5, 97:9, 97:13, 100:23
           54:17, 54:21, 55:16, 56:23, 58:17,    2012 [3] - 102:25, 105:3, 105:6                            5
           59:23, 61:3, 61:15, 64:18, 65:14,     2013 [8] - 1:15, 10:5, 17:22, 28:20,
           67:2, 67:13, 68:14, 71:6, 72:15,       30:12, 106:6, 106:15                   5 [20] - 4:9, 54:16, 54:23, 54:25,
           75:9, 77:15, 80:20, 82:2, 103:21,     2014 [9] - 57:6, 61:1, 64:5, 75:2,       65:18, 67:5, 67:17, 68:18, 68:20,
           108:18, 108:21, 108:23, 110:18,        95:22, 96:11, 97:7, 107:16              68:21, 68:24, 77:5, 80:21, 123:23,
           113:11, 113:12, 122:15, 123:1,        2015 [4] - 7:23, 8:2, 10:4, 125:17       123:24, 124:7, 124:11, 125:1,
           133:7, 136:24, 137:9, 156:12,         2016 [9] - 4:4, 4:17, 43:5, 43:7,        125:7, 125:19
           179:19, 179:20, 179:25, 189:4,         95:12, 96:4, 97:13, 97:14, 139:23
           189:5, 189:7, 189:9, 195:9, 196:6     2017 [9] - 4:10, 4:12, 43:14, 43:16,                       6
          10 [4] - 4:15, 135:24, 135:25, 136:3    126:3, 129:17, 133:2, 133:3,
          100 [1] - 70:22                         177:17
          10th [1] - 125:17                      2018 [7] - 3:12, 5:4, 71:11, 194:9,     6 [27] - 3:3, 4:10, 54:19, 54:20,
          11 [3] - 4:17, 138:20, 138:22           194:11, 195:14, 196:6                   54:21, 54:24, 64:12, 64:13, 65:9,
          1144 [1] - 133:7                       21 [3] - 171:11, 171:24, 188:3           65:20, 66:23, 67:1, 67:6, 67:10,
                                                 2248 [1] - 119:17                        67:18, 68:10, 68:25, 75:2, 124:19,
          1146 [1] - 134:24
                                                 2249 [1] - 119:17                        124:20, 124:21, 125:3, 125:20,
          11:46 [1] - 77:16
                                                 22nd [5] - 43:5, 43:6, 139:23,           127:24, 163:10, 163:14, 190:1
          11:59 [1] - 77:20
                                                  194:11, 195:14                         67 [1] - 173:21
          12 [23] - 4:18, 71:11, 73:21, 73:22,
           92:7, 93:23, 97:25, 98:3, 98:9,       23 [3] - 3:12, 172:22, 173:21
           98:14, 98:20, 99:10, 100:23,          24 [2] - 101:12, 168:4                                     7
           140:3, 140:9, 140:15, 164:18,         24/7 [2] - 168:4, 168:10
           165:3, 165:6, 167:22, 167:23,         26 [2] - 57:6, 106:6                    7 [6] - 1:15, 4:11, 127:25, 128:1,
           169:24, 179:14                        29 [5] - 96:24, 97:4, 97:5, 97:9,        164:13, 168:5
          12:59 [1] - 112:23                      106:15                                 74 [3] - 65:4, 65:5, 67:20
          12th [2] - 71:11, 104:18               2958 [1] - 83:1
          13 [6] - 4:19, 154:20, 154:21,         29th [1] - 97:13
                                                                                                            8
           165:14, 165:18, 166:3                 2:00 [1] - 112:17
          13th [1] - 186:10                      2:37 [1] - 138:16
          14 [4] - 3:12, 4:20, 155:9, 155:10     2:38 [1] - 138:19                       8 [5] - 4:12, 64:5, 131:17, 131:18,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 95 of 120 PageID 9407
                                                                      Page 2

           131:20                                 advertise [1] - 177:19                   136:25
          8/6/14 [1] - 75:3                       advertisements [1] - 177:23             Ahlatv.com [1] - 134:15
                                                  advertises [1] - 160:5                  ahlatv.com [1] - 128:6
                              9                   advertising [4] - 161:14, 161:18,       aired [3] - 166:1, 166:19, 167:16
                                                   162:9, 177:14                          aka [3] - 92:13, 92:14
                                                  advised [1] - 178:11                    al [6] - 5:7, 50:16, 72:25, 99:13,
          9 [7] - 4:14, 43:14, 133:20, 133:21,
                                                  affected [1] - 150:14                    100:9, 100:15
           133:22, 134:20, 135:16
                                                  affiliate [2] - 48:23, 154:10           Al [74] - 25:9, 25:10, 26:11, 26:24,
          96 [1] - 113:6
                                                  affiliation [1] - 96:23                  50:23, 52:24, 52:25, 53:5, 53:7,
          996 [1] - 72:22
                                                  Affiliation [1] - 70:9                   59:7, 59:12, 59:13, 59:14, 59:17,
          9:55 [1] - 5:11                                                                  59:24, 60:4, 60:7, 60:17, 61:8,
                                                  age [1] - 29:5
          9th [5] - 43:16, 126:3, 129:17,                                                  61:20, 62:6, 62:7, 62:9, 62:22,
                                                  agency [3] - 13:11, 13:19, 38:18
           133:2, 133:3                                                                    72:24, 73:9, 76:8, 78:20, 78:25,
                                                  agent [4] - 146:19, 146:21, 146:25,
                                                   147:2                                   79:15, 79:19, 81:4, 81:5, 81:13,
                              A                   ago [3] - 29:22, 29:25, 30:1             82:14, 83:6, 83:19, 84:2, 84:11,
                                                  agree [1] - 191:23                       84:17, 84:20, 84:23, 85:18, 85:23,
          a-h-l-a-t-v-.-com [1] - 128:8           agreed [2] - 158:8, 189:13               85:25, 86:1, 86:6, 86:8, 86:21,
                                                  Agreement [3] - 4:19, 4:20, 70:9         87:12, 88:16, 89:9, 92:8, 92:10,
          A-L [1] - 61:22
                                                  agreement [93] - 18:16, 43:12,           92:11, 92:12, 92:14, 94:13, 94:14,
          a.m [1] - 5:11
                                                   53:13, 53:23, 54:8, 54:11, 54:13,       98:12, 99:2, 99:3, 99:7, 99:17,
          AB [2] - 65:23, 66:4
                                                   55:22, 55:25, 56:23, 57:3, 57:17,       100:1, 100:5, 161:12
          Abdallah [2] - 65:22, 66:25
                                                   57:22, 58:17, 59:4, 59:10, 60:25,      AL [4] - 27:1, 27:4, 51:2, 53:1
          Abdula [2] - 61:10, 61:11
                                                   61:1, 61:9, 61:13, 62:25, 63:8,        AlaiTV [1] - 169:23
          able [9] - 17:12, 28:11, 40:13, 95:8,
                                                   63:9, 64:5, 64:22, 64:25, 65:7,        Alex [1] - 5:17
           113:25, 152:2, 181:24, 190:19,
                                                   65:8, 65:11, 65:13, 66:5, 66:11,       AlhaiTVs [1] - 169:9
           190:21
                                                   68:11, 69:18, 69:23, 70:2, 70:7,       allegations [3] - 173:17, 180:1,
          Absolutely [1] - 174:9
                                                   71:1, 71:10, 72:10, 72:11, 72:13,       189:14
          accept [1] - 121:18
                                                   74:10, 74:15, 76:6, 83:2, 83:15,       alleged [3] - 143:12, 175:10, 176:14
          accessible [2] - 131:12, 131:13
                                                   83:19, 83:25, 84:2, 84:8, 84:12,       allegedly [1] - 48:12
          accordance [1] - 190:22
                                                   84:17, 96:16, 96:23, 97:3, 97:8,       allowed [1] - 159:7
          according [9] - 62:3, 96:8, 96:10,
                                                   97:18, 102:21, 102:23, 103:7,          alter [1] - 164:14
           116:1, 126:25, 139:17, 143:24,
                                                   103:9, 104:1, 104:7, 104:12,           Amend [1] - 76:25
           144:3, 160:22
                                                   104:17, 104:20, 104:23, 105:3,         amend [1] - 76:25
          accordingly [1] - 189:15
                                                   105:10, 105:12, 105:17, 105:21,        amended [12] - 4:21, 4:22, 4:24,
          account [1] - 43:21
                                                   106:4, 106:5, 106:19, 106:20,           96:25, 156:12, 163:10, 164:18,
          acquired [2] - 60:6, 60:17
                                                   106:23, 106:24, 107:3, 107:11,          165:14, 168:25, 176:14, 182:2,
          acquires [2] - 59:24, 60:4
                                                   107:16, 107:17, 110:2, 154:25,          189:15
          acquiring [1] - 192:7
                                                   155:12, 155:14, 155:25, 185:5,         amendment [72] - 54:15, 54:16,
          act [1] - 176:19
                                                   186:17, 191:23                          54:24, 54:25, 56:3, 56:6, 58:10,
          acting [5] - 61:18, 62:4, 148:14,
                                                  agreements [21] - 17:21, 19:10,          58:18, 61:4, 63:1, 63:2, 63:5,
           175:8, 178:6
                                                   20:8, 50:8, 52:19, 55:6, 57:17,         63:9, 64:18, 65:15, 65:16, 65:17,
          active [15] - 67:20, 69:2, 74:1,
                                                   58:20, 58:25, 59:2, 59:3, 59:6,         65:18, 67:4, 67:5, 67:13, 67:14,
           93:17, 100:19, 101:7, 101:21,
                                                   69:11, 69:12, 83:10, 157:1,             67:15, 67:16, 67:18, 68:13, 68:16,
           102:10, 104:2, 104:15, 104:24,
                                                   157:18, 162:17, 162:23, 165:16,         68:17, 68:24, 71:6, 71:7, 71:8,
           105:14, 105:22, 106:10, 172:14
                                                   172:15                                  71:16, 71:18, 72:15, 72:16, 72:18,
          activities [1] - 163:17
                                                  ahead [9] - 25:22, 64:17, 77:11,         75:9, 75:13, 76:7, 80:7, 82:2,
          acts [3] - 143:15, 143:16, 177:11
                                                   90:5, 108:15, 119:7, 162:1, 179:6,      82:7, 82:11, 83:24, 84:1, 85:15,
          actual [6] - 97:20, 172:23, 173:1,
                                                   181:22                                  85:17, 86:3, 86:18, 87:12, 87:17,
           173:25, 174:7, 174:17
                                                  Ahla [2] - 19:20, 136:24                 88:1, 88:4, 88:8, 88:11, 88:22,
          ad [1] - 164:19                                                                  88:23, 89:5, 89:16, 89:18, 89:23,
                                                  AHLA [1] - 19:20
          added [2] - 68:6, 68:8                                                           89:24, 90:6, 90:9, 90:15, 90:24,
                                                  Ahlai [17] - 39:1, 39:5, 136:18,
          addition [1] - 132:5                                                             90:25, 91:6, 91:10, 91:16, 92:1
                                                   136:20, 140:12, 145:12, 147:11,
          additional [11] - 59:23, 67:25, 78:3,    147:16, 147:20, 150:13, 152:16,        Amendment [25] - 54:17, 54:21,
           128:23, 137:11, 137:13, 166:1,          153:11, 154:5, 155:15, 162:15,          54:23, 55:16, 56:23, 56:24, 58:17,
           166:18, 167:15, 187:21, 190:3           172:9                                   59:23, 61:3, 61:15, 65:14, 67:2,
          address [17] - 64:22, 111:1, 111:10,    AHLAITV [1] - 128:7                      67:4, 67:17, 68:14, 68:15, 68:18,
           114:8, 114:10, 114:12, 120:19,                                                  68:21, 68:25, 71:20, 72:17, 80:6,
                                                  AhlaiTV [21] - 1:9, 117:4, 117:5,
           120:21, 121:1, 136:16, 137:19,                                                  80:23, 196:8
                                                   126:7, 128:21, 129:6, 129:8,
           137:22, 137:25, 138:3, 138:5,                                                  amendments [43] - 54:14, 54:20,
                                                   129:12, 135:2, 135:5, 136:23,
           187:23, 188:18                                                                  55:9, 56:25, 57:18, 57:23, 58:7,
                                                   140:13, 140:21, 141:5, 141:23,
          addressing [1] - 189:14                  141:25, 143:10, 152:16, 152:20,         61:2, 64:9, 64:13, 64:15, 64:25,
          administration [3] - 7:8, 14:22,         155:1                                   65:9, 66:23, 67:10, 67:25, 68:2,
           15:1                                   AhlaTV [5] - 4:19, 42:24, 43:4, 43:9,    68:3, 68:10, 68:12, 69:11, 69:12,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 96 of 120 PageID 9408
                                                                      Page 3

           70:25, 71:5, 71:15, 72:10, 72:12,     avoid [1] - 84:6                         140:17, 141:16
           74:17, 74:19, 75:5, 76:1, 80:1,                                               board [2] - 33:4, 33:9
           80:5, 80:19, 81:1, 81:21, 81:23,                         B                    Board [1] - 33:6
           83:10, 90:3, 90:18, 90:19, 196:19                                             bold [1] - 129:4
          Amendments [1] - 55:6                                                          bottom [7] - 115:15, 128:10,
          amount [6] - 27:21, 126:19, 126:20,    B-A-R-E-A-M [1] - 60:13
                                                                                          130:22, 134:19, 134:24, 135:3,
           126:23, 139:12, 139:14                Bachelor's [1] - 7:6                     136:16
          answer [15] - 4:23, 6:19, 22:15,       background [6] - 14:20, 14:23,          bought [10] - 12:20, 12:24, 13:4,
           22:19, 56:19, 142:2, 158:21,           15:9, 15:10, 15:14, 15:16               14:10, 43:11, 43:12, 43:13, 43:16,
           180:17, 182:1, 184:16, 185:1,         bad [1] - 178:6                          47:10, 110:2
           186:3, 186:4, 187:9                   Bank [1] - 86:13                        bound [1] - 113:9
          Answer [1] - 21:3                      Baream [1] - 60:11                      box [50] - 8:22, 9:4, 9:12, 9:15,
          answered [7] - 22:16, 22:18, 58:23,    baream [1] - 60:14                       10:1, 38:21, 38:23, 39:1, 39:6,
           119:3, 133:15, 148:19, 170:3          Barnett [9] - 86:10, 86:12, 86:13,       39:10, 40:15, 40:16, 41:14, 42:24,
          answers [2] - 6:17, 154:19              86:23, 87:23, 87:24, 88:6, 88:17,       43:1, 43:4, 43:8, 43:9, 43:16,
          antipiracy [1] - 23:5                   89:10                                   121:4, 121:5, 121:10, 121:11,
          apart [1] - 158:20                     barnett [1] - 86:13                      121:15, 131:11, 136:18, 136:20,
          appear [1] - 122:6                     bars [1] - 128:19                        136:23, 136:25, 137:3, 140:13,
          applies [1] - 62:25                    base [4] - 69:9, 71:24, 74:3, 117:14     140:14, 140:19, 140:20, 140:23,
          April [3] - 79:16, 79:17, 106:6        based [2] - 71:25, 96:2                  141:1, 141:6, 141:19, 150:11,
          AR [1] - 61:22                         basing [2] - 20:16, 20:17                150:12, 150:13, 151:11, 151:21,
          Arab [2] - 24:21, 66:14                basis [15] - 156:20, 157:18, 158:10,     151:23, 151:25, 152:18, 152:20,
          Arabic [16] - 23:24, 23:25, 25:5,       164:7, 182:9, 182:20, 183:4,            152:24, 161:8
           26:17, 27:6, 30:18, 30:22, 59:12,      184:3, 184:10, 184:19, 184:22,         boxes [28] - 8:16, 9:1, 9:2, 9:3, 9:7,
           59:14, 92:11, 99:17, 128:23,           185:4, 186:16, 186:24, 187:2            9:13, 11:8, 20:14, 20:23, 23:12,
           161:7, 169:10, 169:13                 Bates [35] - 4:3, 4:4, 4:6, 4:7, 4:9,    40:6, 40:10, 45:17, 45:19, 45:21,
          Arabic-language [2] - 169:10,           4:10, 4:11, 4:12, 4:14, 4:15, 4:17,     47:10, 47:22, 47:25, 48:3, 50:3,
           169:13                                 44:5, 55:3, 55:7, 63:4, 65:6, 68:9,     141:2, 142:23, 143:25, 144:1,
          Arabiya [34] - 78:20, 78:25, 79:15,     68:13, 83:1, 83:24, 89:15, 89:18,       148:4, 164:4, 164:9
           79:20, 81:4, 81:5, 81:6, 81:12,        90:12, 90:14, 119:15, 121:6,           boy [1] - 103:12
           81:13, 81:14, 82:14, 83:6, 83:19,      122:24, 123:1, 123:20, 133:7,          boyle [2] - 132:5, 139:5
           84:2, 84:3, 84:11, 84:17, 84:20,       134:16, 134:19, 140:5, 160:25,         Boyle [26] - 2:2, 5:15, 11:23, 39:15,
           84:23, 85:18, 85:23, 85:25, 86:2,      190:20                                  40:19, 40:22, 41:2, 41:5, 41:17,
           86:6, 86:8, 86:22, 87:13, 88:16,      become [1] - 28:17                       41:20, 42:12, 43:21, 43:22, 43:23,
           89:9, 92:9, 92:10                     becomes [1] - 193:2                      43:24, 44:15, 44:20, 44:23, 46:6,
          argue [2] - 184:7                      began [4] - 36:19, 83:2, 96:6,           47:3, 132:11, 132:17, 132:18,
          arrangement [2] - 33:20, 33:21          102:19                                  132:20, 139:4, 139:24
          arrived [2] - 40:15, 40:17             begin [2] - 33:19, 36:3                 brackets [2] - 63:21, 64:1
          artist [1] - 15:6                      beginning [6] - 5:13, 7:3, 77:19,       branch [5] - 87:5, 87:10, 88:10,
          assistant [1] - 11:24                   96:7, 146:16, 158:24                    88:21, 89:14
          assisting [1] - 113:8                  behalf [14] - 5:15, 12:7, 143:7,        breach [3] - 18:19, 180:2, 187:3
          associated [1] - 186:17                 143:15, 143:16, 146:5, 146:6,          break [7] - 77:13, 112:12, 112:16,
                                                  147:11, 148:15, 174:11, 175:12,         112:18, 146:9, 158:20, 187:14
          assume [1] - 15:11
                                                  176:2                                  bring [3] - 187:3, 188:5, 188:14
          assuming [2] - 141:5, 142:12
                                                 belief [3] - 69:9, 117:14, 172:3        brings [1] - 52:22
          ATH [1] - 75:17
                                                 believes [2] - 108:3, 109:8             broad [2] - 93:19, 158:25
          attachment [2] - 188:2, 188:13
                                                 belongs [1] - 158:13                    broadcast [38] - 18:6, 19:11, 19:19,
          attorney [14] - 5:19, 5:22, 6:12,
                                                 beneath [4] - 129:7, 129:12,             19:22, 20:10, 50:3, 72:5, 74:8,
           43:23, 127:14, 127:17, 127:18,
                                                  130:10, 131:4                           94:6, 94:7, 94:10, 94:13, 94:15,
           132:16, 139:6, 155:4, 155:19,
           178:14, 195:11, 195:12                benefits [5] - 23:1, 27:14, 163:16,      94:23, 95:1, 96:1, 97:12, 97:18,
                                                  163:19, 164:11                          97:20, 100:9, 100:11, 101:22,
          Attorney [1] - 5:22
                                                 best [3] - 161:7, 177:5, 178:8           106:8, 108:4, 147:20, 148:4,
          attorneys [2] - 40:21, 151:3
                                                 bet [1] - 33:7                           157:3, 157:6, 159:20, 166:24,
          audio [2] - 9:17, 9:24
                                                 better [4] - 126:9, 135:18, 140:16,      167:2, 169:18, 172:3, 173:16,
          August [5] - 57:6, 73:21, 73:22,
                                                  141:12                                  176:23, 177:3, 181:7
           75:2, 100:23
                                                 between [10] - 22:9, 36:2, 36:15,       broadcasted [5] - 20:13, 94:19,
          authorize [4] - 143:12, 143:20,
                                                  68:18, 99:8, 99:23, 102:23, 117:5,      94:20, 116:12, 143:5
           144:10
                                                  185:24, 189:9                          Broadcaster [1] - 21:22
          authorized [2] - 172:2, 195:7
                                                 big [4] - 15:22, 48:13, 48:15,          broadcasting [12] - 18:23, 94:18,
          automatically [1] - 189:24
                                                  149:21                                  95:4, 95:12, 95:14, 96:3, 102:11,
          available [10] - 20:14, 23:9, 79:24,
                                                 billing [1] - 121:1                      141:25, 159:25, 173:12, 177:4,
           151:21, 171:6, 189:13, 192:1,
                                                 bit [2] - 59:9, 125:5                    178:9
           192:5, 192:11, 193:2
                                                 blurry [5] - 126:6, 135:17, 140:12,     broadcasts [10] - 108:6, 117:23,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 97 of 120 PageID 9409
                                                                      Page 4

           156:14, 156:23, 157:20, 157:23,         103:24, 103:25, 104:19, 104:21,        claimed [5] - 26:4, 162:16, 182:10,
           158:4, 159:1, 159:6, 172:11             105:8, 105:9, 105:17, 105:19,           182:20, 184:11
          broken [1] - 151:9                       106:9, 106:12, 106:14, 106:18,         claiming [3] - 97:11, 162:22, 167:3
          brought [2] - 25:3, 116:18               107:2, 107:7, 143:25, 150:19,          claims [12] - 18:5, 18:14, 98:6,
          bunch [3] - 117:15, 161:5, 166:11        151:14, 151:16, 166:7, 166:23,          98:16, 98:24, 99:4, 147:19,
          bundle [10] - 42:23, 127:5, 127:21,      167:2, 167:7, 167:9, 168:3, 168:4       160:22, 167:12, 169:9, 170:4,
           130:7, 130:12, 130:14, 130:25,         Channel [1] - 69:25                      170:16
           133:9, 133:10, 133:12                  channels [163] - 9:24, 17:21, 17:23,    Clarke [3] - 2:14, 5:21, 113:8
          business [16] - 7:8, 7:12, 8:11,         17:24, 17:25, 18:7, 18:23, 19:13,      clear [4] - 24:7, 24:9, 153:23,
           15:1, 30:17, 32:8, 32:25, 33:3,         19:14, 19:18, 19:22, 20:8, 20:12,       159:22
           33:16, 33:22, 33:23, 34:1, 34:5,        21:5, 23:9, 25:2, 25:14, 26:7,         click [2] - 150:15, 150:18
           34:8, 46:1, 178:15                      30:18, 45:14, 45:15, 46:20, 46:25,     close [1] - 75:3
          Business [2] - 7:19, 33:22               50:1, 50:5, 50:7, 50:9, 50:10,         closed [1] - 156:16
          buy [4] - 10:19, 12:11, 43:15, 147:6     52:3, 52:7, 52:8, 52:10, 52:12,        closed-quote [1] - 156:16
          buying [3] - 9:7, 9:12, 180:22           52:15, 52:22, 52:23, 53:8, 54:8,       Coalition [1] - 21:22
                                                   57:15, 57:20, 59:8, 59:10, 59:24,      collecting [1] - 164:8
                                                   64:22, 65:5, 65:10, 67:21, 67:22,
                            C                                                             collection [1] - 164:10
                                                   67:25, 68:3, 69:13, 72:4, 73:3,        Colorado [2] - 2:8, 16:11
                                                   77:1, 78:1, 78:3, 78:12, 78:13,        combined [1] - 81:24
          cannot [9] - 37:9, 97:16, 122:10,        78:14, 78:17, 78:19, 78:23, 79:17,     commence [4] - 57:5, 95:13,
           130:4, 139:20, 184:22, 185:8,           83:7, 85:12, 92:16, 92:17, 93:3,        100:21, 102:14
           186:23, 191:7                           93:5, 93:16, 93:20, 93:21, 94:3,
                                                                                          Commencement [2] - 64:4, 73:20
          capacity [5] - 7:16, 7:25, 8:19,         94:8, 95:23, 98:1, 98:2, 98:5,
                                                                                          commencement [21] - 57:2, 60:25,
           12:13, 54:2                             98:8, 98:10, 98:14, 98:15, 98:22,
                                                                                           71:9, 79:14, 100:22, 101:9,
          capital [3] - 130:19, 130:21, 131:7      98:25, 99:9, 108:2, 108:5, 108:6,
                                                                                           101:10, 101:11, 101:23, 102:9,
          Capital [1] - 131:9                      108:8, 131:12, 131:13, 131:15,
                                                                                           102:15, 102:18, 102:20, 104:5,
          capitals [1] - 131:2                     141:25, 143:6, 143:23, 144:3,
                                                                                           104:6, 104:16, 104:17, 105:1,
          caps [1] - 64:2                          147:19, 148:3, 150:14, 151:20,
                                                                                           105:2, 106:2, 106:5
          capture [4] - 150:22, 150:23,            152:3, 152:7, 152:22, 152:23,
                                                                                          comments [1] - 192:19
           159:12, 172:3                           153:4, 153:7, 153:10, 153:11,
                                                                                          companies [25] - 10:1, 17:10,
          capturing [7] - 156:14, 156:23,          153:12, 153:16, 156:15, 156:24,
                                                                                           17:15, 24:4, 24:21, 24:25, 26:4,
           157:20, 158:4, 158:25, 159:6,           157:3, 157:6, 157:20, 158:4,
                                                                                           34:12, 46:13, 46:15, 51:25, 52:3,
           171:6                                   159:1, 159:6, 159:12, 160:1,
                                                                                           52:8, 52:10, 78:2, 78:12, 118:18,
          career [1] - 31:19                       160:5, 161:7, 163:6, 163:7, 165:6,
                                                                                           118:19, 118:21, 118:25, 145:8,
          carry [5] - 57:20, 60:8, 69:13, 72:3,    165:11, 166:2, 166:7, 166:13,
                                                                                           145:12, 163:24, 175:11, 175:16
           105:24                                  166:15, 166:16, 166:20, 167:17,
                                                                                          Company [12] - 62:11, 62:13,
          carrying [2] - 60:19, 72:4               167:18, 167:20, 169:10, 169:13,
                                                                                           62:17, 62:18, 87:3, 87:10, 88:10,
          cart [4] - 122:12, 122:14, 122:17,       169:15, 169:16, 169:18, 169:24,
                                                                                           88:21, 89:14, 99:21, 102:7,
           123:4                                   170:4, 170:18, 170:20, 170:23,
                                                                                           175:15
          case [9] - 18:10, 18:19, 18:20,          171:5, 171:25, 172:4, 173:4,
                                                                                          company [43] - 8:15, 8:22, 14:3,
           52:14, 101:25, 109:5, 154:4,            174:3, 174:4, 174:23, 175:1,
                                                                                           15:19, 15:20, 16:11, 16:16, 16:17,
           191:3                                   175:2, 175:3, 175:4, 175:7,
                                                                                           16:22, 17:6, 19:24, 24:22, 25:20,
          cases [1] - 19:5                         176:23, 177:3, 177:19, 178:9
                                                                                           26:6, 26:7, 36:9, 52:11, 52:21,
          cat [3] - 103:15, 103:16, 103:21        Charlie [3] - 16:13, 16:14, 16:18
                                                                                           73:10, 82:16, 82:17, 82:23, 83:4,
          CDMs [3] - 175:23, 175:25, 176:6        check [17] - 41:23, 52:1, 82:25,
                                                                                           83:7, 84:24, 85:2, 85:5, 85:11,
          cease [6] - 46:22, 143:19, 173:11,       93:9, 93:13, 95:5, 95:6, 95:8,
                                                                                           86:8, 86:25, 87:1, 87:20, 88:5,
           173:12, 174:5, 174:14                   101:19, 117:20, 117:25, 118:6,
                                                                                           88:7, 88:18, 88:19, 89:11, 89:12,
          ceased [2] - 107:7, 107:23               145:3, 160:15, 172:19, 172:21
                                                                                           89:13, 102:24, 132:10, 153:17
          Center [3] - 125:11, 132:7, 132:9       checkbox [1] - 121:18
                                                                                          compare [1] - 115:8
          CEO [10] - 73:16, 73:17, 75:16,         checked [5] - 121:10, 121:11,
                                                                                          comparing [1] - 80:14
           75:21, 76:11, 84:16, 86:14, 86:15,      121:12, 121:14, 121:15
                                                                                          complaining [1] - 52:4
           86:23, 87:18                           checking [1] - 121:18
                                                                                          complaint [30] - 4:21, 19:15, 19:16,
          certain [1] - 174:12                    checkout [4] - 120:7, 120:11,
                                                                                           20:12, 25:1, 25:15, 26:5, 26:8,
          certified [1] - 5:2                      120:13, 120:21
                                                                                           26:20, 27:8, 27:9, 38:25, 78:14,
          change [2] - 102:2, 146:10              chief [2] - 81:11
                                                                                           78:23, 92:6, 92:8, 93:23, 97:24,
          channel [62] - 19:10, 26:24, 27:6,      Chris [5] - 28:25, 30:6, 71:7, 88:3,
                                                                                           97:25, 98:10, 98:20, 116:24,
           27:9, 52:13, 60:10, 64:20, 69:25,       88:15
                                                                                           156:13, 163:11, 164:19, 165:15,
           70:1, 70:6, 73:4, 76:20, 79:18,        cited [1] - 159:13
                                                                                           168:25, 173:19, 176:14, 189:15
           79:19, 81:15, 82:15, 83:5, 83:6,       CJ [1] - 129:14
                                                                                          complete [4] - 134:25, 135:8,
           84:24, 85:5, 85:9, 85:18, 86:1,        claim [16] - 19:23, 24:2, 24:3, 24:7,    135:9, 188:3
           86:21, 94:20, 96:3, 97:22, 99:18,       25:3, 78:12, 157:18, 164:21,
                                                                                          completed [1] - 170:7
           100:18, 101:2, 101:5, 101:16,           165:9, 165:11, 166:14, 169:8,
                                                                                          complicated [1] - 59:10
           101:17, 102:3, 102:16, 103:18,          184:19, 185:4, 186:16, 187:2
                                                                                          compound [1] - 144:13
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 98 of 120 PageID 9410
                                                                      Page 5

          comprise [1] - 166:12                  contractor [1] - 69:17                 counterclaim [5] - 4:22, 4:24,
          comprises [1] - 168:3                  contracts [42] - 17:21, 18:24,          182:2, 185:24, 187:4
          concept [4] - 185:8, 186:22,            19:10, 20:7, 23:8, 51:3, 51:11,       counting [1] - 153:16
           186:25, 187:7                          51:13, 51:19, 51:20, 72:3, 74:4,      couple [2] - 23:21, 174:9
          concerning [6] - 45:7, 47:15,           78:1, 78:4, 78:6, 78:8, 78:11,        court [3] - 5:24, 108:17, 192:16
           47:20, 48:11, 187:23, 189:10           78:24, 92:16, 92:24, 93:2, 93:4,      Court [4] - 1:17, 1:22, 5:8, 196:6
          concerns [1] - 187:25                   93:6, 93:7, 99:9, 101:2, 101:16,      cover [3] - 67:25, 95:19, 172:20
          conclude [3] - 155:24, 193:8,           101:19, 103:4, 143:23, 158:12,        coverage [1] - 69:13
           193:12                                 158:17, 159:13, 160:2, 160:23,        covered [23] - 97:9, 101:15, 103:3,
          conclusion [6] - 120:15, 172:17,        162:8, 167:19, 167:25, 168:1,          103:13, 103:18, 103:20, 103:23,
           184:13, 184:24, 186:21, 187:6          168:22, 172:19, 190:6                  103:25, 104:11, 104:20, 104:23,
          condition [1] - 60:16                  contractual [2] - 38:12, 50:14          105:12, 105:17, 106:19, 106:20,
          conditions [1] - 121:19                control [4] - 30:19, 135:2, 135:5,      106:23, 106:24, 107:3, 107:4,
          conduct [4] - 45:2, 45:6, 153:6         141:12                                 107:10, 107:12, 107:13, 131:15
          conducted [2] - 38:16, 188:22          Controlled [1] - 181:11                covers [5] - 20:12, 59:10, 69:23,
          conduction [1] - 47:20                 COO [7] - 81:12, 81:16, 84:21,          70:3, 105:13
          confidential [8] - 57:25, 189:21,       84:23, 85:25, 87:11, 87:16            cramps [1] - 138:14
           189:24, 190:9, 190:10, 190:17,        cool [2] - 6:21, 13:18                 created [1] - 148:17
           191:11, 191:14                        copied [1] - 47:2                      current [1] - 40:21
          confirm [5] - 93:13, 97:17, 107:18,    copies [1] - 143:22                    customer [2] - 109:4, 109:24
           118:24, 144:15                        copy [10] - 51:7, 135:17, 135:18,      customers [5] - 9:21, 131:11,
          confirms [1] - 167:4                    135:19, 140:8, 192:7, 192:13,          152:2, 169:11, 170:18
          confusion [1] - 84:6                    193:3, 193:4, 193:5                   customers' [1] - 153:3
          connection [2] - 49:11, 49:12          copyright [17] - 98:7, 98:24, 143:4,   cut [1] - 26:2
          connotes [1] - 162:14                   143:13, 144:5, 146:2, 164:21,
          considers [1] - 129:23                  165:11, 165:21, 166:5, 168:8,                            D
          consist [3] - 139:17, 166:8             168:19, 169:12, 173:6, 176:14,
          consult [1] - 34:13                     176:21, 177:18
                                                 copyrighted [9] - 166:1, 166:19,       D-A-L-L-A-H [1] - 66:4
          Consultants [1] - 53:9
                                                  167:6, 167:7, 167:9, 167:11,          D-E-M [1] - 53:22
          consulting [11] - 32:8, 32:25, 33:3,
                                                  167:16, 168:2, 168:17                 Date [2] - 60:25, 196:24
           33:16, 33:20, 33:21, 33:22, 34:1,
                                                 copyrighting [1] - 108:7               date [73] - 12:22, 29:24, 36:4,
           34:5, 34:8, 53:11
                                                 copyrights [5] - 97:25, 98:17, 99:4,    36:25, 43:5, 57:2, 57:6, 57:8,
          Consulting [7] - 52:21, 53:10,
                                                  172:24, 173:1                          58:12, 60:23, 60:24, 64:4, 64:6,
           53:13, 53:23, 100:3, 100:7,
                                                 corner [1] - 135:4                      64:14, 71:9, 71:13, 71:16, 71:18,
           100:14
                                                 corporate [16] - 10:14, 10:25,          73:20, 73:24, 75:1, 75:2, 75:3,
          consults [1] - 34:12
                                                  15:11, 15:14, 15:16, 16:4, 17:9,       79:14, 79:22, 82:8, 91:6, 91:12,
          contact [4] - 120:25, 122:16,
                                                  17:11, 22:8, 22:12, 48:16, 48:21,      91:13, 91:14, 92:2, 95:5, 95:16,
           144:18, 144:20
                                                  48:25, 153:25, 154:7                   96:2, 97:16, 97:17, 97:18, 97:20,
          contained [2] - 64:14, 90:18
                                                 Corporation [1] - 66:15                 100:22, 101:9, 101:10, 101:11,
          containing [1] - 190:8
                                                 corporation [1] - 16:17                 101:23, 102:9, 102:15, 102:18,
          content [5] - 9:17, 39:8, 168:4,
                                                 corporations [2] - 15:23, 17:3          102:20, 104:5, 104:6, 104:16,
           168:14, 168:23
                                                 correct [45] - 17:2, 21:15, 22:19,      104:17, 105:1, 105:2, 106:2,
          context [1] - 183:11
                                                  22:24, 22:25, 24:22, 26:21, 32:10,     106:4, 106:5, 106:8, 106:15,
          continue [3] - 173:15, 177:2,                                                  109:13, 109:14, 109:16, 109:18,
           177:19                                 35:16, 38:3, 38:14, 41:7, 45:10,
                                                  52:4, 55:1, 56:11, 60:15, 64:2,        109:20, 125:15, 126:2, 129:16,
          continued [1] - 176:23                                                         133:1, 139:22, 193:5, 196:4
          continues [2] - 78:8, 115:17            69:8, 79:20, 82:24, 83:3, 86:4,
                                                  88:12, 92:9, 100:12, 117:24,          dated [10] - 3:12, 4:3, 4:4, 4:9, 4:10,
          contract [64] - 14:4, 14:7, 18:16,                                             4:12, 4:17, 96:24, 97:4, 97:8
                                                  120:8, 122:4, 128:7, 128:24,
           18:19, 21:14, 51:23, 52:16, 52:17,                                           dates [8] - 58:5, 58:6, 64:13, 90:17,
                                                  131:2, 141:14, 145:2, 145:5,
           55:9, 55:10, 60:21, 62:8, 62:10,                                              90:23, 91:1, 91:19, 190:7
                                                  152:22, 156:1, 159:10, 164:23,
           63:4, 63:12, 69:5, 69:6, 69:10,                                              Dave [2] - 76:2, 76:3
                                                  165:12, 167:7, 171:10, 172:12,
           78:25, 79:2, 79:5, 81:3, 81:7,                                               David [1] - 76:12
                                                  172:13, 182:5
           81:9, 82:24, 85:7, 85:8, 85:17,
                                                 correspondence [2] - 189:9,            days [2] - 168:5, 189:25
           85:23, 85:24, 86:1, 92:19, 95:18,
                                                  189:12                                days' [1] - 191:24
           95:19, 95:20, 96:8, 96:10, 96:11,
                                                 corresponding [2] - 148:1, 150:25      DC [1] - 73:14
           97:5, 99:16, 99:20, 99:22, 100:22,
                                                 cost [3] - 123:16, 137:4, 137:6        December [1] - 61:1
           101:4, 101:10, 101:11, 102:6,
                                                 counsel [7] - 5:13, 5:18, 40:18,       decide [1] - 147:19
           103:14, 103:19, 103:23, 120:13,
                                                  113:8, 189:10, 195:11, 195:12         deduction [1] - 154:11
           120:18, 162:16, 167:4, 172:21,
                                                 Counsel [2] - 2:6, 77:10               deemed [1] - 189:24
           180:2, 185:8, 185:18, 185:21,
                                                 counsels [1] - 5:12                    defendant [1] - 19:25
           185:23, 185:25, 186:8, 187:3
                                                 Count [3] - 179:16, 180:2, 180:4       Defendant [2] - 2:19, 116:12
          contracted [2] - 21:18, 52:22
                                                 count [1] - 180:3                      Defendant's [19] - 108:21, 108:23,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 99 of 120 PageID 9411
                                                                      Page 6

           113:21, 115:4, 119:20, 124:7,          90:18, 91:18, 101:17, 101:25,            146:25, 147:2, 147:6, 147:11,
           124:20, 127:25, 131:18, 133:21,        120:4, 120:6, 135:13, 145:4              147:15, 147:18, 147:19, 148:3,
           135:25, 138:20, 140:3, 154:21,        DIRECT [1] - 6:9                          148:5, 148:9, 148:16, 148:23,
           155:10, 156:3, 178:18, 181:18,        direct [6] - 144:18, 144:20, 163:16,      149:3, 149:5, 149:11, 150:14,
           189:1                                  163:19, 164:10, 179:11                   152:8, 152:13, 152:19, 153:2,
          Defendants [40] - 4:22, 5:8, 5:20,     Direct.com [1] - 169:1                    153:7, 153:9, 155:6, 155:21,
           5:22, 6:12, 20:13, 42:11, 113:19,     directly [7] - 40:7, 41:19, 46:8,         156:13, 156:15, 156:21, 156:24,
           115:23, 116:2, 117:8, 117:9,           46:16, 129:12, 145:8, 154:12             157:2, 157:7, 157:18, 157:21,
           117:18, 117:19, 118:5, 118:8,         director [15] - 8:2, 8:6, 29:11, 31:5,    157:23, 158:3, 158:5, 158:10,
           118:11, 118:13, 156:14, 156:23,        31:9, 32:17, 32:24, 33:11, 33:13,        158:19, 158:22, 159:2, 159:8,
           157:19, 158:3, 158:25, 170:17,         33:17, 34:14, 61:15, 61:19, 62:3,        159:12, 159:18, 160:22, 161:13,
           172:3, 172:23, 174:7, 174:16,          62:4                                     162:6, 163:15, 163:18, 164:13,
           175:5, 175:6, 176:19, 176:25,         directors [3] - 33:4, 33:6, 33:10         164:21, 165:9, 165:10, 165:15,
           177:2, 180:9, 181:5, 181:6,           disappeared [2] - 175:2, 175:3            165:20, 166:14, 168:23, 168:25,
           181:10, 181:12, 187:3, 188:9          disclose [1] - 191:1                      169:9, 169:12, 169:18, 170:4,
          defendants [1] - 19:5                  discussed [5] - 103:19, 105:11,           170:6, 170:9, 170:12, 170:15,
          Defendants' [2] - 4:23, 182:2           107:5, 189:20, 191:10                    170:16, 170:22, 171:11, 171:12,
          defense [11] - 182:7, 182:11,          Dish [336] - 2:7, 5:6, 5:15, 5:18,        171:23, 172:22, 172:25, 173:1,
           182:19, 182:22, 184:9, 184:11,         7:13, 7:17, 7:22, 8:1, 8:4, 8:5,         173:18, 174:2, 174:3, 174:6,
           184:17, 185:3, 186:16, 187:1,          8:14, 8:19, 9:2, 9:6, 9:11, 10:1,        174:12, 175:9, 175:12, 175:14,
           189:10                                 10:2, 10:11, 10:14, 10:17, 10:25,        175:24, 176:2, 176:5, 176:14,
          defenses [1] - 182:15                   12:6, 12:8, 12:15, 12:17, 12:25,         176:17, 176:18, 177:12, 178:13,
          define [1] - 8:25                       13:6, 13:7, 13:20, 14:4, 14:7,           180:8, 180:12, 180:13, 180:21,
          definitely [1] - 191:18                 14:14, 14:17, 15:18, 15:19, 15:20,       180:24, 181:4, 181:6, 182:10,
          definition [4] - 48:24, 49:13,          15:21, 15:22, 15:23, 16:5, 16:8,         182:21, 183:15, 184:11, 184:18,
           154:10, 157:5                          16:10, 16:16, 17:4, 17:5, 17:17,         185:4, 186:16, 188:5, 189:13,
          Degree [1] - 7:6                        17:20, 18:3, 18:5, 18:14, 18:22,         189:21
          degree [1] - 7:10                       19:1, 19:3, 19:9, 19:23, 20:7,          dish [2] - 69:20, 196:5
          deliver [1] - 192:13                    20:9, 20:24, 21:4, 21:24, 22:9,         Dish's [10] - 12:18, 24:3, 78:18,
          delivery [4] - 40:10, 40:12, 41:14,     22:13, 22:23, 23:2, 23:7, 23:14,         97:25, 141:25, 146:5, 148:14,
           180:25                                 24:10, 24:25, 25:3, 25:14, 26:4,         172:24, 174:15, 187:2
          demanding [1] - 173:11                  27:10, 27:12, 27:17, 27:23, 27:25,      disk [1] - 146:10
          demonstrated [1] - 163:24               28:16, 29:8, 29:10, 29:12, 29:15,       displaying [1] - 162:18
          denotes [1] - 162:15                    29:20, 29:22, 30:10, 31:10, 31:12,      disregard [2] - 176:16, 177:11
          Denver [1] - 7:20                       31:19, 31:23, 32:3, 32:5, 32:12,        disregarded [2] - 176:22, 177:22
          depict [3] - 122:10, 141:9, 163:5       32:15, 33:24, 33:25, 34:6, 34:11,       distribution [6] - 61:19, 62:5,
          depo [1] - 6:13                         34:23, 35:4, 35:6, 35:8, 35:18,          96:25, 97:9, 107:7, 107:23
          Deponent [4] - 108:20, 113:20,          35:20, 36:2, 36:14, 36:16, 36:17,       Distribution [3] - 63:15, 63:18, 64:1
           196:5, 196:22                          36:18, 37:15, 37:18, 37:24, 38:5,       District [2] - 5:8, 5:9
          deposition [17] - 5:5, 6:14, 10:13,     38:8, 38:11, 39:5, 39:8, 39:15,         Docket [1] - 113:6
           127:19, 149:7, 155:5, 155:20,          39:16, 39:18, 40:19, 40:22, 40:24,      doctrine [1] - 183:3
           156:2, 187:24, 188:6, 188:19,          44:14, 44:19, 45:1, 45:5, 46:8,         document [24] - 40:1, 54:9, 72:2,
           188:21, 189:11, 193:13, 193:14,        46:10, 46:16, 46:24, 47:2, 48:19,        114:4, 119:22, 120:16, 120:25,
           195:8, 196:2                           49:22, 50:2, 50:4, 50:6, 50:8,           126:18, 129:21, 130:2, 130:4,
          depositions [1] - 191:24                52:3, 53:25, 54:4, 56:11, 56:22,         130:6, 130:23, 132:1, 132:2,
          Derrick [3] - 2:14, 5:21, 113:8         56:23, 60:21, 65:8, 66:23, 67:19,        137:10, 138:23, 140:6, 156:8,
          describe [3] - 9:14, 170:6, 171:16      69:7, 69:19, 70:8, 70:11, 71:5,          170:11, 179:9, 180:6, 181:23,
                                                  73:5, 75:16, 76:1, 78:1, 78:4,           182:17
          described [4] - 82:24, 85:3, 109:11,
                                                  78:7, 78:11, 79:8, 82:11, 84:18,        documents [64] - 11:1, 11:6, 11:19,
           122:13
                                                  84:19, 85:24, 86:4, 86:19, 87:15,        38:24, 40:5, 41:12, 42:1, 42:7,
          describing [1] - 150:4
                                                  88:2, 88:14, 89:7, 92:16, 92:17,         42:10, 42:13, 42:17, 42:22, 43:3,
          description [2] - 129:3, 130:23
                                                  93:20, 94:6, 94:23, 97:11, 98:6,         43:13, 44:1, 51:16, 52:18, 58:16,
          designation [1] - 190:18
                                                  98:10, 98:15, 98:24, 99:3, 99:23,        59:9, 63:13, 64:12, 64:18, 64:24,
          desist [4] - 46:22, 143:19, 174:6,
                                                  102:11, 102:23, 107:19, 108:3,           67:7, 70:12, 71:4, 73:2, 74:18,
           174:14
                                                  109:8, 110:1, 114:23, 115:22,            79:9, 79:16, 80:2, 80:4, 80:10,
          details [1] - 133:8
                                                  115:24, 127:6, 127:17, 138:11,           83:17, 86:20, 91:7, 91:11, 95:11,
          determination [1] - 152:5
                                                  139:10, 141:22, 141:24, 142:1,           95:15, 97:2, 101:3, 101:20,
          determine [3] - 117:23, 152:2,
                                                  142:7, 142:12, 142:15, 142:19,           101:24, 104:6, 105:18, 105:25,
           175:24
                                                  143:6, 143:8, 143:11, 143:15,            109:1, 110:10, 110:14, 115:9,
          device [3] - 9:16, 9:18, 9:19
                                                  143:18, 143:20, 143:23, 144:2,           117:7, 119:9, 125:23, 127:10,
          difference [1] - 99:8                   144:6, 144:9, 144:14, 144:18,            127:12, 155:18, 160:17, 163:9,
          different [22] - 46:13, 51:25, 73:8,    144:22, 145:8, 145:12, 145:14,           174:22, 188:6, 189:20, 190:9,
           82:16, 82:23, 83:2, 83:5, 85:2,        145:17, 145:23, 146:19, 146:21,          191:11
           85:7, 85:8, 85:14, 85:16, 86:25,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 100 of 120 PageID 9412
                                                                      Page 7

          dog [1] - 75:20                        engage [2] - 142:7, 142:15              exhibit [11] - 111:14, 115:3, 119:19,
          done [4] - 187:12, 193:9, 193:10,      engaged [1] - 142:13                     122:22, 131:17, 133:16, 135:24,
           193:11                                engineer [1] - 171:21                    136:3, 137:8, 181:17, 188:23
          down [3] - 72:12, 72:24, 153:16        engineering [2] - 14:20, 171:13         Exhibit [58] - 65:4, 108:18, 108:23,
          Drama [9] - 53:5, 92:11, 92:13,        English [1] - 30:25                      110:18, 112:6, 113:11, 113:19,
           100:5, 100:8, 104:10, 104:19,         enter [6] - 17:20, 19:9, 20:7, 180:8,    113:21, 115:4, 115:5, 116:5,
           105:2, 105:13                          180:14, 180:21                          119:20, 119:21, 120:3, 121:4,
          Dream [2] - 92:12, 101:12              entered [1] - 165:15                     121:20, 121:21, 121:22, 122:7,
          dream [1] - 100:24                     enters [1] - 50:8                        122:15, 123:23, 124:7, 124:11,
          drummer [1] - 110:22                   entire [2] - 54:9, 153:25                124:19, 124:20, 125:1, 125:3,
          DTH [7] - 73:10, 73:12, 73:13,         entirety [1] - 179:9                     125:7, 125:20, 127:24, 127:25,
           75:18, 76:9, 76:14, 76:17             entities [4] - 38:21, 46:23, 143:5,      128:1, 131:18, 131:20, 133:20,
          DU [1] - 65:25                          145:4                                   133:21, 133:22, 134:20, 135:16,
          duplicate [4] - 80:8, 80:25, 81:2,     entity [4] - 102:3, 102:5, 102:15,       135:25, 138:20, 138:21, 140:3,
           89:3                                   102:16                                  140:9, 140:15, 154:20, 154:21,
          duplicated [3] - 80:24, 81:22, 88:12   EPG [8] - 150:13, 150:14, 150:15,        155:9, 155:10, 156:2, 156:3,
          duplicates [1] - 80:15                  150:16, 150:18, 151:18, 151:20,         178:16, 178:18, 181:17, 181:18,
          Duplicates [1] - 80:16                  153:16                                  189:5, 189:7, 189:9
          during [6] - 17:22, 170:5, 170:20,     equally [1] - 191:14                    expert [3] - 20:17, 20:19, 149:21
           170:23, 178:11, 191:24                ER [1] - 59:22                          expiration [19] - 57:7, 58:5, 58:6,
                                                 Ergen [3] - 16:13, 16:14, 16:19          58:12, 58:16, 64:6, 64:14, 64:19,
                                                                                          71:13, 71:16, 71:18, 73:24, 79:22,
                            E                    Eric [2] - 70:21, 70:23
                                                                                          90:17, 91:2, 91:5, 91:13, 91:19,
                                                 errata [2] - 192:13, 192:21
                                                                                          92:1
                                                 error [1] - 80:8
          e-mail [33] - 68:19, 68:20, 68:22,                                             expirations [1] - 57:23
                                                 established [2] - 142:13, 145:17
           110:17, 111:1, 111:4, 111:9,                                                  expired [1] - 57:13
                                                 et [1] - 5:7
           111:12, 114:2, 114:7, 114:9,                                                  explain [1] - 185:16
                                                 Ethos [16] - 13:12, 13:19, 14:10,
           114:10, 114:12, 114:17, 116:1,                                                explanation [1] - 135:13
                                                  37:25, 38:12, 38:16, 38:17, 38:19,
           116:7, 125:21, 125:22, 126:2,                                                 extension [4] - 42:6, 42:21, 57:23,
                                                  39:4, 39:6, 39:25, 40:3, 40:10,
           126:22, 126:25, 127:6, 129:18,                                                 109:12
                                                  47:5, 47:10
           129:24, 132:1, 132:3, 136:5,                                                  extensively [2] - 165:8, 181:3
                                                 exact [5] - 27:21, 29:5, 29:24, 36:4,
           137:21, 137:24, 138:5, 138:24,
                                                  36:25
           139:1, 189:9
                                                 exactly [6] - 11:17, 38:25, 52:1,                          F
          e-mails [1] - 116:4
                                                  95:5, 117:20, 118:6
          E-R [1] - 59:21
                                                 EXAMINATION [1] - 6:9                   facility [2] - 47:23, 150:11
          EchoStar [5] - 17:6, 17:7, 37:2,
                                                 example [7] - 52:11, 143:9, 161:12,     fact [7] - 157:19, 158:11, 158:18,
           37:13
                                                  167:5, 168:9, 175:1, 177:13              160:4, 173:14, 173:15, 178:12
          educating [1] - 23:4
                                                 except [4] - 44:24, 108:8, 157:6,       facts [15] - 20:21, 71:25, 161:17,
          education [1] - 7:3
                                                  196:19                                   163:18, 176:18, 177:9, 178:2,
          effect [1] - 57:18
                                                 Except [1] - 163:8                        183:14, 183:21, 184:1, 184:4,
          effective [1] - 106:4
                                                 exchange [3] - 68:19, 68:22, 114:2        184:25, 185:9, 185:18, 190:12
          Effective [1] - 57:6
                                                 Exclusive [1] - 162:5                   factual [12] - 182:9, 182:20, 183:4,
          egos [2] - 164:14, 164:15
                                                 exclusive [25] - 20:12, 39:9, 50:2,       184:3, 184:10, 184:18, 184:22,
          either [8] - 38:25, 39:12, 61:17,
                                                  50:4, 50:6, 142:1, 143:6, 144:2,         185:4, 186:16, 186:24, 187:2,
           145:7, 145:11, 155:7, 155:22,
                                                  147:20, 148:3, 150:15, 152:21,           189:14
           171:21
                                                  157:2, 157:5, 157:8, 159:8,            factuals [1] - 183:1
          El [3] - 53:15, 56:12, 56:14
                                                  159:18, 160:6, 161:14, 162:4,          fair [14] - 17:13, 19:8, 31:8, 37:10,
          EL [2] - 53:17, 53:21
                                                  162:19, 163:7, 166:21, 168:23,           126:17, 132:25, 133:20, 141:22,
          electronic [2] - 150:17, 151:18
                                                  177:20                                   144:17, 155:24, 172:22, 185:17,
          Elizabeth [1] - 38:9
                                                 exclusively [9] - 152:7, 156:15,          191:22, 192:24
          employed [1] - 181:7
                                                  156:24, 157:20, 158:4, 158:22,         faith [1] - 178:6
          employee [12] - 12:15, 28:16,           159:1, 159:12, 174:4                   familiar [2] - 17:14, 184:15
           28:17, 48:1, 48:2, 48:8, 109:9,
                                                 Exclusively [1] - 157:23                far [7] - 17:9, 35:14, 89:25, 108:11,
           110:4, 180:12, 180:20, 195:11,
                                                 exclusivity [1] - 160:21                  140:21, 151:8, 151:15
           195:11
                                                 Excuse [1] - 116:9                      February [11] - 3:12, 4:10, 4:12,
          employees [4] - 44:15, 49:6, 49:16,
                                                 excuse [9] - 22:10, 47:13, 53:11,         43:14, 43:16, 126:3, 129:17,
           180:16
                                                  70:18, 81:6, 81:14, 90:1, 150:16,        133:2, 133:3, 188:1, 188:3
          enables [1] - 9:16
                                                  153:20                                 federal [1] - 164:22
          end [11] - 9:16, 9:19, 31:18, 66:3,
                                                 Executive [1] - 54:3                    few [1] - 187:23
           77:14, 135:4, 146:11, 153:21,
                                                 executive [13] - 29:11, 31:5, 31:9,     fewer [1] - 175:1
           163:17, 165:7, 192:7
                                                  32:17, 32:24, 33:11, 33:13, 33:17,     fifth [6] - 88:22, 89:5, 90:15, 92:1,
          end-quote [1] - 163:17
                                                  34:13, 61:18, 61:19, 62:2, 62:4          186:6, 186:15
          endurance [1] - 77:9
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 101 of 120 PageID 9413
                                                                      Page 8

          figure [2] - 112:21, 167:12               Fraifer's [2] - 45:5, 118:17           hard [1] - 61:15
          figured [2] - 179:5, 187:10               Francis [3] - 5:19, 6:11, 113:5        Hayah [2] - 92:10, 99:13
          filed [2] - 108:7, 173:3                  Frank [1] - 5:14                       HAYAH [1] - 92:10
          Finally [1] - 108:13                      free [2] - 160:16, 182:13              Haytham [2] - 53:15, 56:14
          financial [3] - 163:16, 163:19,           front [3] - 17:12, 42:2, 136:10        HAYTHAM [2] - 53:17, 56:12
            164:11                                  full [3] - 25:25, 63:14, 76:16         HD [1] - 161:8
          fine [3] - 29:25, 104:14, 126:17          future [1] - 101:13                    head [7] - 19:6, 20:3, 23:23, 28:9,
          finished [1] - 77:24                      Future [4] - 92:12, 102:7, 102:24       42:7, 94:17, 174:21
          firm [36] - 39:14, 39:16, 39:19,          FZ [5] - 82:22, 83:12, 83:14, 84:25,   heading [1] - 70:3
            39:23, 46:5, 46:21, 46:22, 46:23,         86:9                                 headings [1] - 65:2
            46:24, 46:25, 138:8, 138:9,                                                    hear [4] - 48:4, 159:14, 161:19,
            138:10, 138:11, 139:7, 139:9,                             G                     162:21
            143:1, 143:2, 143:4, 143:7,                                                    heard [8] - 48:6, 93:17, 110:5,
            143:12, 143:14, 143:19, 143:21,                                                 110:7, 110:8, 110:15, 142:3
            143:22, 144:10, 148:2, 148:12,          Gaby [4] - 2:19, 5:7, 10:21, 119:12
                                                                                           hell [1] - 81:25
            148:14, 173:7, 174:11, 174:15,          Gary [4] - 12:3, 12:24, 147:2, 147:5
                                                                                           hello [1] - 6:11
            174:16, 175:12, 176:1, 176:5            general [3] - 18:12, 40:18
                                                                                           help [1] - 8:25
          First [2] - 52:7, 113:2                   Generated [1] - 142:6
                                                                                           hidden [1] - 169:1
          first [46] - 11:15, 34:9, 49:23, 58:18,   generated [4] - 46:20, 142:5,
                                                                                           high [4] - 7:4, 7:5, 28:17
            69:18, 71:16, 72:11, 76:7, 76:11,        149:15, 149:18
                                                                                           highly [1] - 57:25
            78:7, 82:11, 86:3, 89:24, 89:25,        gentleman [1] - 36:23
                                                                                           hired [2] - 38:18, 153:5
            90:1, 90:6, 90:25, 91:16, 91:21,        given [2] - 6:14, 127:6
                                                                                           hiring [1] - 23:5
            102:5, 102:6, 110:15, 120:10,           Google [1] - 28:10
                                                                                           HN [1] - 139:8
            120:12, 121:25, 122:18, 128:5,          graduate [1] - 7:10
                                                                                           HNB [2] - 138:10, 139:8
            128:15, 128:16, 134:8, 141:17,          graduated [3] - 7:7, 14:12, 14:15
                                                                                           hnbllc.com [1] - 138:6
            141:19, 141:23, 142:3, 142:19,          Graduated [1] - 7:9
                                                                                           hold [3] - 36:22, 40:14, 84:4
            149:8, 149:11, 151:24, 179:14,          grant [1] - 157:1
                                                                                           Holding [6] - 87:2, 87:6, 87:9, 88:9,
            179:16, 182:7, 182:10, 182:18,          grasp [1] - 171:22
                                                                                            88:20, 89:13
            182:19, 182:21, 187:25                  Greg [2] - 2:20, 5:1
                                                                                           holding [3] - 88:19, 116:6, 121:22
          five [10] - 51:24, 52:3, 78:3, 81:1,      gross [2] - 27:22, 27:24
                                                                                           holds [1] - 162:6
            81:21, 81:22, 90:18, 146:8              Group [11] - 48:10, 48:13, 48:18,
                                                                                           hour [2] - 112:11, 168:10
          flipping [1] - 153:15                      87:2, 87:6, 87:9, 88:9, 88:20,
                                                                                           hours [4] - 168:5, 168:10, 168:13,
          Florida [10] - 1:18, 1:24, 2:12, 2:16,     89:13, 153:22, 154:13
                                                                                            168:14
            5:9, 13:14, 184:15, 194:7, 194:16,      group [5] - 48:13, 48:15, 49:7,
                                                                                           house [2] - 5:18, 40:22
            195:17                                   49:16, 88:19
                                                                                           http://www/ulaitv.com [1] - 115:16
          flow [1] - 23:1                           groups [1] - 25:14
                                                                                           https [1] - 136:16
          follow [3] - 135:7, 150:6, 174:25         guarantor [3] - 62:7, 62:22, 66:14
                                                                                           hundreds [2] - 169:10, 169:13
          follow-up [1] - 174:25                    guarantors [1] - 67:10
                                                                                           Hungary [5] - 87:2, 87:9, 88:9,
          followed [1] - 149:20                     guess [5] - 76:14, 126:10, 126:11,
                                                                                            88:20, 89:13
          follows [1] - 6:8                          126:13, 135:21
          Fonoroff [1] - 5:17                       guide [2] - 150:17, 151:18
          forgot [1] - 64:21                        Gulf [8] - 73:10, 73:11, 75:17,
                                                                                                              I
          format [1] - 172:5                         75:18, 76:9, 76:14, 76:16, 76:17
          formed [3] - 33:25, 36:24, 148:17         guy [6] - 6:12, 29:2, 67:12, 76:10,    I-B-C-A-P [1] - 21:12
          forth [2] - 161:13, 189:25                 87:11, 89:11                          I-Q-R-A-A [1] - 103:1
          forwarded [1] - 144:4                     guys [6] - 24:14, 99:23, 110:23,       I-Z-A-B-E-L-A [1] - 7:1
          Forwarded [1] - 144:6                      153:23, 167:3, 167:13                 IBCAP [72] - 21:8, 21:10, 21:11,
          forwarding [1] - 148:12                                                            21:15, 21:16, 21:20, 21:21, 21:25,
          four [8] - 51:24, 166:4, 166:8,                             H                      22:2, 22:4, 22:6, 22:9, 22:10,
            166:10, 168:7, 168:9, 168:10                                                     22:14, 22:24, 23:2, 23:3, 23:8,
          fours [1] - 80:9                                                                   23:13, 24:15, 24:18, 24:22, 25:11,
                                                    H-A-Y-A-H [1] - 99:13
          fourth [17] - 81:21, 88:11, 88:23,                                                 27:11, 27:12, 27:16, 27:23, 28:1,
                                                    Hagan [20] - 2:2, 5:14, 11:23,           28:4, 28:7, 28:10, 28:18, 29:9,
            89:23, 89:24, 90:1, 90:3, 90:6,
                                                     39:15, 40:19, 40:22, 41:2, 41:4,        29:11, 29:12, 29:16, 29:21, 31:4,
            90:8, 90:9, 91:16, 91:17, 91:21,
                                                     41:17, 41:20, 42:11, 43:23, 44:15,      31:20, 31:23, 32:4, 32:6, 32:13,
            91:24, 185:3
                                                     44:19, 44:22, 46:5, 47:3, 132:17,       32:17, 32:23, 32:24, 33:8, 33:9,
          Fourth [1] - 80:7
                                                     174:15                                  34:1, 34:9, 34:14, 34:25, 35:2,
          Fraifer [28] - 2:19, 5:7, 10:21, 18:4,
                                                    hand [4] - 6:2, 113:20, 116:6, 161:4     35:11, 35:14, 45:11, 45:12, 45:13,
            25:4, 45:7, 117:3, 117:10, 117:11,
                                                    handed [2] - 124:22, 124:23              46:13, 143:16, 143:17, 146:6,
            117:12, 117:16, 117:19, 118:3,
                                                    handle [1] - 191:21                      148:15, 153:3, 153:5, 153:7,
            118:11, 118:16, 118:19, 119:12,
                                                    handling [1] - 189:18                    174:12, 174:16, 175:13, 176:4
            153:17, 163:15, 163:18, 163:21,
                                                    hands [1] - 138:14                     IBCAP's [2] - 146:5, 146:6
            163:22, 163:23, 164:11, 173:2,
            196:5                                   Hang [1] - 94:14                       IBCAP.org [1] - 28:8
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 102 of 120 PageID 9414
                                                                      Page 9

          IBCAP.something [1] - 28:8                176:21, 177:18                         JEEM [1] - 60:3
          ID [1] - 113:22                         infringements [1] - 143:13               joint [7] - 36:1, 36:13, 36:15, 36:24,
          idea [7] - 31:25, 35:17, 70:19,         infringing [4] - 163:17, 173:1,            37:1, 37:12, 37:19
            111:8, 141:7, 152:10, 176:5             173:4, 174:2                           Joseph [7] - 43:21, 43:22, 43:23,
          identified [5] - 123:4, 148:2,          inside [1] - 151:11                        132:5, 132:11, 139:4, 139:5
            150:13, 154:17, 176:12                instance [1] - 72:4                      July [7] - 4:4, 96:24, 97:4, 97:5,
          identifies [1] - 121:25                 instances [4] - 43:20, 44:24,              97:9, 97:13, 125:17
          identify [5] - 44:5, 113:25, 117:16,      150:22, 174:12                         June [1] - 177:17
            135:18, 181:25                        instead [1] - 139:25                     jurisdiction [1] - 180:1
          ignored [2] - 176:22, 176:23            intent [1] - 178:3
          illegal [2] - 185:5, 185:11             intentional [2] - 176:15, 177:10                            K
          illegality [1] - 185:8                  interest [2] - 35:21, 37:24
          IM [1] - 24:7                           International [7] - 7:18, 8:10,
                                                                                           K-A-R-I-M [1] - 66:1
          image [4] - 140:16, 141:10, 141:11,       63:15, 63:18, 63:25, 66:7, 70:8
                                                                                           kahuna [1] - 15:22
            141:21                                international [7] - 8:2, 8:7, 21:22,
                                                                                           KAREEM [1] - 65:23
          images [3] - 141:13, 150:25, 163:8        30:14, 30:17, 32:16, 96:23
                                                                                           Karim [3] - 65:22, 66:11, 66:25
          IMB [1] - 24:3                          internet [7] - 23:10, 116:10, 171:18,
                                                    172:5, 175:20, 175:21, 175:25          keep [1] - 51:7
          IMD [41] - 24:1, 24:20, 24:21, 24:24,
                                                  introduce [1] - 5:12                     Keith [3] - 110:21, 114:7, 114:14
            25:2, 25:5, 26:11, 50:14, 63:12,
            63:14, 65:21, 66:8, 66:9, 66:24,      introduced [1] - 188:20                  Kevin [10] - 48:4, 109:6, 110:15,
            67:21, 69:1, 69:5, 69:6, 69:10,                                                 120:17, 120:18, 121:2, 124:14,
                                                  investigate [1] - 147:16
            69:14, 95:20, 96:8, 96:10, 96:18,                                               124:16, 146:24, 147:5
                                                  investigation [18] - 13:11, 14:5,
            97:5, 97:7, 99:2, 99:7, 99:14,                                                 Kids [3] - 92:13, 104:11, 105:6
                                                    38:15, 38:18, 45:2, 45:6, 45:11,
            99:15, 103:7, 103:9, 103:20,            47:6, 47:7, 47:13, 47:14, 47:20,       kind [1] - 171:16
            106:20, 106:24, 107:4, 107:12,          48:11, 48:19, 49:4, 153:3, 153:6,      kmoon5742@gmail.com [1] -
            107:13, 107:16                          154:5                                   114:7
          immunity [10] - 182:10, 182:20,         investigative [2] - 13:19, 142:16        knowledge [43] - 14:9, 15:19,
            183:5, 183:7, 183:10, 183:11,         invoice [11] - 109:2, 109:10,             21:14, 25:1, 25:13, 28:12, 38:6,
            183:12, 183:15, 183:18, 183:20          109:11, 109:13, 109:14, 109:17,         38:8, 40:9, 40:19, 41:11, 42:5,
          important [1] - 27:25                     110:11, 124:12, 125:2, 125:10,          44:14, 49:22, 56:13, 60:6, 64:15,
          improperly [1] - 188:12                   125:16                                  71:22, 114:22, 127:7, 139:24,
          imputed [1] - 174:16                                                              147:6, 149:18, 153:2, 156:21,
                                                  Invoice [3] - 4:3, 4:9, 108:24
                                                                                            169:5, 172:18, 172:23, 173:1,
          imputing [1] - 174:7                    invoices [2] - 164:4, 164:5
                                                                                            173:25, 174:7, 174:17, 175:3,
          in-house [2] - 5:18, 40:22              involved [16] - 8:14, 8:18, 9:6, 9:11,
                                                                                            175:5, 177:5, 178:8, 180:7,
          Inc [8] - 52:22, 53:10, 53:11, 53:13,     9:25, 10:8, 45:11, 47:5, 47:12,
                                                                                            180:13, 180:15, 180:17, 180:20,
            53:23, 119:14, 132:8, 132:9             47:14, 47:19, 48:10, 48:22, 49:3,
                                                                                            181:1, 181:5
          Inc./Planeti [1] - 125:11                 49:7, 49:17
                                                                                           known [3] - 39:5, 182:9, 182:20
          include [1] - 118:11                    IPS [1] - 176:6
                                                                                           knows [4] - 18:21, 33:7, 183:5,
          included [3] - 99:11, 137:15, 163:7     Iqraa [2] - 92:12, 103:1
                                                                                            193:5
          includes [2] - 63:10, 68:10             IQRAA [1] - 92:12
                                                                                           Kudelski [14] - 48:10, 48:13, 48:18,
          including [2] - 161:12, 190:6           ironic [1] - 110:22
                                                                                            48:22, 49:1, 49:9, 49:13, 153:22,
          Incorporated [1] - 102:8                issues [2] - 174:9, 189:19
                                                                                            153:25, 154:4, 154:8, 154:12,
          incorporated [1] - 102:24               item [4] - 122:12, 122:14, 123:4,
                                                                                            154:14
          incorrectly [1] - 20:10                   190:3
                                                                                           Kuelling [17] - 28:25, 30:3, 30:6,
          independently [2] - 45:2, 45:6          items [7] - 115:22, 115:24, 122:17,
                                                                                            31:4, 31:9, 31:25, 32:1, 32:2,
          indicated [1] - 5:10                      141:8, 141:20, 190:7
                                                                                            32:3, 32:12, 32:14, 32:22, 34:12,
          indication [1] - 123:18                 itself [3] - 45:1, 189:24, 196:3
                                                                                            71:7, 88:3, 88:15
          indifference [2] - 176:16, 177:11       ITV [1] - 19:19
                                                                                           KUELLING [1] - 30:8
          individual [1] - 16:15                  Izabela [5] - 3:3, 5:5, 6:23, 194:7,
          individually [4] - 1:8, 10:22, 18:4,      195:8
            45:8
                                                                                                              L
          individuals [4] - 11:7, 11:12, 11:13,                      J
            11:14                                                                          L.L.C [96] - 1:4, 2:7, 5:7, 5:16, 7:14,
          info [1] - 120:9                                                                  7:22, 8:1, 8:19, 10:11, 10:17,
                                                  Jadeed [1] - 92:15
          information [8] - 28:3, 57:25,                                                    15:18, 15:21, 15:24, 16:5, 16:8,
                                                  January [4] - 1:15, 3:12, 30:12,
            121:1, 122:16, 172:2, 190:8,                                                    16:10, 17:4, 17:5, 17:18, 17:20,
                                                   102:25
            191:7, 191:10                                                                   18:6, 18:14, 18:22, 19:9, 20:7,
                                                  Jazeera [23] - 25:9, 25:10, 26:11,        21:24, 22:14, 23:2, 23:14, 24:11,
          infringed [3] - 47:1, 172:24, 174:23
                                                   50:16, 59:7, 59:12, 59:13, 59:14,        24:25, 26:4, 27:25, 29:16, 29:21,
          infringement [16] - 108:7, 143:5,
                                                   59:17, 59:24, 60:4, 60:7, 60:17,         31:23, 32:3, 32:5, 32:12, 32:16,
            144:5, 146:2, 173:7, 174:8,
                                                   61:8, 62:6, 62:7, 62:9, 62:22,           34:11, 35:18, 35:20, 35:21, 36:17,
            174:10, 174:17, 174:20, 174:22,
                                                   92:10, 99:2, 99:7, 99:17, 161:12         36:18, 37:25, 38:11, 39:5, 45:1,
            174:25, 175:8, 175:10, 176:15,
                                                  Jeem [1] - 60:1
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 103 of 120 PageID 9415
                                                                      Page 10

            45:6, 46:9, 46:10, 46:17, 47:2,        legal [20] - 5:2, 120:15, 164:16,          166:3, 177:16
            47:19, 48:19, 49:23, 52:3, 54:4,         172:17, 174:11, 182:24, 183:3,         looks [9] - 54:10, 73:8, 80:14,
            67:20, 69:7, 69:20, 70:8, 94:24,         183:24, 183:25, 184:13, 184:21,          80:17, 90:12, 128:2, 136:13,
            98:6, 98:16, 114:23, 115:23,             184:24, 185:7, 185:9, 185:13,            140:14, 140:19
            127:7, 139:10, 141:23, 142:7,            185:18, 186:21, 186:22, 187:6,         lost [1] - 85:19
            143:12, 144:19, 144:25, 145:1,           187:7                                  luncheon [1] - 112:24
            145:14, 146:22, 146:25, 147:15,        length [1] - 168:16                      Luxembourg [11] - 63:17, 63:19,
            156:13, 156:21, 158:19, 160:22,        less [1] - 30:2                            64:1, 87:5, 87:6, 87:10, 87:21,
            164:13, 165:20, 169:9, 170:16,         letter [12] - 74:18, 74:20, 74:23,         88:10, 88:18, 88:21, 89:14
            174:6, 176:19, 180:21, 180:24,           74:24, 75:1, 75:2, 110:18, 143:19,     Lynch [25] - 34:15, 35:14, 35:17,
            182:21, 184:18                           143:21, 144:9, 144:10, 144:14            54:1, 56:11, 56:21, 60:22, 61:3,
          L.L.C.'s [2] - 27:10, 127:17             letters [8] - 130:19, 130:20, 130:21,      61:7, 65:13, 65:14, 65:15, 65:16,
          labeled [1] - 114:14                       131:7, 131:8, 131:9, 174:6,              65:17, 65:18, 65:20, 66:11, 66:22,
          lack [1] - 187:3                           174:15                                   71:6, 71:8, 82:13, 86:4, 86:20,
          Lakel [11] - 3:3, 5:19, 5:23, 6:11,      letting [1] - 186:11                       87:15, 89:8
            16:1, 113:5, 122:25, 140:5, 179:8,     Liability [5] - 87:2, 87:9, 88:9,
            188:8, 193:3                             88:20, 89:14                                             M
          lakel [2] - 42:13, 161:22                licensed [9] - 152:8, 156:15,
          language [10] - 24:21, 30:18,              156:24, 157:21, 157:23, 158:5,
            128:16, 129:7, 129:12, 133:6,                                                   M-A-S-R [1] - 106:3
                                                     158:22, 159:1, 159:12
            156:16, 158:8, 169:10, 169:13                                                   M-I [1] - 62:1
                                                   licenses [1] - 18:24
          languages [1] - 30:24                                                             M-O-K-A-D-E-M [1] - 53:21
                                                   licensing [6] - 17:21, 18:16, 19:10,
          large [1] - 17:9                           20:8, 50:8                             M-U-B-A-S-H-E-R [1] - 59:19
          larger [1] - 156:19                      limit [1] - 130:6                        Madam [1] - 5:24
          last [13] - 7:1, 35:9, 36:5, 36:7,       Limited [5] - 87:2, 87:9, 88:9,          mail [38] - 3:12, 4:4, 4:10, 4:12,
            36:20, 37:21, 37:22, 72:22, 72:23,       88:20, 89:14                            4:17, 68:19, 68:20, 68:22, 110:17,
            72:25, 76:12, 181:16, 189:17                                                     111:1, 111:4, 111:9, 111:12,
                                                   limited [1] - 130:8
          late [1] - 181:14                                                                  114:2, 114:7, 114:9, 114:10,
                                                   line [6] - 45:25, 114:14, 128:24,
          launch [2] - 106:11, 106:15                                                        114:12, 114:17, 116:1, 116:7,
                                                     128:25, 136:24, 139:20
                                                                                             125:21, 125:22, 126:2, 126:22,
          launched [1] - 106:14                    lineup [1] - 96:13
                                                                                             126:25, 127:6, 129:18, 129:24,
          law [35] - 39:14, 39:15, 39:18,          list [7] - 28:12, 92:8, 98:22, 99:5,
                                                                                             132:1, 132:3, 136:5, 137:21,
            39:23, 46:5, 46:21, 46:23, 46:24,        165:6, 169:23, 176:6
                                                                                             137:24, 138:5, 138:24, 139:1,
            46:25, 138:8, 138:9, 138:10,           listed [10] - 95:25, 96:8, 98:3, 98:8,
                                                                                             189:9
            138:11, 143:1, 143:2, 143:4,             99:9, 120:18, 122:17, 161:11,
                                                                                            mails [1] - 116:4
            143:7, 143:12, 143:14, 143:19,           167:20, 169:15
            143:21, 143:22, 144:10, 146:1,                                                  main [5] - 64:25, 65:11, 69:23,
                                                   listing [1] - 174:22
            146:2, 148:2, 148:12, 148:14,                                                    76:5, 96:16
                                                   lists [3] - 28:15, 151:20, 163:6
            173:7, 174:15, 174:16, 175:12,                                                  maintenance [8] - 42:6, 42:20,
                                                   Litigation [1] - 58:2
            176:1, 176:5                                                                     42:23, 43:12, 43:14, 43:15, 123:6,
                                                   litigation [3] - 58:3, 184:10, 184:15
          Lawrence [1] - 5:21                                                                127:3
                                                   live [2] - 7:20, 172:3
          laws [2] - 102:8, 102:25                                                          major [1] - 86:1
                                                   LLC [7] - 2:2, 5:15, 82:22, 83:12,
          lawsuit [9] - 18:3, 24:10, 25:3,                                                  male [5] - 29:3, 34:18, 34:20, 34:21,
                                                     83:14, 84:25, 86:9
            78:18, 108:7, 118:16, 169:14,                                                    56:14
                                                   located [1] - 42:10
            173:3, 183:15                                                                   malicious [5] - 176:15, 177:10,
                                                   logged [2] - 137:16, 137:18
          lawsuits [2] - 18:13, 19:1                                                         178:3, 178:5
                                                   logical [2] - 135:13, 154:11
          lawyer [1] - 15:2                                                                 Malicious [1] - 178:2
                                                   logically [2] - 111:24, 112:4
          lawyers [3] - 144:5, 144:6, 144:7                                                 man [2] - 56:17, 79:12
                                                   logos [8] - 161:5, 161:11, 161:16,
          layman's [2] - 171:15, 171:20                                                     management [1] - 7:12
                                                     162:13, 162:18, 162:22, 163:8,
          lays [1] - 191:6                                                                  March [13] - 5:4, 7:23, 8:2, 10:4,
                                                     177:24
                                                                                             28:20, 71:11, 101:12, 104:18,
          LB [2] - 103:12, 103:15                  look [26] - 11:17, 11:19, 23:9,
                                                                                             194:9, 194:11, 195:14, 196:6
          LBC [5] - 92:12, 103:10, 103:15,           38:24, 40:5, 42:14, 52:16, 52:17,
                                                                                            mark [8] - 77:14, 77:18, 108:14,
            103:16, 161:12                           64:16, 64:17, 93:23, 105:21,
                                                                                             108:18, 113:19, 146:11, 146:15,
          LDC [9] - 64:19, 73:10, 73:12,             109:15, 125:7, 138:21, 140:25,
                                                                                             196:3
            75:18, 75:21, 76:9, 76:14, 76:17,        150:12, 156:6, 163:13, 165:19,
                                                                                            marked [21] - 108:23, 113:21,
            92:12                                    174:19, 174:21, 180:10, 180:12,
                                                                                             115:4, 119:20, 124:7, 124:20,
          LDCD [1] - 75:17                           181:21, 186:8
                                                                                             127:25, 131:18, 133:21, 135:25,
          learn [2] - 49:23, 141:23                Look [1] - 123:20
                                                                                             138:20, 140:3, 154:21, 155:10,
          learned [1] - 141:24                     looked [6] - 110:10, 134:5, 134:10,
                                                                                             156:3, 178:18, 181:18, 189:3,
          least [1] - 173:21                         134:13, 148:20, 149:2
                                                                                             189:7, 189:20, 190:20
          leave [2] - 35:8, 35:18                  looking [18] - 43:25, 44:1, 52:18,
                                                                                            market [2] - 20:14, 141:3
          Lebanon [3] - 92:14, 102:8, 102:25         53:14, 65:2, 83:9, 97:1, 107:16,
                                                                                            marketing [3] - 61:19, 62:4, 74:4
          left [6] - 29:22, 30:12, 33:24, 33:25,     115:10, 116:19, 120:3, 125:3,
                                                                                            Mason [4] - 38:6, 38:7, 146:21,
            128:19, 140:21                           131:19, 135:12, 164:25, 165:24,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 104 of 120 PageID 9416
                                                                      Page 11

           147:5                                 46:4, 46:18, 51:24, 93:16, 107:17,     13:6, 13:25, 20:18, 20:20, 20:22,
          MASR [2] - 92:14, 105:16               108:3, 126:22, 153:5, 153:24,          20:24, 21:4, 21:8, 21:14, 23:6,
          Masr [2] - 104:11, 106:5               176:1                                  24:15, 35:21, 36:1, 36:14, 39:7,
          Master's [1] - 7:8                    Metral [2] - 36:10, 154:14              39:10, 39:11, 39:20, 45:12, 45:20,
          matter [3] - 5:6, 119:25, 188:18      Middle [1] - 5:9                        46:12, 46:19, 47:12, 47:14, 47:19,
          matters [1] - 187:23                  middle [1] - 128:20                     47:22, 47:24, 48:2, 48:9, 48:22,
          MB [1] - 92:13                        might [6] - 131:12, 131:13, 140:7,      49:25, 109:9, 110:4, 142:2, 142:4,
          MBA [5] - 14:12, 14:15, 14:25,         145:9, 145:10                          142:8, 142:13, 142:16, 142:21,
           15:11                                mine [2] - 163:12, 178:15               142:22, 144:8, 144:17, 144:25,
          MBC [51] - 26:14, 50:20, 69:15,       minimum [1] - 193:4                     145:1, 145:5, 145:15, 145:18,
           69:22, 69:23, 69:24, 70:3, 70:4,     minutes [3] - 77:5, 112:8, 146:8        145:24, 146:1, 148:1, 148:11,
           70:5, 70:6, 70:9, 70:10, 72:4,       mischaracterizes [1] - 129:21           148:17, 149:16, 150:3, 151:15,
           73:7, 82:18, 82:20, 82:24, 83:2,     mischaracterizing [2] - 22:20,          151:19, 152:2, 152:5, 153:6,
           83:5, 83:8, 83:12, 83:14, 84:25,      44:18                                  154:9, 170:25, 171:3
           86:9, 87:2, 87:6, 87:9, 88:9,        misconstruing [2] - 162:2, 170:11      Nagrastar's [3] - 141:24, 143:24,
           88:20, 89:13, 92:13, 99:3, 99:8,     misleading [2] - 21:1, 21:2             159:23
           103:21, 104:7, 104:9, 104:10,        miss [1] - 56:11                       Nagravision [37] - 13:23, 13:24,
           104:11, 104:18, 104:19, 105:2,       missed [1] - 140:8                      13:25, 14:1, 14:2, 36:2, 36:8,
           105:6, 105:13, 105:16, 106:2,        Missouri [2] - 7:7, 7:9                 36:11, 36:13, 36:15, 37:1, 37:14,
           106:5, 161:12                        mister [1] - 56:12                      37:15, 37:20, 38:19, 39:7, 39:11,
          MBC1 [3] - 92:13, 104:8, 104:15                                               39:21, 46:12, 46:19, 48:17, 48:22,
                                                mix [2] - 52:8, 52:9
          MBC3 [1] - 92:13                                                              48:23, 49:5, 49:10, 49:12, 49:25,
                                                MOKADEM [1] - 56:12
          McMonnies [21] - 48:5, 109:6,                                                 144:18, 144:25, 145:5, 153:23,
                                                Mokadem [2] - 53:15, 56:14
           109:24, 110:1, 110:6, 110:15,                                                154:1, 154:9, 154:10, 154:16,
                                                moment [1] - 186:12
           111:9, 111:13, 120:13, 120:18,                                               171:3
                                                money [3] - 27:16, 126:21, 164:8
           121:2, 122:1, 122:4, 122:7, 122:9,                                          nagravision [1] - 14:3
                                                monitor [2] - 5:11, 153:7
           124:14, 124:16, 125:2, 125:10,                                              Nahar [12] - 52:24, 53:5, 53:7,
                                                monitored [8] - 21:4, 39:7, 45:15,
           146:24, 147:5                                                                92:11, 94:13, 94:14, 98:12, 100:1,
                                                 46:19, 46:20, 151:15, 151:18,
          McMonnies' [3] - 120:17, 120:20,                                              100:5, 100:9
                                                 152:3
           122:16                                                                      NAI [1] - 61:25
                                                monitoring [14] - 20:22, 23:6, 23:7,
          mean [51] - 9:13, 10:16, 11:3,                                               Naimi [1] - 61:20
                                                 45:14, 46:5, 46:8, 46:11, 46:16,
           11:14, 11:17, 14:24, 22:12, 31:6,                                           name [49] - 5:1, 6:11, 6:22, 7:1,
                                                 47:23, 142:23, 142:24, 143:25,
           40:3, 40:12, 48:21, 52:10, 68:21,                                            11:15, 28:23, 30:4, 30:8, 48:4,
                                                 147:25
           93:18, 109:3, 110:7, 115:6,                                                  61:17, 63:14, 63:20, 69:17, 70:6,
                                                monitors [1] - 45:20
           122:19, 123:21, 126:5, 126:8,                                                70:14, 73:10, 75:23, 76:11, 76:12,
                                                Moon [3] - 110:21, 114:7, 114:15
           127:21, 130:14, 131:14, 137:23,                                              76:16, 81:15, 81:17, 81:18, 82:15,
                                                moon [1] - 111:9
           138:6, 140:16, 140:23, 142:9,                                                82:16, 82:17, 83:4, 83:5, 83:6,
                                                Morcos [4] - 38:6, 38:7, 146:21,
           144:20, 150:8, 151:11, 151:16,                                               85:25, 86:9, 86:25, 87:1, 87:20,
                                                 147:5
           152:9, 157:24, 158:20, 158:23,                                               87:22, 110:8, 113:5, 117:22,
                                                mother [2] - 26:15, 50:22
           162:11, 162:18, 162:20, 163:3,                                               119:13, 120:17, 120:20, 120:23,
                                                moving [1] - 138:14
           165:22, 166:2, 171:12, 174:19,                                               122:16, 131:25, 132:13, 141:17
                                                MS [1] - 6:3
           178:5, 179:19, 183:11, 183:12                                               named [11] - 24:25, 25:14, 25:22,
                                                MTV [1] - 92:14                         26:20, 27:8, 48:2, 50:10, 69:19,
          meaning [3] - 111:22, 133:12,
                                                MUBASH [1] - 59:20                      109:4, 116:23, 117:20
           150:19
                                                Mubasher [2] - 59:13, 59:17            names [5] - 11:18, 11:20, 23:15,
          Meaning [1] - 62:8
                                                multiple [2] - 17:10, 159:21            61:9, 132:2
          means [11] - 93:6, 112:4, 149:20,
                                                Murr [1] - 106:16                      nature [1] - 190:7
           171:15, 171:19, 183:6, 183:8,
                                                MURR [2] - 92:14, 106:16               nauseam [1] - 164:19
           183:10, 185:12, 185:15, 186:19
                                                must [1] - 131:11                      nearly [1] - 172:1
          Media [27] - 25:18, 25:19, 25:20,
                                                MZAN [1] - 61:22                       need [12] - 42:16, 82:8, 82:9, 82:10,
           26:3, 26:12, 50:18, 52:11, 52:21,
           53:9, 53:10, 53:12, 53:23, 62:7,                                             90:1, 95:5, 140:16, 158:20,
           62:9, 62:22, 63:15, 63:18, 64:1,                       N                     167:10, 181:21, 182:12, 192:10
           66:7, 66:14, 99:3, 99:8, 100:2,                                             negotiating [2] - 30:13, 30:16
           100:6, 100:14                        N-A-H-A-R [1] - 53:2                   net [1] - 111:4
          media [2] - 9:24, 123:5               N-A-I-M-I [1] - 61:24                  Network [129] - 2:7, 5:6, 5:16, 5:18,
          member [13] - 21:24, 22:23, 23:2,     N-O-U-R-S-A-T [1] - 106:25              7:14, 7:17, 7:22, 8:1, 8:15, 8:19,
           23:8, 25:10, 27:12, 27:13, 28:2,                                             10:1, 10:11, 10:14, 10:17, 12:25,
                                                Nagra [13] - 20:18, 23:6, 45:20,
           28:17, 146:6, 153:7                                                          15:18, 15:21, 15:24, 16:5, 16:8,
                                                 144:4, 144:6, 148:1, 148:2, 150:3,
          members [8] - 23:13, 24:17, 27:15,                                            16:10, 17:4, 17:5, 17:18, 17:20,
                                                 153:15, 161:25, 176:9, 176:11,
           28:13, 28:15, 46:3, 143:16,                                                  18:4, 18:6, 18:14, 18:22, 19:9,
                                                 181:4
           148:15                                                                       19:23, 20:7, 21:24, 22:13, 23:2,
                                                Nagra's [1] - 141:24
          mention [1] - 168:3                                                           23:14, 24:11, 24:25, 25:15, 26:4,
                                                Nagrastar [71] - 12:6, 12:7, 12:12,
          mentioned [12] - 20:11, 45:12,                                                27:10, 27:12, 27:25, 29:15, 29:20,
                                                 12:14, 12:16, 12:18, 13:2, 13:5,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 105 of 120 PageID 9417
                                                                      Page 12

           31:23, 32:3, 32:5, 32:12, 32:15,       71:20, 77:15, 77:19, 80:6, 83:1,        138:13, 141:4, 152:14, 152:15,
           34:11, 35:18, 35:20, 36:2, 36:14,      83:24, 89:15, 108:25, 119:15,           154:17, 154:19, 157:1, 159:3,
           36:17, 36:18, 37:16, 37:18, 38:11,     121:7, 122:25, 123:1, 123:20,           161:16, 163:9, 164:17, 168:10,
           39:5, 45:1, 45:5, 46:8, 46:10,         133:7, 140:5, 146:12, 146:16,           173:3, 173:24, 176:21, 182:15,
           46:16, 47:2, 48:19, 49:23, 50:2,       160:25, 170:16                          190:3
           52:3, 54:4, 62:7, 62:9, 62:17,        numbered [1] - 179:25                   one-page [2] - 54:15, 74:24
           62:23, 66:23, 67:20, 69:7, 69:19,     numbers [1] - 81:19                     one-year [5] - 42:23, 43:13, 43:17,
           69:20, 70:8, 82:12, 85:24, 86:4,      Numbers [6] - 63:4, 68:13, 89:18,        109:12, 127:3
           94:23, 97:12, 98:6, 98:10, 98:16,      90:14, 134:16, 134:19                  ones [12] - 25:5, 71:25, 93:22,
           98:24, 99:4, 99:23, 102:12,           numerous [2] - 173:6, 173:18             94:12, 94:21, 98:3, 108:9, 116:5,
           102:24, 107:19, 108:3, 114:23,                                                 120:4, 120:6, 166:17
           115:22, 127:7, 127:17, 138:11,                          O                     online [1] - 115:18
           139:10, 141:23, 142:7, 143:11,                                                onset [1] - 54:10
           144:19, 145:14, 145:17, 146:22,                                               ONTV [15] - 92:15, 94:22, 94:23,
           146:25, 147:15, 147:18, 156:13,       o'clock [1] - 112:17                     95:4, 95:22, 96:13, 96:20, 96:25,
           156:21, 158:3, 158:19, 160:22,        oath [2] - 77:22, 113:3                  97:4, 97:9, 98:11, 107:5, 107:13,
           164:13, 165:20, 169:9, 170:16,        object [2] - 25:23, 25:24                107:20, 161:13
           174:6, 176:19, 180:21, 180:24,        Objection [7] - 15:25, 18:17, 25:21,    opening [2] - 156:12
           182:21, 184:18                         33:5, 44:17, 133:14, 185:19            operate [2] - 9:13, 11:11
          network [3] - 62:14, 62:20, 169:21     objection [24] - 8:23, 12:9, 18:8,      operated [7] - 19:24, 40:7, 41:13,
          networks [1] - 165:16                   20:25, 22:17, 24:5, 58:24, 119:2,       117:1, 117:7, 117:17, 181:11
          Networks [1] - 15:22                    120:14, 129:20, 135:10, 142:11,        operated/owned [1] - 181:9
          never [14] - 35:14, 44:19, 94:19,       144:12, 145:16, 148:18, 170:8,
                                                                                         operates [5] - 117:12, 118:1, 118:3,
           94:20, 98:12, 98:13, 100:9,            172:16, 182:23, 183:23, 184:12,
                                                                                          153:18, 163:23
           100:11, 148:5, 151:9, 155:6,           184:20, 185:6, 186:20, 187:5
                                                                                         operating [2] - 81:11, 118:7
           155:14, 155:25, 182:3                 objections [1] - 188:6
                                                                                         operating/owning [1] - 118:9
          New [2] - 92:14, 106:21                observations [1] - 171:2
                                                                                         opportunity [1] - 191:19
          new [5] - 87:20, 89:11, 92:13,         observed [3] - 170:5, 170:20,
                                                                                         opposite [1] - 185:13
           133:16, 172:10                         170:23
                                                                                         order [29] - 55:20, 109:15, 109:16,
          News [5] - 59:12, 59:15, 59:16,        obtain [1] - 50:9
                                                                                          109:18, 109:20, 109:22, 111:21,
           92:11, 99:17                          obviously [1] - 175:5
                                                                                          112:2, 112:5, 113:7, 113:9, 120:8,
          next [10] - 45:18, 59:7, 99:6,         occurred [1] - 171:2                     120:9, 120:23, 122:3, 122:18,
           124:25, 129:2, 129:4, 132:7,          October [7] - 95:12, 95:22, 96:4,        127:1, 129:14, 143:21, 189:19,
           135:6, 141:19, 141:20                  96:11, 97:7, 97:13, 97:14               189:22, 189:23, 190:4, 190:11,
          Noerr [1] - 183:18                     offer [2] - 188:23, 189:8                190:18, 190:23, 191:6
          Noerr-Pennington [1] - 183:18          offering [1] - 93:19                    ordered [4] - 122:7, 122:9, 193:3
          Noll [19] - 2:2, 5:14, 11:23, 39:15,   office [4] - 145:21, 146:1, 146:2,      organization [2] - 23:3, 119:14
           40:19, 40:22, 41:2, 41:5, 41:17,       168:8                                  organizations [1] - 49:14
           41:20, 42:12, 43:24, 44:15, 44:20,    officer [1] - 81:11                     original [10] - 37:1, 37:12, 54:13,
           44:22, 46:6, 47:3, 132:17             old [3] - 29:2, 29:4, 110:22             66:5, 66:11, 95:18, 172:2, 196:2,
          non [1] - 23:24                        ON [1] - 107:5                           196:3, 196:19
          non-Arabic [1] - 23:24                 Once [1] - 192:15                       originally [1] - 107:13
          normal [1] - 135:8                     once [2] - 130:23, 147:10               originals [1] - 67:24
          notes [4] - 190:5, 190:8, 191:13,      One [3] - 51:24, 113:18, 130:12         OSCID [1] - 111:3
           195:9                                 one [111] - 11:23, 12:3, 12:24, 23:3,   oscid.net [1] - 111:6
          nothing [1] - 171:8                     23:4, 24:1, 24:4, 24:21, 24:24,        OSN [2] - 76:17, 76:19
          notice [3] - 174:1, 188:12, 188:20      25:13, 25:14, 25:19, 26:3, 26:17,      otherwise [3] - 6:19, 10:17, 112:19
          noticed [1] - 190:4                     34:11, 38:19, 39:12, 40:1, 41:12,      OTV [3] - 92:15, 107:8, 107:24
          notices [19] - 46:22, 143:5, 144:5,     42:23, 42:25, 43:4, 43:9, 43:13,
                                                                                         ourselves [1] - 192:8
           146:3, 173:7, 173:16, 173:17,          43:17, 44:8, 45:25, 47:10, 47:11,
                                                                                         outlines [2] - 149:22, 150:3
           173:18, 173:22, 173:24, 174:10,        48:3, 50:23, 52:13, 54:15, 54:24,
                                                                                         outset [1] - 188:19
           174:20, 174:22, 175:8, 175:9,          55:21, 56:3, 59:7, 59:16, 60:10,
                                                                                         outside [2] - 164:22, 165:12
           175:14, 176:22, 177:18                 61:4, 61:5, 61:12, 63:2, 64:6,
                                                                                         overseas [1] - 87:21
          notified [2] - 146:8, 173:4             69:21, 70:1, 72:22, 72:23, 72:25,
                                                                                         oversight [1] - 30:20
          Noursat [2] - 92:15, 106:25             73:4, 73:7, 74:18, 74:24, 76:20,
                                                                                         own [9] - 9:2, 9:13, 49:11, 69:13,
          NOURSAT [1] - 92:15                     79:18, 79:19, 83:3, 85:2, 86:1,
                                                                                          152:20, 152:21, 152:23, 181:6,
          November [5] - 4:17, 43:5, 43:6,        95:23, 96:15, 99:12, 99:18, 101:1,
                                                                                          181:12
           43:17, 139:23                          101:15, 103:6, 105:25, 109:12,
                                                                                         owned [3] - 84:24, 118:19, 181:10
          number [7] - 109:22, 153:10,            117:21, 118:6, 119:12, 120:2,
                                                                                         owner [5] - 16:13, 16:21, 22:2,
           165:25, 166:18, 167:15, 173:3,         120:3, 120:5, 120:7, 120:8, 120:9,
                                                                                          22:4, 22:14
           173:6                                  120:10, 123:5, 127:3, 127:4,
                                                  129:11, 130:25, 133:8, 135:1,          ownership [6] - 35:21, 37:24,
          Number [28] - 44:5, 54:16, 54:17,                                               49:10, 49:12, 154:1, 154:9
           54:21, 54:23, 55:16, 58:17, 65:6,      136:25, 137:1, 137:2, 137:14,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 106 of 120 PageID 9418
                                                                      Page 13

          owning [1] - 118:9                      129:13, 129:16, 130:3, 132:21,        PL002683 [2] - 90:6, 90:9
          owns [6] - 16:12, 16:25, 117:23,        139:2, 139:13, 139:22, 139:25         PL002685 [2] - 90:7, 90:10
           118:1, 118:3, 163:23                  PayPal [8] - 43:20, 131:23, 132:20,    PL002686 [1] - 63:6
                                                  138:24, 139:1, 139:3, 139:18,         PL002724 [1] - 63:7
                            P                     139:22                                PL002725 [2] - 55:14, 55:22
                                                 pending [1] - 19:1                     PL002765 [1] - 55:24
                                                 Peninsula [8] - 62:10, 62:13, 62:15,   PL002766 [1] - 56:3
          P-L-A-N-E-T-I-T-V [1] - 125:14          62:16, 62:18, 99:21, 99:23            PL002771 [1] - 56:5
          p.m [4] - 1:16, 129:17, 193:15         Pennington [1] - 183:18                PL002772 [1] - 74:12
          page [27] - 54:15, 74:24, 96:16,       people [3] - 147:4, 152:6, 190:5       PL002798 [1] - 74:14
           110:17, 121:3, 121:21, 121:23,        percent [1] - 70:22                    PL002897 [1] - 65:7
           121:25, 122:3, 122:20, 125:5,
                                                 percentage [2] - 27:22, 154:2          PL002941 [1] - 68:14
           128:10, 128:12, 128:17, 128:18,
                                                 performed [1] - 177:12                 PL002944 [1] - 68:14
           128:20, 132:7, 134:8, 134:9,
                                                 period [3] - 30:11, 32:14, 189:25      PL002945 [1] - 68:15
           135:6, 135:7, 136:21, 136:22,
                                                 person [9] - 11:23, 38:10, 53:22,      PL002949 [1] - 68:15
           137:15, 182:6, 193:1, 196:3
                                                  66:25, 109:4, 132:9, 132:11,          PL002950 [1] - 68:16
          Page [16] - 3:11, 4:2, 110:21,
                                                  149:25, 171:13                        PL002953 [1] - 68:16
           111:13, 121:3, 121:6, 121:20,
                                                 personally [4] - 9:8, 29:6, 160:7,     PL002954 [1] - 68:17
           122:15, 123:1, 123:20, 133:7,
                                                  194:8                                 PL002957 [1] - 68:17
           135:16, 137:8, 137:16, 163:14
                                                 pertain [1] - 64:19                    PL002958 [1] - 72:13
          pages [13] - 54:12, 54:13, 54:16,
                                                 pertaining [1] - 64:19                 PL002983 [1] - 72:13
           54:19, 54:20, 54:21, 54:23, 54:24,
                                                 pertains [1] - 58:17                   PL002984 [1] - 72:15
           54:25, 120:12, 136:8, 136:9,
                                                 perusing [3] - 80:4, 95:11, 120:25     PL002989 [1] - 72:15
           195:9
                                                 Perusing [42] - 42:17, 42:22, 43:3,    PL002990 [1] - 72:17
          paid [3] - 43:19, 123:19, 124:17
                                                  43:13, 52:18, 58:16, 59:9, 63:13,     PL002993 [1] - 72:17
          Palka [8] - 12:3, 12:13, 12:20,
                                                  64:12, 64:18, 64:24, 67:7, 70:12,     PL002994 [1] - 72:19
           12:24, 13:4, 48:3, 147:2, 147:5
                                                  71:4, 73:2, 74:18, 79:9, 79:16,       PL002996 [1] - 72:21
          palka [2] - 13:9, 24:15
                                                  80:2, 80:10, 83:17, 86:20, 91:7,      PL003562 [1] - 90:16
          paper [1] - 93:4
                                                  91:11, 95:15, 101:3, 101:19,          PL003564 [1] - 90:16
          paperwork [2] - 93:5, 93:6
                                                  101:24, 104:6, 105:18, 105:25,
          paragraph [10] - 92:7, 97:23, 98:9,                                           PL003565 [1] - 56:7
                                                  114:4, 119:9, 119:22, 132:2,
           156:12, 163:14, 164:13, 164:18,                                              PL003578 [1] - 75:13
                                                  137:10, 138:23, 156:8, 160:17,
           165:14, 170:7, 170:10                                                        PL003581 [1] - 75:13
                                                  180:6, 181:23, 182:17
          Paragraph [19] - 93:23, 97:24, 98:3,                                          PL003582 [1] - 75:9
                                                 Petersburg [2] - 2:16, 13:13
           98:20, 99:9, 156:12, 163:10,                                                 PL003583 [1] - 75:11
                                                 phone [2] - 144:21, 144:24
           165:18, 166:3, 167:21, 169:8,                                                PL003629 [1] - 68:24
                                                 phonetically [1] - 11:21
           169:24, 170:2, 171:11, 171:24,                                               PL003633 [1] - 68:24
                                                 photograph [1] - 141:8
           172:22, 173:21, 176:13, 190:1                                                PL003634 [1] - 68:25
                                                 photographs [4] - 115:11, 115:12,
          paragraphs [5] - 168:24, 179:14,                                              PL003644 [1] - 68:25
                                                  116:2, 116:9
           179:16, 179:24, 179:25                                                       place [3] - 58:20, 174:7, 174:16
                                                 physically [1] - 151:9
          pardon [1] - 59:1                                                             placed [4] - 111:22, 112:2, 112:3,
                                                 pick [3] - 136:3, 144:21, 144:24
          parent [2] - 15:18, 15:20                                                      112:5
                                                 picture [5] - 135:16, 136:4, 140:10,
          parentheses [1] - 96:24                                                       places [1] - 87:21
                                                  161:5, 162:14
          part [40] - 14:5, 19:1, 19:14, 24:2,                                          Plaintiff [5] - 5:7, 5:15, 156:13,
                                                 pictures [1] - 150:24
           25:2, 25:3, 26:8, 27:9, 30:18,                                                170:16, 170:17
                                                 Piracy [1] - 21:23
           34:19, 46:1, 48:16, 48:24, 49:14,                                            Plaintiff's [8] - 4:21, 4:23, 5:13,
                                                 PL [5] - 63:6, 74:22, 81:19, 81:22,
           63:20, 78:9, 78:10, 78:17, 96:13,                                             121:6, 182:1, 189:4, 189:5, 189:7
                                                  125:14
           99:5, 99:14, 99:15, 99:20, 100:2,                                            Plan [1] - 125:14
                                                 PL001144 [2] - 4:13, 44:8
           100:6, 101:1, 129:2, 129:4, 141:4,                                           plan [3] - 131:12, 131:14, 131:16
                                                 PL001146 [2] - 4:14, 134:23
           142:23, 148:7, 148:13, 149:1,                                                Planet [2] - 119:14, 125:13
           154:9, 155:4, 155:19, 156:17,         PL001147 [2] - 4:14, 134:23
                                                                                        PlanetiTV [4] - 1:9, 20:1, 125:12
           156:19, 162:7, 174:13                 PL001151 [2] - 4:17, 44:10
                                                                                        planetitv.com.au [1] - 134:3
          particular [1] - 151:21                PL002248 [1] - 119:16
                                                                                        PlanetTV [1] - 125:12
          parties [4] - 107:18, 118:15, 190:6,   PL002249 [1] - 119:16
                                                                                        platforms [1] - 94:8
           195:11                                PL002254 [1] - 160:25
                                                                                        player [1] - 123:5
          partnership [1] - 36:22                PL002648 [1] - 81:20
                                                                                        playing [2] - 150:20, 151:1
          parts [1] - 159:22                     PL002671 [1] - 81:20
                                                                                        PLs [3] - 72:8, 74:9, 75:8
          party [1] - 157:6                      PL002672 [1] - 82:4
                                                                                        plus [4] - 42:25, 69:12, 69:13,
          Pascal [2] - 36:10, 154:14             PL002673 [1] - 82:6
                                                                                         137:2
          past [1] - 95:1                        PL002674 [1] - 89:17
                                                                                        point [5] - 149:5, 161:17, 179:19,
          Patterson [1] - 38:9                   PL002679 [1] - 89:17
                                                                                         189:17, 191:9
          pay [2] - 27:16, 27:23                 PL002680 [1] - 89:20
                                                                                        pointed [1] - 177:24
          payment [10] - 43:4, 126:23,           PL002682 [1] - 89:22
                                                                                        points [2] - 161:8, 161:9
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 107 of 120 PageID 9419
                                                                      Page 14

          Poland [1] - 7:5                       protective [10] - 113:7, 189:19,        ranking [2] - 28:17
          policy [2] - 185:5, 185:15              189:21, 189:23, 190:4, 190:11,         rather [1] - 152:16
          Polish [1] - 31:1                       190:18, 190:22, 191:5, 191:6           reached [1] - 191:23
          position [1] - 37:19                   prove [2] - 159:17, 159:18              read [45] - 61:9, 61:16, 61:17,
          possessions [1] - 157:13               provide [3] - 46:7, 46:15, 169:10        66:17, 68:4, 70:14, 73:18, 73:19,
          power [1] - 150:12                     provided [1] - 46:4                      81:16, 85:25, 92:8, 93:3, 93:22,
          preemption [1] - 184:19                provider [1] - 175:21                    94:5, 98:11, 98:22, 99:10, 115:16,
          prefer [2] - 181:8, 182:16             providers [2] - 175:21, 175:25           121:16, 126:15, 135:23, 139:20,
          premise [1] - 183:25                   proxy [1] - 169:7                        141:15, 141:17, 141:20, 150:2,
          premised [1] - 183:24                  PTI [37] - 10:19, 11:8, 12:21, 14:10,    155:25, 167:14, 167:15, 171:24,
          preparation [5] - 148:7, 149:1,         18:4, 20:9, 24:3, 24:11, 25:1,          178:22, 179:4, 179:9, 179:13,
           155:5, 155:19, 178:11                  25:4, 25:15, 40:2, 44:16, 44:23,        179:14, 179:17, 179:23, 182:12,
          prepared [2] - 127:18, 189:16           45:3, 47:8, 47:16, 47:21, 48:12,        182:13, 182:15, 186:13, 191:16,
          preparing [2] - 125:22, 149:7           52:4, 78:16, 108:4, 117:9, 117:19,      196:2, 196:19
          President [5] - 7:18, 8:9, 31:16,       118:16, 118:17, 163:17, 164:14,        readable [1] - 81:18
           32:15, 54:3                            169:5, 173:2, 173:15, 175:10,          reading [6] - 54:9, 70:2, 97:3,
          president [3] - 118:21, 118:23          175:11, 175:17, 177:12, 178:4,          111:24, 114:13, 164:24
          presumably [1] - 116:22                 178:9                                  ready [1] - 193:7
          pretty [2] - 15:12, 110:22             PTI/TCI [1] - 117:1                     real [1] - 172:1
          previous [2] - 28:16, 56:19            public [2] - 185:5, 185:15              realize [1] - 77:21
          previously [3] - 85:3, 105:11, 109:8   publicly [5] - 16:16, 16:17, 16:23,     really [4] - 15:13, 126:6, 135:17,
          price [3] - 123:7, 123:9, 123:14        17:1, 190:25                            157:6
          prices [1] - 123:12                    purchase [21] - 8:15, 8:21, 10:8,       reason [1] - 138:14
          principle [1] - 183:24                  10:25, 11:7, 38:22, 39:4, 39:25,       receive [7] - 9:17, 9:24, 145:14,
          principles [1] - 184:22                 40:25, 41:3, 41:8, 41:10, 42:6,         148:9, 148:16, 173:17, 192:15
          print [1] - 129:5                       42:20, 43:3, 44:15, 44:20, 47:13,      received [6] - 114:18, 145:18,
          printout [4] - 4:6, 4:11, 115:19,       115:24, 133:1, 186:17                   173:24, 188:1, 188:4, 193:6
           128:2                                 purchased [21] - 11:7, 12:5, 12:7,      receiver [2] - 116:3, 161:8
          privacy [3] - 169:2, 169:3, 169:4       13:20, 38:20, 38:21, 39:6, 40:3,       receives [2] - 163:16, 163:19
                                                  40:6, 41:6, 42:8, 42:22, 42:24,        receiving [3] - 173:16, 192:22,
          privilege [2] - 184:10, 184:16
                                                  43:1, 44:23, 48:3, 115:22, 131:11,      193:1
          problem [2] - 191:2, 191:15
                                                  147:11, 152:6, 164:4                   recess [5] - 77:17, 112:24, 138:17,
          procedure [1] - 142:24
                                                 purchases [1] - 10:1                     146:14, 187:18
          process [4] - 46:18, 147:25,
                                                 purchasing [6] - 44:3, 44:7,            recital [2] - 97:6, 97:7
           149:22, 151:6
                                                  146:19, 146:21, 146:24, 147:2          recitals [1] - 96:15
          processed [1] - 129:14
                                                 purpose [2] - 57:24, 180:22             recited [1] - 97:24
          produce [1] - 188:14
                                                 purposeful [2] - 176:16, 177:11         recognize [9] - 108:24, 111:1,
          produced [5] - 39:8, 42:11, 149:22,
                                                 purposes [4] - 58:1, 142:16,             111:4, 111:6, 114:10, 115:5,
           190:13, 190:15
                                                  189:14, 191:1                           125:21, 132:13, 137:21
          product [1] - 109:11
                                                 pursuing [1] - 188:9                    recognizing [1] - 115:6
          Production [5] - 62:10, 62:13,
                                                 purview [1] - 30:19                     record [19] - 5:13, 6:22, 6:25, 44:8,
           62:18, 99:21, 99:23
                                                 put [4] - 142:24, 151:1, 174:1,          77:11, 77:16, 77:20, 112:23,
          products [1] - 44:20
                                                  191:13                                  113:1, 138:16, 138:19, 146:13,
          program [3] - 14:15, 162:5, 167:6
                                                 putting [1] - 175:7                      146:17, 163:20, 187:17, 187:20,
          Program [1] - 151:18
                                                                                          187:24, 195:9, 196:20
          programmers [1] - 153:8
          programming [14] - 8:3, 8:7, 30:14,                      Q                     records [14] - 11:7, 44:7, 117:15,
                                                                                          117:17, 117:25, 118:4, 118:5,
           30:16, 32:16, 70:12, 70:16, 70:18,
                                                                                          118:24, 119:6, 119:8, 163:20,
           73:6, 75:16, 76:4, 79:11, 150:17,     questions [8] - 6:16, 20:5, 153:19,      169:6, 188:15
           162:5                                  178:25, 179:1, 179:4, 187:12,
                                                                                         redacted [22] - 57:11, 57:12, 57:24,
          programs [6] - 166:4, 166:8, 166:9,     187:22
                                                                                          58:1, 58:8, 58:11, 58:13, 64:7,
           166:10, 166:12, 168:7                 quick [1] - 187:13                       64:8, 64:20, 71:14, 71:17, 71:19,
          promoted [1] - 32:20                   quit [2] - 31:22, 96:4                   73:25, 79:25, 91:3, 91:9, 91:15,
          promotion [1] - 8:12                   quote [4] - 156:14, 156:16, 163:16,      91:23, 91:25, 92:5
          proof [3] - 159:20, 172:25, 176:18      163:17                                 reduced [1] - 68:2
          proper [1] - 179:12                    quoting [1] - 157:25                    refer [2] - 122:24, 168:22
          protect [1] - 23:8
                                                                                         reference [4] - 113:6, 129:14,
          protected [13] - 166:2, 166:19,                          R                      136:19, 136:22
           167:17, 167:18, 167:20, 169:15,
                                                                                         referenced [3] - 54:8, 56:18, 166:17
           169:23, 170:4, 170:18, 170:20,
                                                 RA [1] - 61:21                          referring [3] - 157:22, 185:21,
           170:23, 171:25, 172:4
                                                 raise [1] - 6:1                          185:23
          protection [6] - 164:21, 165:11,
                                                 Ramzan [1] - 61:19                      reformatting [2] - 171:16, 171:19
           169:2, 169:3, 169:4
                                                                                         reformed [1] - 171:23
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 108 of 120 PageID 9420
                                                                      Page 15

          regard [2] - 157:14, 193:1                 155:14, 160:7, 160:9, 160:12,        screen [21] - 4:7, 4:14, 4:15,
          regarding [4] - 48:19, 189:19,             164:5                                 119:22, 120:1, 133:25, 136:6,
           190:3, 190:5                            reviewing [10] - 11:6, 44:2, 44:3,      136:10, 160:9, 160:12, 160:18,
          registered [8] - 119:13, 165:22,           109:1, 110:10, 117:6, 125:23,         161:9, 161:15, 161:16, 162:14,
           165:24, 166:11, 168:7, 168:15,            125:24, 163:3, 163:9                  162:22, 163:4, 171:6, 177:16,
           168:18                                  right-hand [1] - 161:4                  177:24
          registrant [1] - 119:13                  rights [47] - 20:13, 23:7, 26:10,      Scrivener [2] - 2:20, 5:2
          registration [2] - 166:5, 168:25           30:16, 39:9, 50:2, 50:4, 50:6,       scrolling [1] - 153:16
          related [3] - 13:6, 17:5, 139:9            50:9, 57:15, 59:24, 94:20, 95:25,    Second [1] - 72:16
          relation [1] - 22:8                        98:13, 98:16, 100:10, 107:19,        second [36] - 56:6, 61:12, 71:18,
          relationship [10] - 12:18, 22:12,          142:1, 143:6, 143:24, 144:2,          72:17, 76:12, 78:9, 78:10, 82:7,
           22:22, 35:10, 38:5, 38:9, 38:12,          147:20, 148:3, 150:15, 152:21,        83:24, 84:1, 85:15, 85:17, 86:18,
           49:4, 50:14, 117:5                        157:2, 157:5, 157:8, 159:8,           87:12, 88:23, 89:15, 89:25, 90:8,
          relied [1] - 181:4                         159:19, 160:6, 161:14, 162:4,         90:9, 91:6, 91:17, 91:24, 94:14,
          rely [2] - 163:18, 176:11                  162:6, 162:16, 162:19, 163:7,         105:25, 120:9, 121:3, 121:23,
          relying [3] - 119:8, 119:9, 158:18         166:21, 166:22, 166:23, 168:23,       122:18, 134:9, 138:13, 139:20,
          remaining [1] - 168:8                      172:20, 173:9, 174:2, 176:17,         141:10, 164:3, 184:9, 184:11,
          remember [4] - 11:22, 28:9, 40:4,          177:12, 177:20                        188:18
           42:9                                    Rights [1] - 100:11                    section [1] - 179:12
          remote [1] - 141:12                      Risk [1] - 37:25                       see [36] - 38:25, 42:8, 42:16, 51:6,
          removing [1] - 175:7                     rm7 [2] - 114:8, 114:13                 51:10, 51:18, 57:22, 68:4, 78:23,
          rep [1] - 10:25                          rm7glSRkunAha7wC@oscid.net              109:14, 110:19, 110:25, 111:13,
          repeat [4] - 8:17, 20:6, 137:8,            [2] - 111:3, 114:19                   111:20, 114:3, 114:8, 119:6,
           147:23                                  roger [1] - 86:20                       121:8, 125:25, 127:12, 128:9,
          report [16] - 20:20, 46:20, 46:21,       Roger [21] - 34:15, 54:1, 56:10,        135:3, 141:12, 144:9, 154:22,
           142:19, 142:21, 142:22, 143:3,            56:21, 60:22, 61:3, 61:7, 65:13,      154:25, 155:11, 156:4, 156:16,
           144:4, 145:15, 145:18, 145:24,            65:14, 65:15, 65:16, 65:17, 65:18,    156:17, 163:6, 168:22, 178:19,
           149:21, 150:2, 151:2, 195:8               65:20, 66:11, 71:6, 71:8, 82:13,      181:19, 182:7, 189:12
          reporter [3] - 5:24, 108:17, 192:16        86:3, 87:15, 89:8                    seeing [1] - 114:4
          reporting [1] - 161:25                   role [2] - 27:10, 27:13                sees [1] - 144:14
          reports [37] - 20:17, 39:8, 39:10,       roles [1] - 35:5                       selection [2] - 151:14, 151:16
           39:14, 39:20, 47:3, 49:25, 141:25,      roughly [1] - 36:5                     seller [2] - 116:2, 146:18
           142:4, 142:24, 143:1, 145:21,           Rule [1] - 188:22                      sells [1] - 9:2
           146:1, 148:1, 148:5, 148:8,             run [1] - 118:25                       send [12] - 111:9, 143:12, 143:20,
           148:10, 148:12, 148:17, 148:21,         runs [1] - 119:1                        143:21, 144:5, 144:10, 151:3,
           148:24, 149:2, 149:5, 149:9,                                                    175:9, 175:14, 175:24, 177:17,
           149:12, 149:15, 149:19, 159:23,                           S                     192:21
           159:24, 160:2, 160:23, 163:20,                                                 sending [3] - 46:22, 171:5, 193:4
           164:1, 171:5, 176:9, 176:11,                                                   sends [5] - 143:2, 143:4, 143:7,
                                                   S-A-H-L [1] - 70:24                     146:2, 175:13
           181:4
                                                   S-L-O-W-I-K-O-W-S-K-A [1] - 7:2        senior [1] - 31:16
          represent [2] - 88:7, 149:3
                                                   S.A [1] - 145:1                        Senior [2] - 2:6, 32:15
          representative [5] - 10:14, 180:8,
                                                   S.A.R.L [3] - 63:17, 63:24, 64:1       sense [1] - 23:18
           180:21, 180:25, 181:6
                                                   Sahl [2] - 70:21, 70:23                sent [24] - 39:10, 39:14, 39:23,
          representing [1] - 102:3
                                                   sakes [1] - 92:25                       46:21, 47:3, 112:3, 114:6, 114:12,
          represents [6] - 25:2, 26:7, 52:12,
                                                   sale [1] - 164:8                        114:17, 125:1, 125:10, 129:18,
           83:7, 85:12, 139:10
                                                   sales [1] - 45:2                        143:1, 143:19, 144:11, 148:1,
          request [1] - 191:18
                                                   salon [1] - 103:12                      173:6, 173:18, 173:21, 174:15,
          respective [2] - 11:9, 164:9
                                                   Sam [6] - 86:9, 86:23, 87:23, 88:6,     174:22, 174:25, 175:6, 176:21
          responded [1] - 154:6
                                                    88:17, 89:10                          sentence [5] - 134:25, 156:19,
          responsibility [1] - 45:25
                                                   sam [2] - 86:12, 87:24                  159:5, 159:11
          responsible [1] - 30:13
                                                   Sarah [13] - 11:25, 40:24, 41:2,       separate [23] - 81:24, 81:25,
          rest [3] - 17:1, 159:9, 159:11
                                                    41:4, 42:20, 126:5, 131:23,            100:18, 101:2, 101:3, 101:5,
          results [5] - 46:2, 46:5, 46:8, 46:11,
                                                    137:18, 137:24, 146:18, 147:4          101:16, 102:15, 103:13, 103:18,
           46:16
                                                   sarah.weller@hnbic.com [1] -            103:24, 103:25, 104:1, 104:19,
          retail [1] - 162:5
                                                    137:20                                 104:21, 104:23, 105:8, 105:10,
          retransmit [2] - 171:24, 171:25
                                                   Sarah.weller@hnbllc.com [1] -           105:16, 105:18, 106:18, 107:2,
          revenue [2] - 27:23, 27:24
                                                    138:4                                  107:10
          review [5] - 40:1, 41:12, 160:4,
                                                   saw [5] - 148:5, 148:7, 149:8,         separates [1] - 129:2
           191:19, 195:8
                                                    149:11, 160:18                        September [1] - 64:5
          reviewed [17] - 11:1, 44:11, 59:6,
                                                   school [2] - 7:4, 7:5                  series [2] - 77:25, 78:1
           72:2, 72:3, 110:14, 113:9, 115:9,
                                                   scientist [1] - 15:4                   served [1] - 188:7
           117:15, 118:4, 127:9, 149:6,
                                                   scope [2] - 188:19, 189:10             service [10] - 42:6, 42:20, 96:25,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 109 of 120 PageID 9421
                                                                      Page 16

           97:4, 97:10, 110:2, 123:6, 141:6,       signed [57] - 53:12, 53:13, 53:22,       133:19
           175:21, 175:25                           53:25, 56:11, 56:21, 56:25, 60:21,     speculation [1] - 135:11
          services [7] - 170:5, 170:19,             60:24, 61:3, 61:7, 61:8, 65:8,         spell [5] - 6:24, 30:8, 50:25, 60:2,
           170:21, 170:24, 171:25, 172:24,          65:13, 65:21, 66:5, 66:22, 66:24,       60:12
           175:20                                   70:11, 71:5, 73:5, 73:9, 75:14,        Spell [4] - 26:25, 53:16, 59:18, 66:2
          Services [1] - 37:25                      76:1, 76:7, 79:8, 81:3, 82:9,          spelling [1] - 11:19
          set [50] - 8:16, 8:21, 8:25, 9:2, 9:4,    82:11, 82:14, 83:20, 84:2, 84:11,      spells [1] - 19:16
           9:7, 9:12, 9:13, 9:14, 10:1, 11:8,       84:14, 84:17, 84:20, 85:15, 85:24,     Sport [5] - 92:11, 94:13, 94:14,
           20:14, 20:22, 23:12, 38:21, 38:22,       85:25, 86:3, 86:6, 86:8, 86:9,          98:12, 100:9
           38:23, 42:24, 43:4, 43:9, 45:17,         86:19, 86:21, 87:11, 87:12, 87:15,     Sports [1] - 53:7
           45:19, 45:20, 47:10, 50:3, 131:11,       87:16, 88:1, 88:4, 88:14, 88:16,       St [2] - 2:16, 13:13
           136:18, 136:20, 136:22, 136:25,          89:7, 89:9, 89:12, 165:15              Stamp [1] - 55:7
           137:2, 140:13, 140:14, 140:19,          Signed [2] - 67:1, 194:11               stamped [1] - 55:3
           140:20, 140:23, 141:1, 141:2,           signing [1] - 128:14                    stamps [1] - 82:8
           141:6, 144:1, 148:4, 151:11,            signs [1] - 143:23                      stand [1] - 14:25
           151:21, 152:17, 152:20, 161:8,          similar [1] - 18:20                     standard [2] - 169:3, 169:7
           164:4, 164:9, 189:25                    simple [1] - 191:9                      Standing [1] - 187:7
          Set [1] - 9:3                            simultaneous [2] - 31:22, 172:1         standing [1] - 187:3
          set-top [49] - 8:16, 8:21, 8:25, 9:2,    simultaneously [4] - 29:13, 29:16,      start [4] - 11:16, 85:22, 158:24,
           9:4, 9:7, 9:12, 9:13, 9:14, 10:1,        29:20, 32:10                            190:7
           11:8, 20:14, 20:22, 23:12, 38:21,       sister [1] - 17:6                       started [3] - 34:9, 97:18, 106:11
           38:22, 38:23, 42:24, 43:4, 43:9,        sit [1] - 124:25                        starts [1] - 110:18
           45:17, 45:19, 45:20, 47:10, 50:3,       sitting [1] - 41:24                     state [6] - 6:22, 80:6, 118:5, 170:9,
           131:11, 136:18, 136:20, 136:22,         situation [1] - 175:13                   173:19, 174:14
           136:25, 137:2, 140:13, 140:14,          six [3] - 80:5, 80:19, 80:20            State [5] - 7:7, 7:9, 194:6, 194:16,
           140:19, 140:20, 140:23, 141:1,          Sixth [1] - 187:1                        195:17
           141:2, 141:6, 144:1, 148:4,             slash [1] - 137:2                       statement [6] - 20:16, 20:17,
           151:11, 151:21, 152:17, 152:20,         Slowikowska [5] - 3:3, 5:6, 6:23,        156:22, 157:19, 158:11, 158:18
           161:8, 164:4, 164:9                      194:7, 195:8                           statements [1] - 196:20
          Set-top [1] - 9:3                        small [3] - 110:18, 130:20, 131:7       states [7] - 156:13, 163:15, 164:14,
          several [3] - 20:12, 147:22, 168:24      so-called [1] - 170:4                    165:15, 168:25, 172:23, 176:14
          sheet [3] - 192:14, 192:21, 196:4        so.. [2] - 109:23, 137:11               States [8] - 5:8, 72:6, 93:20,
          shipped [6] - 41:15, 41:16, 41:19,       sold [13] - 45:7, 45:15, 46:12, 47:8,    157:15, 164:22, 165:12, 170:19,
           122:8, 122:11, 124:15                    47:15, 47:20, 48:11, 48:12, 78:15,      178:10
          shipping [8] - 41:23, 42:25, 121:1,       147:16, 153:10, 153:11, 181:13         stating [1] - 174:5
           123:12, 123:14, 137:4, 137:6,           sole [1] - 45:24                        status [1] - 109:16
           139:19                                  someone [2] - 112:2, 175:3              statutes [1] - 164:22
          shortcutting [1] - 153:21                sometime [4] - 35:9, 36:7, 36:20,       STB [37] - 8:21, 10:9, 10:19, 12:5,
          shot [5] - 119:22, 120:1, 133:25,         37:21                                   12:7, 12:20, 13:4, 13:20, 14:10,
           163:4, 177:16                           somewhere [1] - 165:18                   39:4, 40:25, 41:3, 41:6, 41:8,
          shots [10] - 4:7, 4:14, 4:15, 136:6,     sorry [25] - 20:6, 23:6, 40:18,          41:11, 43:2, 43:8, 44:15, 45:2,
           136:10, 160:9, 160:12, 160:19,           61:22, 62:19, 63:6, 68:21, 71:11,       49:24, 78:15, 147:6, 147:10,
           160:24, 171:6                            74:9, 84:16, 85:19, 90:2, 90:22,        151:8, 151:14, 152:6, 153:4,
          show [10] - 39:8, 40:1, 42:8, 43:5,       98:18, 113:24, 127:4, 134:12,           153:10, 153:11, 172:11, 180:22,
           94:1, 154:20, 163:21, 163:25,            134:18, 163:12, 163:21, 165:2,          180:25, 181:8, 181:13, 186:18
           164:2, 168:10                            175:21, 180:4, 180:5, 190:14           STBs [15] - 8:15, 8:16, 10:25,
          showed [1] - 50:1                        Sorry [2] - 66:2, 81:6                   39:24, 40:10, 44:23, 45:7, 45:15,
          showing [1] - 174:25                     sort [1] - 172:25                        46:12, 47:8, 47:15, 47:20, 48:11,
          shown [2] - 39:9, 135:15                 Southeast [2] - 7:7, 7:9                 48:20, 147:16
          shows [3] - 50:1, 160:21, 161:4          Span [20] - 25:18, 25:19, 25:20,        step [2] - 37:18, 151:25
          Shull [2] - 76:2, 76:4                    26:3, 26:12, 50:18, 52:11, 52:21,      steps [2] - 150:3, 150:6
          SHULL [1] - 76:4                          53:9, 53:10, 53:12, 53:23, 54:6,       still [26] - 67:20, 69:2, 71:21, 74:1,
          side [1] - 161:4                          55:11, 99:3, 99:7, 100:2, 100:6,        77:22, 78:8, 86:9, 91:19, 93:17,
          sign [1] - 196:3                          100:14                                  93:19, 94:5, 100:19, 101:7,
          signal [1] - 173:13                      speaking [4] - 25:6, 26:17, 27:6,        101:21, 102:10, 102:11, 104:2,
          signals [2] - 172:3, 172:4                174:20                                  104:15, 104:24, 105:14, 105:22,
          signatories [2] - 66:10, 66:18           specialist [1] - 5:3                     106:10, 107:19, 113:3, 177:4
          signatory [4] - 75:16, 83:14, 85:14,     specific [1] - 109:3                    stipulates [1] - 59:23
           85:16                                   specifically [3] - 32:21, 169:4,        stock [1] - 16:25
          signature [11] - 62:3, 66:17, 70:15,      189:18                                 stop [4] - 29:18, 29:19, 77:4, 95:4
           73:8, 73:18, 73:19, 75:24, 76:5,        specify [1] - 10:17                     stopped [4] - 94:18, 95:11, 97:15,
           83:21, 88:8, 93:11                      speculate [3] - 127:23, 130:16,          97:16
          signatures [3] - 66:20, 89:1, 93:8
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 110 of 120 PageID 9422
                                                                      Page 17

          story [1] - 80:9                         108:5                                    177:4, 181:6, 187:24, 188:6,
          STP [1] - 147:10                       technical [1] - 149:25                     189:11, 189:16, 189:19, 190:5,
          streaming [2] - 171:18, 172:5          technically [1] - 150:4                    191:10
          strike [1] - 181:13                    Tele [3] - 125:11, 132:7, 132:9          together [4] - 1:8, 91:17, 141:8,
          structure [10] - 16:4, 17:9, 17:11,    Tele-Center [3] - 125:11, 132:7,           142:25
           17:12, 48:16, 48:21, 48:25, 49:13,      132:9                                  took [4] - 40:9, 40:10, 40:12, 41:14
           153:25, 154:8                         Telecom [1] - 119:14                     top [62] - 8:16, 8:21, 8:25, 9:2, 9:3,
          structures [3] - 15:11, 15:15, 15:17   television [8] - 17:25, 156:15,            9:4, 9:7, 9:12, 9:13, 9:14, 10:1,
          stuff [2] - 190:16, 190:20               156:24, 157:20, 158:4, 159:1,            11:8, 19:6, 20:14, 20:22, 23:12,
          subject [5] - 111:13, 111:17,            159:6, 162:14                            23:22, 28:9, 38:21, 38:22, 38:23,
           119:25, 169:14, 183:13                Television [2] - 102:7, 102:24             42:7, 42:24, 43:4, 43:9, 45:17,
          subpoena [7] - 187:25, 188:3,          Ten [1] - 96:22                            45:19, 45:20, 47:10, 50:3, 94:17,
           188:5, 188:7, 188:10, 188:11,         ten [2] - 96:22, 97:6                      109:15, 121:4, 121:6, 128:12,
           188:16                                tenure [1] - 17:22                         128:16, 128:18, 131:11, 131:23,
          subscribers [1] - 9:20                 term [3] - 164:16, 171:15, 181:7           136:18, 136:20, 136:22, 136:25,
          subscription [4] - 127:3, 137:2,       terminated [1] - 107:6                     137:2, 140:13, 140:14, 140:19,
           137:14                                terms [4] - 121:19, 137:14, 171:20,        140:20, 140:23, 141:1, 141:2,
          subscription/product [2] - 130:10,       190:22                                   141:6, 144:1, 148:4, 151:11,
           130:11                                territories [1] - 158:13                   151:21, 152:17, 152:20, 161:8,
          subsequently [1] - 43:12               territory [2] - 157:2, 157:13              164:4, 164:9
          subtracted [2] - 68:6, 68:8            test [3] - 77:9, 161:24, 171:4           Total [1] - 139:14
          successfully [3] - 111:22, 112:3,      testified [10] - 6:8, 32:10, 44:19,      total [9] - 27:22, 54:20, 55:19, 63:5,
           129:13                                  102:10, 145:20, 148:20, 161:22,          80:4, 123:16, 124:17, 153:10,
          sued [3] - 18:4, 176:25, 177:2           165:8, 171:7, 181:3                      153:12
          suggest [1] - 192:25                   testify [2] - 38:15, 142:18              towards [1] - 153:21
          suggestion [1] - 92:7                  testimony [9] - 22:20, 44:12, 44:18,     tracy [1] - 79:9
          suing [3] - 18:15, 18:22, 19:3           58:19, 69:1, 118:2, 162:3, 173:23,     Tracy [3] - 79:10, 84:15, 85:23
          sum [1] - 126:21                         182:3                                  traded [4] - 16:16, 16:17, 16:23,
          support [7] - 42:23, 43:12, 43:14,     testing [6] - 170:5, 170:6, 170:10,        17:1
           43:15, 43:17, 127:4, 185:9              170:21, 170:23, 171:5                  trading [1] - 76:17
          support/maintenance [4] - 127:4,       text [1] - 115:12                        transcode [2] - 172:4, 172:10
           130:12, 130:25, 133:9                 TH [1] - 75:21                           transcoded [2] - 171:12
          support/maintenance-USA [1] -          themselves [1] - 5:12                    Transcoding [1] - 171:19
           127:4                                 there' [1] - 164:3                       transcoding [2] - 172:14, 172:20
          supposedly [3] - 78:15, 190:13,        they've [2] - 171:23, 181:9              transcript [14] - 189:18, 189:23,
           190:15                                thinking [1] - 191:4                       191:19, 192:1, 192:4, 192:15,
          SV [1] - 73:7                          thinks [1] - 20:9                          192:23, 193:2, 195:8, 195:9,
          SVP [5] - 70:12, 70:17, 70:18, 73:6,   third [10] - 72:18, 88:1, 88:8, 89:18,     196:2, 196:3, 196:19, 196:20
           75:15                                   89:25, 91:10, 122:3, 141:11,           transmission [1] - 172:2
          swapped [1] - 68:7                       184:17                                 transmissions [1] - 173:13
          swear [1] - 5:25                       three [19] - 36:6, 46:13, 46:15,         transmit [1] - 172:11
          Swiss [1] - 36:9                         51:24, 52:22, 53:8, 54:10, 56:21,      transmitting [1] - 170:18
                                                   66:20, 71:4, 72:10, 112:8, 118:13,     treated [1] - 190:10
                                                                                          true [2] - 179:15, 195:9
                            T                      118:15, 120:5, 128:18, 141:19,
                                                   141:20, 179:16                         truth [2] - 6:7, 32:11
                                                 throughout [1] - 31:18                   trying [12] - 12:25, 15:8, 16:3, 16:7,
          tabulates [1] - 144:4                  Timothy [1] - 5:14                         16:9, 20:4, 59:4, 105:21, 148:25,
          talks [1] - 165:20                     title [8] - 31:12, 33:14, 33:15,           166:25, 167:12, 171:22
          tape [1] - 77:6                          33:17, 73:17, 130:10, 130:11,          turn [4] - 135:6, 151:22, 151:25,
          TCI [42] - 10:9, 10:25, 11:8, 18:4,      182:1                                    182:6
            19:11, 19:18, 24:3, 24:11, 25:1,     titled [1] - 70:7                        turned [1] - 125:5
            25:4, 25:15, 39:25, 42:6, 42:21,     titles [1] - 52:19                       TV [14] - 19:20, 60:1, 60:3, 60:9,
            44:16, 44:23, 45:3, 45:16, 47:8,                                                92:12, 92:14, 101:13, 102:7,
                                                 today [53] - 6:13, 7:16, 10:13,
            47:15, 47:21, 48:12, 52:4, 78:15,                                               106:16, 106:21, 161:5
                                                   23:23, 29:16, 31:4, 32:23, 33:1,
            108:4, 117:9, 117:19, 118:17,                                                 twice [3] - 80:6, 80:7, 90:10
                                                   35:6, 37:15, 41:25, 51:4, 57:20,
            163:17, 164:8, 164:10, 164:14,                                                two [38] - 30:1, 30:2, 36:5, 44:24,
                                                   58:20, 60:8, 60:19, 67:19, 67:22,
            169:1, 169:5, 173:2, 173:15,                                                    51:24, 54:14, 54:25, 59:10, 59:23,
                                                   69:2, 69:10, 71:21, 74:1, 74:5,
            175:11, 175:17, 177:12, 178:4,                                                  74:19, 75:7, 80:5, 80:9, 90:3,
                                                   74:8, 78:11, 93:17, 93:20, 94:6,
            178:8                                                                           100:15, 113:16, 113:17, 113:18,
                                                   94:8, 94:24, 100:19, 101:7,
          TCI's [1] - 175:10                       101:21, 101:22, 102:10, 102:11,          120:4, 120:5, 120:6, 120:12,
          TCI-Direct.com [1] - 169:1               104:2, 104:15, 104:24, 105:14,           123:12, 124:1, 124:5, 124:22,
          TCI/Planeti [1] - 164:5                  105:22, 105:24, 110:9, 113:8,            124:23, 132:2, 135:12, 136:6,
          TCI/PTI [4] - 40:8, 41:13, 46:12,                                                 136:8, 136:9, 136:10, 136:24,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 111 of 120 PageID 9423
                                                                      Page 18

            145:4, 173:6, 191:25, 192:22                                               41:4, 42:5, 42:20, 126:5, 131:24,
                                                                   V
          type [1] - 8:25                                                              132:21, 137:18, 137:24, 146:18,
                                                                                       147:5
                                                Vague [1] - 185:20
                           U                                                          weller [5] - 13:10, 42:20, 138:25,
                                                vague [3] - 8:24, 18:9, 24:6           139:1, 139:25
                                                valid [3] - 69:5, 69:6, 69:10         West [4] - 79:9, 79:10, 84:15, 85:24
          Ula [2] - 49:23                       varieties [1] - 141:4                 whatsoever [1] - 8:16
          Ulai [19] - 39:1, 39:5, 145:12,       variety [8] - 20:14, 35:5, 46:22,     whichever [1] - 182:15
           147:11, 147:16, 147:21, 152:16,       141:2, 142:23, 161:11, 166:9,        white [3] - 34:20, 34:21, 140:22
           153:11, 154:5, 155:15, 161:14,        175:20                               whole [4] - 31:18, 55:9, 171:22,
           161:18, 162:15, 169:9, 172:10,       various [2] - 11:7, 78:2               179:18
           173:2, 175:9, 177:14, 180:14         vast [3] - 165:25, 166:18, 167:15     willful [3] - 176:15, 176:20, 177:10
          UlaiTV [13] - 1:9, 4:20, 111:12,      vender [7] - 21:8, 21:16, 23:5,       witness [5] - 1:20, 5:25, 145:20,
           111:16, 116:20, 116:22, 116:23,       24:16, 45:13, 153:6                   187:22, 189:13
           117:5, 123:5, 161:7, 161:9,          venture [8] - 36:1, 36:13, 36:15,     woman [2] - 79:12, 79:13
           169:22                                36:24, 37:1, 37:12, 37:19            word [3] - 92:13, 171:11, 178:5
          ULAITV [1] - 49:24                    verify [1] - 150:19                   words [1] - 100:15
          ulaitv.com [1] - 161:2                via [2] - 20:13, 23:12                works [10] - 32:22, 46:19, 49:13,
          UlaiTV.com [2] - 119:10, 169:1        Vice [5] - 7:18, 8:9, 31:16, 32:15,    151:7, 154:16, 166:1, 166:19,
          unclear [1] - 165:19                   54:3                                  167:16, 168:2
          Unconscionability [1] - 186:22        video [4] - 5:2, 5:10, 9:17, 112:10   World [19] - 25:18, 25:19, 25:20,
          unconscionable [2] - 186:18           Videotape [4] - 77:15, 77:19,          26:3, 26:11, 50:18, 52:11, 52:21,
          under [32] - 7:10, 17:10, 77:22,       146:12, 146:16                        53:9, 53:12, 53:23, 54:6, 55:11,
           92:19, 97:23, 97:25, 100:14,         videotaped [2] - 5:5, 193:13           99:3, 99:7, 100:2, 100:6, 100:14
           102:8, 102:25, 109:15, 109:22,       viewed [1] - 152:24                   world [1] - 53:10
           113:3, 116:15, 120:18, 120:19,       violated [4] - 26:5, 26:6, 26:10,     worry [1] - 129:15
           120:25, 121:1, 128:16, 130:9,         151:9                                wrap [1] - 187:14
           131:12, 131:14, 162:16, 164:22,      violating [2] - 162:15, 173:9         write [3] - 72:12, 130:18, 133:17
           165:3, 168:18, 170:7, 188:22,
                                                violation [4] - 18:15, 160:21,        writing [1] - 137:13
           189:21, 190:10, 190:18
                                                 162:23, 172:15                       writings [1] - 137:11
          Under [3] - 133:8, 189:23, 196:18
                                                visited [1] - 28:15                   written [4] - 72:24, 131:5, 131:7,
          underneath [1] - 137:1
                                                VP [4] - 32:20, 70:16, 76:4, 79:11     165:16
          understood [1] - 150:7
                                                                                      wrongful [1] - 18:6
          unexecuted [1] - 188:2
          unfinished [1] - 134:25
                                                                  W                   wrongfully [2] - 18:23, 20:10

          United [8] - 5:8, 72:5, 93:20,
           157:15, 164:22, 165:12, 170:19,      Wait [1] - 167:8                                         Y
           178:10                               waive [1] - 191:17
          University [2] - 7:7, 7:9             water [2] - 77:8                      Y-A-W-M [2] - 27:1, 51:2
          unlawfully [1] - 170:17               web [2] - 116:13, 137:15              Y-A-W-N [1] - 27:2
          unless [2] - 10:17, 126:8             Website [5] - 4:6, 4:7, 4:11, 4:14,   Yawm [10] - 26:24, 50:23, 72:24,
          unreadable [1] - 83:21                 4:15                                  72:25, 73:9, 76:8, 92:12, 99:3,
          unregistered [13] - 165:21, 165:22,   website [58] - 28:5, 28:13, 40:4,      99:7, 100:15
           165:23, 165:24, 166:1, 166:12,        40:11, 47:15, 115:20, 115:25,        YAWM [1] - 27:4
           166:15, 166:16, 166:18, 167:6,        116:8, 116:9, 116:17, 116:18,        year [24] - 29:22, 29:25, 35:9, 36:5,
           167:11, 167:16, 168:2                 116:22, 116:25, 117:6, 117:12,        36:7, 36:20, 37:21, 37:22, 42:23,
          up [12] - 77:24, 121:9, 128:14,        117:17, 117:22, 117:23, 117:24,       42:25, 43:4, 43:10, 43:13, 43:17,
           137:19, 144:21, 144:24, 174:25,       118:1, 118:3, 118:10, 119:10,         109:12, 123:5, 127:3, 127:4,
           176:5, 178:23, 187:14, 192:6,         119:23, 128:2, 128:6, 133:25,         130:12, 130:25, 133:8, 136:25,
           192:7                                 134:1, 134:2, 134:4, 134:10,          137:1, 137:2
          URL [1] - 115:15                       134:13, 136:4, 136:7, 136:12,        years [5] - 30:1, 30:2, 36:5, 36:6,
          URLs [3] - 150:25, 181:7, 181:12       137:21, 160:4, 160:7, 160:8,          37:4
          US [3] - 157:2, 157:13, 168:19         160:10, 160:13, 160:14, 160:19,      yesterday [1] - 188:8
          USA [14] - 42:23, 127:4, 127:21,       160:24, 161:2, 161:15, 161:21,
           130:7, 130:12, 130:14, 130:25,        162:9, 162:12, 162:13, 163:1,
           133:7, 133:9, 133:10, 133:12,         177:14, 180:8, 180:10, 180:12,
           157:10, 158:13, 158:14                180:14, 180:22
          usage [1] - 152:17                    websites [12] - 11:9, 40:7, 41:13,
          user [3] - 154:25, 155:14, 185:4       47:9, 47:11, 117:21, 119:1,
          users [3] - 9:17, 9:19, 172:1          135:13, 163:3, 164:1, 164:9
          uses [1] - 171:11                     week [1] - 168:5
                                                weeks [2] - 191:25, 192:22
                                                Weller [13] - 11:25, 40:24, 41:3,
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 112 of 120 PageID 9424




                      EXHIBIT 4
                            [to Gaby Fraifer Declaration]
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 113 of 120 PageID 9425
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 114 of 120 PageID 9426
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 115 of 120 PageID 9427
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 116 of 120 PageID 9428
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 117 of 120 PageID 9429
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 118 of 120 PageID 9430
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 119 of 120 PageID 9431
Case 8:16-cv-02549-EAK-CPT Document 215-5 Filed 05/03/19 Page 120 of 120 PageID 9432
